 

Exhibit 10.1 

 

EXECUTION VERSION 

 

 

REVOLVING CREDIT AGREEMENT

 

OWL ROCK CAPITAL CORPORATION III,
as the Initial Borrower

 

and

 

STATE STREET BANK AND TRUST COMPANY,
as the Administrative Agent, Letter of Credit Issuer,

Sole Bookrunner, a Co-Lead Arranger and a Lender

 

PNC CAPITAL MARKETS LLC,

as a Co-Lead Arranger

 

August 12, 2020

 

 





 

 

TABLE OF CONTENTS   Page       1. DEFINITIONS 1       1.1  Defined Terms 1 1.2 
Accounting Terms 40 1.3   UCC Terms 41 1.4   References to Agreement and Laws 41
1.5   Times of Day 41 1.6  Letter of Credit Amounts 41 1.7   Exchange Rates;
Currency Equivalents 41 1.8  Interest Rates 41       2.  REVOLVING CREDIT LOANS
AND LETTERS OF CREDIT 42       2.1  The Commitment 42 2.2   Revolving Credit
Commitment 42 2.3  Manner of Borrowing 43 2.4  Minimum Loan Amounts 44 2.5 
Funding 45 2.6   Swingline Loans 45 2.7    Interest 48 2.8    Determination of
Rate 49 2.9   Letters of Credit 49 2.10   Qualified Borrowers. 54 2.11   Use of
Proceeds, Letters of Credit and Qualified Borrower Guaranties 54 2.12  Fees 55
2.13   Unused Commitment Fee 55 2.14  Letter of Credit Fees 55 2.15  Increase in
the Maximum Commitment 56 2.16  Extension of Maturity Date 58       3.  PAYMENT
OF OBLIGATIONS 59       3.1  Revolving Credit Notes 59 3.2  Payment of
Obligations 59 3.3   Payment of Interest 59 3.4   Payments on the Obligations 59
3.5 Prepayments 60 3.6   Reduction or Early Termination of Commitments 61 3.7  
Lending Office 62 3.8    Joint and Several Liability 62

 



- PAGE ii

 

 

4.  CHANGE IN CIRCUMSTANCES 63       4.1   Taxes 63 4.2  Illegality 67 4.3  
LIBOR Replacement Provisions 67 4.4 Increased Cost and Capital Adequacy 69 4.5 
Funding Losses 71 4.6   Requests for Compensation 71 4.7   Survival 71 4.8  
Mitigation Obligations; Replacement of Lenders 71 4.9  Cash Collateral 72      
5.  SECURITY 73       5.1  Liens 74 5.2   The Collateral Accounts; Drawdowns 75
5.3   Agreement to Deliver Additional Collateral Documents 75 5.4  
Subordination 75       6.  CONDITIONS PRECEDENT TO LENDING 75       6.1  
Obligations of the Lenders 78 6.2  Conditions to all Loans and Letters of Credit
79 6.3  Addition of Qualified Borrowers 81 6.4  Addition of Borrowers 83      
7.  REPRESENTATIONS AND WARRANTIES OF THE BORROWERS 83       7.1  Organization
and Good Standing 83 7.2  Authorization and Power 83 7.3   No Conflicts or
Consents 83 7.4 Enforceable Obligations 83 7.5   Priority of Liens 83 7.6
Financial Condition 84 7.7   Full Disclosure 84 7.8  No Default 84 7.9   No
Litigation 84 7.10   Material Adverse Effect 84 7.11   Taxes 84 7.12  Principal
Office; Jurisdiction of Formation 85 7.13   ERISA 85 7.14   Compliance with Law
85 7.15  Environmental Matters 85 7.16  Capital Commitments and Contributions 85
7.17    Fiscal Year 86 7.18   Investor Documents 86

 



- PAGE ii

 

 

7.19  Margin Stock 86 7.20   Investment Company Status 86 7.21  No Defenses 86
7.22  No Withdrawals Without Approval 86 7.23 Sanctions 86 7.24  Insider 87
7.25   No Brokers 87 7.26  Investors 87 7.27  Organizational Structure 87 7.28 
Financial Condition 87 7.29  Beneficial Ownership Certification 87 7.30 
Affiliated Investor 87 7.31  Side Letters 87       8.   AFFIRMATIVE COVENANTS OF
THE BORROWERS 88       8.1  Financial Statements, Reports and Notices 88 8.2 
Payment of Obligations 91 8.3  Maintenance of Existence and Rights 91 8.4 
Operations and Properties 92 8.5  Books and Records; Access; Principal Office 92
8.6   Compliance with Law 92 8.7 [Reserved] 92 8.8 Authorizations and Approvals
92 8.9   Maintenance of Liens 92 8.10  Further Assurances 92 8.11 Maintenance of
Independence 93 8.12  Taxes 93 8.13  Compliance with Constituent Documents 93
8.14   Investor Default 93 8.15  Collateral Account 93 8.16  Compliance with
Sanctions and Anti-Corruption Laws 93 8.17   Solvency 93 8.18  [Reserved] 93    
  9.    NEGATIVE COVENANTS 93       9.1    Borrower Information 93 9.2 Mergers,
Etc. 94 9.3   Limitation on Liens 94 9.4  Accounting Method 94 9.5   Transfer of
Subscribed Interests; Admission of Investors 94 9.6   Constituent Documents 96
9.7  Limitation on Investor Withdrawals 97 9.8   Transfers of Capital
Commitments 97 9.9  Limitation on Indebtedness 97

 



- PAGE ii

 

 

9.10   Capital Commitments 97 9.11  Drawdowns 97 9.12   ERISA Compliance 97
9.13  Environmental Matters 97 9.14  Limitations on Distributions 98 9.15
Limitation on Withdrawals of Funds 98 9.16   Exchange Listing 98 9.17 
Transactions with Affiliates 98 9.18  Collateral Accounts 98 9.19
Anti-Corruption Laws and Sanctions 99 9.20 [Reserved] 99 9.21   [Reserved] 99
9.22    Net Asset Value Maintenance 99       10.   EVENTS OF DEFAULT 99      
10.1  Events of Default 99 10.2  Remedies Upon Event of Default 102 10.3  
Lender Offset 104 10.4  Performance by the Administrative Agent 104 10.5   Good
Faith Duty to Cooperate 104       11.   AGENCY PROVISIONS 105       11.1
Appointment and Authorization of Agents 105 11.2  Delegation of Duties 105 11.3
Exculpatory Provisions 106 11.4  Reliance on Communications 106 11.5   Notice of
Default 107 11.6   Non-Reliance on Agents and Other Lenders 107 11.7  
Indemnification 107 11.8  Agents in Their Individual Capacity 108 11.9 
Successor Agents 108 11.10  Reliance by the Borrowers 110 11.11  Administrative
Agent May File Proofs of Claim 110       12.  MISCELLANEOUS 111       12.1 
Amendments 111 12.2  Sharing of Offsets 113 12.3  Sharing of Collateral 114
12.4   Waiver 114 12.5  Payment of Expenses; Indemnity 115 12.6  Notice 116
12.7   Governing Law 118

 



- PAGE ii

 

 

12.8    Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver
of Trial by Jury 119 12.9  Invalid Provisions 119 12.10   Entirety 119 12.11 
Successors and Assigns; Participations 120 12.12  Defaulting Lenders 124 12.13 
All Powers Coupled with Interest 127 12.14  Headings 127 12.15   Survival 127
12.16   Full Recourse 127 12.17  Availability of Records; Confidentiality 128
12.18   Customer Identification Notice 128 12.19  Multiple Counterparts 128
12.20   Term of Agreement 129 12.21  Inconsistencies with Other Documents 129
12.22  Acknowledgement and Consent to Bail-In of Affected Financial Institutions
129 12.23  Acknowledgement Regarding Any Supported QFCs 130

 



- PAGE ii

 

 

SCHEDULES       SCHEDULE I: Borrower Information SCHEDULE II: Lender Commitments
and Related Information SCHEDULE III: Borrower Organizational Structure    
EXHIBITS       EXHIBIT A: Form of Borrowing Base Certificate EXHIBIT B: Form of
Note EXHIBIT C: Form of Security Agreement EXHIBIT D: Form of Pledge of
Collateral Account EXHIBIT E: Form of Request for Borrowing EXHIBIT F: Form of
Request for Letter of Credit EXHIBIT G: Form of Conversion Notice EXHIBIT H:
Form of Lender Assignment and Assumption EXHIBIT I: Form of Qualified Borrower
Promissory Note EXHIBIT J: Form of Qualified Borrower Guaranty EXHIBIT K: Form
of Responsible Officer’s Certificate EXHIBIT L: Form of Compliance Certificate
EXHIBIT M: Form of Lender Joinder Agreement EXHIBIT N: Form of Facility
Increase/Extension Request EXHIBIT O-1: Form of U.S. Tax Compliance Certificate
(Foreign Lenders That Are Not Partnerships) EXHIBIT O-2: Form of U.S. Tax
Compliance Certificate (Foreign Participants That Are Not Partnerships) EXHIBIT
O-3: Form of U.S. Tax Compliance Certificate (Foreign Participants That Are
Partnerships) EXHIBIT O-4: Form of U.S. Tax Compliance Certificate (Foreign
Lenders That Are Partnerships) EXHIBIT P: Form of Subscription Agreement EXHIBIT
Q: Form of Prepayment Notice

 



-vi-

 



 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT, is dated as of August 12, 2020, by and among
OWL ROCK CAPITAL CORPORATION III, a Maryland corporation (the “Initial
Borrower”, and collectively with any other Borrower becoming party hereto
(including Qualified Borrowers, the “Borrowers”)), the banks and financial
institutions from time to time party hereto as Lenders, and STATE STREET BANK
AND TRUST COMPANY (“State Street”), as the Administrative Agent (as hereinafter
defined) for the Secured Parties, the Sole Bookrunner, a Co-Lead Arranger and
the Letter of Credit Issuer (each as hereinafter defined) and PNC CAPITAL
MARKETS LLC, as a Co-Lead Arranger.

 

A.             The Initial Borrower has requested that the Lenders make loans
and cause the issuance of letters of credit to provide working capital to the
Initial Borrower and to any other Borrower becoming a party hereto for purposes
permitted under the Constituent Documents (as defined below) of the Borrowers.

 

B.              The Lenders are willing to make loans and to cause the issuance
of letters of credit upon the terms and subject to the conditions set forth in
this Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.           DEFINITIONS.

 

1.1            Defined Terms. For the purposes of the Loan Documents, unless
otherwise expressly defined, the following terms shall have the meanings
assigned to them below:

 

“Account Bank” means (i) State Street, or any successor thereto, so long as it
remains an Eligible Institution or (ii) any Eligible Institution that enters
into a Control Agreement in accordance with Section 5.2(b).

 

“Adjusted LIBOR” means, for any LIBOR Rate Loan, for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by the Administrative Agent to be equal to: (a) the
quotient obtained by dividing: (i) LIBOR for such LIBOR Rate Loan for such
Interest Period; by (ii) one (1) minus the LIBOR Reserve Requirement for such
LIBOR Rate Loan for such Interest Period; plus (b) the Applicable Margin.

 

“Administration Agreement” means the Administration Agreement between the
Initial Borrower and the Adviser dated as of June 4, 2020, as it may be amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“Administrative Agent” means State Street, until the appointment of a successor
“Administrative Agent” pursuant to Section 11.9 and, thereafter, shall mean such
successor Administrative Agent.

 



 

 

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Adviser” means (a) with respect to the Initial Borrower, Owl Rock Diversified
Advisors LLC, and (b) with respect to each Borrower joining the Credit Facility
after the Closing Date, the Person or Persons, if any, appointed, employed or
contracted with by such Borrower and responsible for directing or performing the
day-to-day business affairs of such Borrower, as set forth in its joinder
documentation, in each case under clause (a) and clause (b) of this definition,
including any successor thereto permitted under this Credit Agreement.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” of any Person means any other Person that, at any time, directly or
indirectly, Controls or is Controlled By, or is Under Common Control With, such
Person.

 

“Affiliated Investor” means Owl Rock Feeder FIC BDC III LLC or any other
Investor that is an Affiliate of any Borrower or the Adviser (other than an
Investor that is a natural person and that is not an officer of the Borrower or
the Adviser).

 

“Agency Services Address” means the address for the Administrative Agent set
forth in Section 12.6, including any electronic mail address, or such other
address as may be identified by written notice from the Administrative Agent to
the Borrowers and the Lenders from time to time.

 

“Agent-Related Person” has the meaning provided in Section 11.3.

 

“Agents” means, collectively, the Administrative Agent, the Co-Lead Arrangers
and any permitted successors and assigns in such capacities.

 

“Alternative Currency” means any of Euro, Sterling, Canadian Dollars, Yen,
Australian Dollars, Swiss Franc, Swedish Krona, New Zealand Dollars or such
other currencies requested by a Borrower for the applicable requested Loan
hereunder as agreed from time to time by all Lenders or for the applicable
requested Letter of Credit hereunder as agreed from time to time by the Letter
of Credit Issuer and all of the Lenders.

 

“Annual Valuation Period” means the “annual valuation period” as defined in 29
C.F.R. §2510.3-101(d)(5) as determined for each Borrower as applicable.

 

“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act of 1977,
as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
applicable anti-bribery or anti-corruption laws, regulations or ordinances in
any jurisdiction in which any Borrower or any of its Subsidiaries is located or
doing business.

 

“Applicable Advance Rate” means (a) at all times that there are aggregate
Capital Commitments in an amount that is less than $865,000,000, forty-five
percent (45%) and (b) at all times that there are aggregate Capital Commitments
in an amount equal to or greater than $865,000,000 (i) fifty percent (50%) if
there are less than fifteen (15) Included Investors; (ii) fifty-five percent
(55%) if there are greater than or equal to fifteen (15) Included Investors but
less than twenty (20) Included Investors; and (iii) sixty percent (60%) if there
are greater than or equal to twenty (20) Included Investors; provided that for
purposes of this definition, (x) Investors with Capital Commitments in an amount
less than or equal to $10,000,000 shall not be counted as “Included Investors”
for purposes of this definition and (y) all Included Investors that have
subscribed to the Borrower as part of the same Platform Group shall be counted
as a single Investor for purposes of this definition.

 



-2-

 

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means (a) with respect to LIBOR Rate Loans, 200 basis points
(2.00%) per annum, (b) with respect to Reference Rate Loans, 100 basis points
(1.00%) per annum, and (c) with respect to Letter of Credit fees, 200 basis
points (2.00%) per annum.

 

“Assignee” has the meaning provided in Section 12.11(b).

 

“Assignment and Assumption” means the agreement contemplated by Section
12.11(b), pursuant to which any Lender assigns all or any portion of its rights
and obligations hereunder, which agreement shall be substantially in the form of
Exhibit H.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

“Australian Dollars” means lawful currency of Australia.

 

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

 

“Available Commitment” means, at any time of determination, the lesser of:
(a) the Maximum Commitment then in effect; and (b) the Borrowing Base, minus, in
either case, the FX Reserve Amount.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



-3-

 

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for
Dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero basis points (0.00%), the Benchmark
Replacement will be deemed to be zero basis points (0.00%) for the purposes of
this Credit Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body; or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for Dollar-denominated syndicated
credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Reference Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent (in
consultation with the Borrower) decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent (in consultation with the Borrower)
decides is reasonably necessary in connection with the administration of this
Credit Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (a) in the case of clause (a) or (b) of the definition of
“Benchmark Transition Event,” the later of (i) the date of the public statement
or publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 



-4-

 

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (a) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (b) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (c) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 4.3(b) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 4.3(b).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by the Administrative Agent.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board of Directors” means the board of directors of the Initial Borrower.

 

“Borrower” and “Borrowers” have the meanings provided in the first paragraph
hereof.

 

“Borrower Party” has the meaning provided in Section 11.1(a).

 

“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans, and “Borrowings” means the plural thereof. For the avoidance of
doubt, a Swingline Borrowing shall be a “Borrowing” subject in all respects to
the terms herein applicable to a Borrowing, except to the extent expressly
provided otherwise in Section 2.6 hereof.

 



-5-

 

 

“Borrowing Base” means, at any time of determination, the product of (a) the
Applicable Advance Rate and (b) the aggregate Unused Capital Commitments of the
Included Investors. For the avoidance of doubt, the Unused Capital Commitments
of an Excluded Investor shall be excluded from the Borrowing Base at all times.

 

“Borrowing Base Certificate” means the certification and spreadsheet setting
forth the calculation of the Available Commitment, substantially in the form of
Exhibit A.

 

“Business Day” means:

 

(a)            for all purposes other than as set forth in clauses (b), (c) and
(d) below, any day of the year except: a Saturday, Sunday or other day on which
commercial banks in New York City or Boston, Massachusetts are authorized or
required by Applicable Law to close;

 

(b)            if such day relates to any interest rate settings as to a LIBOR
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in respect of any such LIBOR Rate Loan in Dollars, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement or the
other Loan Documents in respect of any such LIBOR Rate Loan (or any Reference
Rate Loan as to which the interest rate is determined by reference to LIBOR),
any day that is a Business Day described in clause (a) above and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market;

 

(c)            in respect of Loans or payments under this Credit Agreement in
Euro or Sterling, any day that is a Business Day described in clause (a) above
and that is also a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro; and

 

(d)            if such day relates to any dealings in an Alternative Currency
other than Euro or Sterling to be carried out pursuant to this Credit Agreement,
any day that is a Business Day described in clause (a) above and that is also a
day in which banks are open for foreign currency exchange business in the
principal finance center of the country of such Alternative Currency.

 

“Bylaws” means the Bylaws of the Initial Borrower dated as of February 19, 2020,
as the same may be further amended, restated, modified or supplemented in
accordance with the terms hereof.

 

“Canadian Dollars” and “C$” means the lawful currency of Canada.

 

“Capital Commitment” means the capital commitment of the Investors to the
Borrowers in the amount set forth in the applicable Subscription Agreement.

 



-6-

 

 

“Capital Contribution” means the amount of cash actually contributed by an
Investor to the Borrowers with respect to its Capital Commitment as of the time
such determination is made.

 

“Capital Lease” means any lease of any property by any Person or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease or finance lease on a consolidated balance
sheet of such Person and its Subsidiaries; provided that all leases of such
Person that are or would have been treated as operating leases for purposes of
GAAP prior to the issuance on February 25, 2016 of the Accounts Standards Update
(“ASU”) shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations for purposes of the Loan Documents
(whether or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
capitalized lease obligations in the financial statements to be delivered
pursuant to the Loan Documents.

 

“Cash Collateral Account” means each deposit account held at State Street (or an
Account Bank if such Account Bank is also a Lender) for the purposes of holding
Cash Collateral that is subject to an account control agreement or similar
agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Letter of Credit Issuer.

 

“Cash Collateralize” means to deposit in a Cash Collateral Account or to pledge
(or otherwise secure) and deposit with or deliver to the Administrative Agent,
for the benefit of one or more of the Letter of Credit Issuer or the Lenders, as
collateral for the Letter of Credit Liability or obligations of the Lenders to
fund participations in respect of the Letter of Credit Liability, cash or
deposit account balances, or, if the Administrative Agent, the Letter of Credit
Issuer and all of the Lenders shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Letter of Credit Issuer. “Cash
Collateral” and “Cash Collateralize” shall have meanings correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.

 

“Cash Control Event” shall occur if, on any date of determination, (a) an Event
of Default has occurred and is continuing; (b) a Potential Default with respect
to an Event of Default under Section 10.1(a), Section 10.1(h) or Section 10.1(i)
has occurred and is continuing; or (c) a mandatory prepayment has been triggered
pursuant to Section 3.5(b); provided that if such mandatory prepayment is no
longer required pursuant to Section 3.5(b), the corresponding “Cash Control
Event” shall no longer exist.

 

“Cause Event” shall have the meaning given to such term in the Subscription
Agreement.

 

“CDOR Rate” means, with respect to any day and with respect to a particular term
as specified herein, the annual rate of discount or interest which is the
arithmetic average of the discount rates for such term applicable to Canadian
Dollar bankers’ acceptances identified as such on the Reuters Screen CDOR Page
at approximately 9:30 a.m. (Eastern time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 9:30 a.m. (Eastern time) to reflect any error in any
posted rate or in the posted average annual rate). If such rate does not appear
on the Reuters Screen CDOR Page as provided in the preceding sentence, the CDOR
Rate on any day shall be calculated as the arithmetic average of the annual
discount rates for such term applicable to Canadian Dollar bankers’ acceptances
of, and as quoted by, the rate of an Eligible Institution reasonably acceptable
to the Administrative Agent, as of 9:30 a.m. (Eastern time) on that day, or if
that day is not a Business Day, then on the immediately preceding Business Day.

 



-7-

 

 

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued; provided, further, that such occurrence shall only constitute
a Change in Law if it is a Lender’s general policy or practice to demand
compensation in similar circumstances under comparable provisions of other
financing agreements for similar borrowers to the extent they are entitled to do
so.

 

“Charter” means the Articles of Amendment and Restatement of the Initial
Borrower, filed with the State of Maryland Department of Assessments and
Taxation on April 8, 2020, which amended and restated the Articles of
Incorporation of the Initial Borrower filed in the same office on January 27,
2020 as the same may be further amended, restated, modified or supplemented in
accordance with the terms hereof.

 

“Closing Date” means the date hereof; provided that all of the conditions
precedent set forth in Section 6.1 shall be satisfied or waived by the Lenders
in writing.

 

“Co-Lead Arranger” has the meaning provided in the first paragraph hereof.

 

“Collateral” means all of the collateral security for the Obligations pledged or
granted pursuant to the Collateral Documents.

 

“Collateral Account” means, for each Borrower that has Investors, the account
listed on Schedule I with respect to such Borrower, (as such schedule may be
amended, restated, supplemented or modified from time to time) which account
shall be solely used for receipt of proceeds from Drawdowns.

 

“Collateral Account Pledge” means each pledge of a Collateral Account,
substantially in the form of Exhibit D, made by a Borrower in favor of the
Administrative Agent, pursuant to which such Borrower has granted to the
Administrative Agent for the benefit of the Secured Parties, a first priority,
exclusive security interest and Lien in and to the relevant Collateral Account,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.

 



-8-

 

 

“Collateral Documents” has the meaning provided in Section 5.1.

 

“Commitment” means, for each Lender, the amount set forth on Schedule II hereto
or on its respective Assignment and Assumption or Lender Joinder Agreement, as
the same may be increased from time to time by the Borrowers and Lenders
pursuant to Section 2.15 or reduced from time to time by the Borrowers pursuant
to Section 3.6 or by further assignment by such Lender pursuant to Section
12.11(b).

 

“Commitment Period” has the meaning given to such term in the Subscription
Agreement.

 

“Common Shares” means shares of common stock of the Initial Borrower or the
Equity Interest of any Investor in any other Borrower.

 

“Compliance Certificate” has the meaning provided in Section 8.1(b).

 

“Confidential Information” means, at any time, all data, reports,
interpretations, forecasts and records containing or otherwise reflecting
information and concerning the Borrowers or any Investor or any of their
Affiliates which is not available to the general public, together with analyses,
compilations, studies or other documents, which contain or otherwise reflect
such information made available by or on behalf of the Borrowers or any Investor
pursuant to this Credit Agreement orally or in writing to the Administrative
Agent or any Lender or, in the case of each of the foregoing, any of their
respective attorneys, certified public accountants, representatives or agents,
but shall not include any data or information that: (a) was or became generally
available to the public at or prior to such time (unless divulged by the
Administrative Agent or any Lender or any of their respective Affiliates’
attorneys, certified public accountants, representatives or agents in
contravention of this Credit Agreement); or (b) was or became available to the
Administrative Agent or a Lender or to the Administrative Agent’s or Lender’s
respective attorneys, certified public accountants or agents on a
non-confidential basis from any source other than the Borrowers, any Investor or
their respective Affiliates, other than as a result of a known prohibited
disclosure by such other source.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means: (a) for the Initial Borrower, the Operative
Documents; and (b) for any other Person, its constituent or organizational
documents and any governmental or other filings related thereto, including:
(i) in the case of any limited partnership, exempted limited partnership, joint
venture, trust or other form of business entity, the limited partnership
agreement, exempted limited partnership agreement, joint venture agreement,
articles of association or other applicable agreement of formation and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation with the secretary of state or other department in the state
or jurisdiction of its formation; (ii) in the case of any limited liability
company, the articles of formation, limited liability company agreement and/or
operating agreement for such Person; and (iii) in the case of a corporation or
an exempted company, the certificate or articles of incorporation or association
and the bylaws for such Person; in each such case as it may be restated,
modified, amended or supplemented from time to time.

 



-9-

 

 

“Control” and the correlative meanings of the terms “Controlled By” and “Under
Common Control With” mean, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting shares or
partnership interests, or of the ability to exercise voting power by contract or
otherwise.

 

“Control Agreement” means each Control Agreement relating to a Collateral
Account among a Borrower, the Administrative Agent and the Account Bank, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 414(b) of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code for
purposes of provisions relating to Section 412 of the Internal Revenue Code), in
each case of which the applicable Borrower is a member.

 

“Conversion Notice” has the meaning provided in Section 2.3(f).

 

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.3(f) or Section 4 of one Type of Loan into another Type of Loan.

 

“Cost of Funds” means, with respect to a Loan in an Alternative Currency, the
actual cost to a Lender of funding or maintaining such Loan in the applicable
currency from whatever source it may reasonably select for the relevant Interest
Period.

 

“Cost of Funds Rate” means a rate per annum notified by the applicable Lender as
soon as practicable after the occurrence of the events specified in Section
4.3(a)(ii) hereof which expresses as a percentage rate the actual Cost of Funds
to such Lender.

 

“Credit Agreement” means this Revolving Credit Agreement, of which this Section
1.1 forms a part, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Credit Facility” means the credit and letter of credit facility provided to the
Borrowers by the Lenders under the terms and conditions of this Credit Agreement
and the other Loan Documents.

 

“Credit Provider” means a Person providing a guaranty, or other credit support,
in form and substance acceptable to the Administrative Agent in its sole
discretion, of the obligations of an Investor to make Capital Contributions.

 

“Daily LIBOR” means, with respect to any day, the rate of interest per annum
determined by the Administrative Agent based on the London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other Person
which takes over the administration of such rate) for deposits in Dollars in
minimum amounts of at least $5,000,000 for a period equal to one month
(commencing on the date of determination of such interest rate) as published by
a commercially available source providing quotations of such rate as selected by
the Administrative Agent from time to time at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day (rounded upward, if necessary, to
the nearest whole 1/100 of 1%). If the calculation of Daily LIBOR results in a
Daily LIBOR rate of less than zero basis points (0.00%), Daily LIBOR shall be
deemed to be zero basis points (0.00%) for all purposes of this Credit
Agreement.

 



-10-

 

 

“Debt Limitations” means the limitations set forth in Section 9.9.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default Rate” means on any day the lesser of: (a) the Reference Rate in effect
on such day plus two percent (2%) and (b) the Maximum Rate.

 

“Defaulting Lender” means, subject to Section 12.12(b) and Section 4.8, any
Lender that (a) has failed to (i) fund all or any portion of the Loans or
participations in the Letter of Credit Liability required to be funded by it
hereunder within two (2) Business Days of the date such Loans or participations
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Letter of Credit Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified any Borrower, the Administrative Agent or the Letter of Credit Issuer
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above,
and of the effective date of such status, above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 12.12(b) and Section 4.8(b)) upon delivery of written notice
of such determination to the Borrowers, the Letter of Credit Issuer and each
other Lender.

 



-11-

 

 

“Designation Side Letter” means that certain side letter, dated the date hereof,
among the Borrowers and the Administrative Agent, relating to certain
confidential designations, as it may be amended, supplemented or otherwise
modified from time to time.

 

“Distribution” has the meaning provided in Section 9.14.

 

“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or Letter of Credit Issuer, as
the case may be, at such time on the basis of the Spot Rate as of the applicable
valuation date, as provided in this Credit Agreement (i.e., either the date upon
which such amount is initially drawn or on the most recent Revaluation Date, as
applicable) for the purchase of Dollars with such Alternative Currency.

 

“Dollars” and the sign “$” mean the lawful currency of the United States of
America.

 

“Drawdown” means the issuance of a Drawdown Notice to any or all of the
Investors for payment of each such Investor’s Drawdown Share Amount pursuant to
and in accordance with the Subscription Agreements of the Investors.

 

“Drawdown Notice” shall have the meaning given to such term in the Subscription
Agreements.

 

“Drawdown Share Amount” shall have the meaning given to such term in the
Subscription Agreements.

 

“Due Date” has the meaning provided in Section 8.1(c)(iii).

 

“Early Opt-in Election” means the occurrence of: (a) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrowers) that the Required Lenders
have determined that Dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 4.3(b) are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR; and (b) (i) the election
by the Administrative Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Borrowers and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent.

 



-12-

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that (i) is a Lender or an Affiliate of a
Lender with a long term senior unsecured credit rating of which is BBB or higher
by S&P, if rated by S&P and Baa2 or higher by Moody’s, if rated by Moody’s and
(ii) otherwise meets the requirements to be an assignee under Section
12.11(b)(iii), (v) and (vi) (subject to such consents, if any, as may be
required under Section 12.11(b)(iii)).

 

“Eligible Institution” means (a) any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured by the Federal Deposit Insurance
Corporation to the fullest extent permitted by Applicable Law and which is
subject to supervision and examination by federal or state banking authorities;
provided that such institution also must have a short-term unsecured debt rating
of at least P-1 from Moody’s and at least A-1 from S&P. If such depository
institution publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published or (b) State Street.

 

“EMU Legislation” means the legislative measures of the European council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Endowment Fund Investor” means an Investor that is a wholly owned, tax exempt,
public charity subsidiary of a Sponsor, the assets of which Investor are not
wholly disbursable for the Sponsor’s purposes on a current basis under the
specific terms of all applicable gift instruments, formed for the sole purpose
of accepting charitable donations on behalf of such Sponsor and investing the
proceeds thereof.

 

“Environmental Claims” means any written and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 



-13-

 

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Environmental Liability” means any written claim, demand, liability (including
strict liability) obligation, accusation or cause of action, or any order,
violation, loss, damage (including, without limitation, to any Person, property
or natural resources and including consequential damages), injury, judgment,
penalty or fine, cost of enforcement, cost of remedial action, cleanup,
restoration or any other cost or expense whatsoever (including reasonable fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories) and disbursements in connection with any Environmental Claims,
violation or alleged violation of any Environmental Law, the imposition of any
Environmental Lien or the failure to comply in all material respects with any
Environmental Requirement.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority:
(a) under any Environmental Law; or (b) for any liability or damages arising
from, or costs incurred by, any Governmental Authority in response to the
Release or threatened Release of any Hazardous Material.

 

“Environmental Requirement” means any Environmental Law, agreement, or
restriction, as the same now exists or may be changed, amended, or come into
effect in the future, which pertains to health, safety, or the environment,
including, but not limited to ground, air, water, or noise pollution, or
underground or aboveground tanks.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

 

“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA;
(b) any “plan” defined in and subject to Section 4975 of the Internal Revenue
Code; or (c) any entity or account whose assets include or are deemed to include
the Plan Assets of one or more such employee benefit plans or plans pursuant to
the Plan Asset Regulations or any other relevant legal authority.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 



-14-

 

 

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Event of Default” has the meaning provided in Section 10.1.

 

“Exchange Listing” means a listing of a Borrower’s Common Shares on a national
securities exchange.

 

“Excluded Investor” means any Investor that is not an Included Investor,
including any Investor that is subject to an Exclusion Event that has not been
cured in accordance with the provisions hereof.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrowers under Section 4.8(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.1, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.1(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Exclusion Event” means, with respect to any Included Investor (or, if
applicable, the Sponsor, Responsible Party, or Credit Provider of such Included
Investor) any of the following events shall occur (whatever the reason for such
event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a)            such Investor shall: (i) apply for or consent to the appointment
of a receiver, trustee, custodian, intervenor, liquidator or other similar
official of itself or of all or a substantial part of its assets; (ii) file a
voluntary petition as debtor in bankruptcy or admit in writing that it is unable
to pay its debts as they become due; (iii) make a general assignment for the
benefit of creditors; (iv) file a petition or answer seeking reorganization or
an arrangement with creditors or take advantage of any Debtor Relief Laws;
(v) file an answer admitting the material allegations of, or consent to, or
default in answering, a petition filed against it in any bankruptcy,
reorganization, or insolvency proceeding; or (vi) take personal, partnership,
limited liability company, corporate or trust action, as applicable, for the
purpose of effecting any of the foregoing;

 



-15-

 

 

(b)            an involuntary case or other proceeding shall be commenced
against it, seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or an order, order for relief, judgment, or decree shall be
entered by any court of competent jurisdiction or other competent authority
approving a petition seeking such Investor’s reorganization or appointing a
receiver, custodian, trustee, intervenor, or liquidator of such Person or of all
or substantially all of its assets, or an order for relief shall be entered in
respect of such Person in a proceeding under any Debtor Relief Law; provided,
however, that such affected Investor shall be automatically reinstated as an
Included Investor, as applicable, if such order, judgment or decree is dismissed
within sixty (60) days;

 

(c)            any final non-appealable judgment for payment of money (or the
substantial equivalent thereof) which in the aggregate exceeds fifteen percent
(15%) of the net worth of such Investor (measured as of the date of its initial
designation as an Included Investor) shall be rendered against such Person, and
(i) any such judgment shall not be discharged, paid, bonded, vacated or covered
by insurance within thirty (30) days or (ii) enforcement proceedings shall be
commenced by any creditor on any such judgment and such judgment shall not
otherwise be stayed or covered by insurance in an amount that would cause any
uninsured potential liability not to exceed fifteen percent (15%) of the net
worth of the Investor;

 

(d)            such Investor shall (i) repudiate, challenge, or declare
unenforceable its obligation to make contributions pursuant to its Capital
Commitment or a Drawdown or such obligation shall be or become unenforceable,
(ii) otherwise disaffirm any material provision of its Subscription Agreement,
the Constituent Documents of a Borrower, as applicable, or (iii) give any
written notice of its intent to withdraw from a Borrower or that it will not
fund future contributions pursuant to a Drawdown or comply with the provisions
of its Subscription Agreement, the Constituent Documents of a Borrower, as
applicable;

 

(e)            such Investor shall fail to make a contribution of capital when
initially due pursuant to a Drawdown, without regard to any applicable notice or
cure period under its Subscription Agreement, and such delinquency is not cured
within ten (10) Business Days;

 

(f)             any material representation, warranty, certification or
statement made by such Investor under its Subscription Agreement or in any
certificate, financial statement or other document delivered pursuant to this
Credit Agreement executed by such Person shall prove to be untrue, inaccurate or
misleading in any material respect;

 

(g)            [Reserved];

 

(h)            a default shall occur in the performance by it of any of the
material covenants or agreements contained in its Subscription Agreement, the
Constituent Documents of the applicable Borrower (except as otherwise
specifically addressed in this definition) and such default is not cured within
fifteen (15) Business Days;

 



-16-

 

 

(i)             [Reserved];

 

(j)             the occurrence of any circumstance or event which, in the sole
discretion of the Administrative Agent: (y) could reasonably be expected to have
a material and adverse impact on the financial condition and/or operations of
such Investor; or (z) could reasonably be expected to materially impair, impede,
or jeopardize the obligation and the ability of such Investor to fulfill its
material obligations under its Subscription Agreement, the Constituent Documents
of a Borrower, as applicable;

 

(k)            [Reserved]

 

(l)             such Investor shall Transfer its Subscribed Interest in a
Borrower and be released from its obligations under its Subscription Agreement
to make contributions pursuant to a Drawdown with respect to such transferred
interest, provided that, if such Investor shall Transfer less than all of its
Subscribed Interest in a Borrower only the Transferred portion shall be excluded
from the Borrowing Base;

 

(m)           any Borrower suspends, cancels, reduces, excuses, terminates or
abates the Capital Commitment or any amounts due with respect to a Drawdown for
such Included Investor; provided, however, that to the extent such suspension,
cancellation, reduction, excuse, termination or abatement relates solely to a
portion of such Investor’s Unused Capital Commitment, only such suspended,
cancelled, reduced, excused, terminated or abated portion shall be excluded from
the Borrowing Base;

 

(n)            the Unused Capital Commitment of such Investor ceases to be
Collateral subject to a first priority perfected Lien in favor of the
Administrative Agent;

 

(o)            in connection with any Borrowing or the issuance of any Letter of
Credit, any Borrower has knowledge that such Investor will likely request to be
excused from funding a Drawdown with respect to the Investment being acquired or
otherwise funded with the proceeds of the related Borrowing or Letter of Credit;
provided that only the portion of such Investor’s Unused Capital Commitment
which would otherwise be contributed to fund such Investment or repay the
related Borrowing or Letter of Credit shall be excluded from the Borrowing Base;

 

(p)            such Investor becomes a Sanctioned Entity, or, to any Borrower’s
or Administrative Agent’s knowledge, such Investor’s funds to be used in
connection with funding Drawdowns are derived from illegal or suspicious
activities;

 

(q)            [reserved];

 

(r)             if such Investor is an ERISA Investor, any failure by its
Sponsor to pay any material contractual or statutory obligations required by
ERISA or the Internal Revenue Code or make any other material payment required
by ERISA or the Internal Revenue Code with respect to such ERISA Investor;

 

(s)            with respect to any Investor that is a natural person, such
person is deceased;

 



-17-

 

 

(t)             such Investor is declared a “Defaulting Investor” under its
Subscription Agreement or the Constituent Documents of any Borrower;

 

(u)            such Investor shall withdraw, retire or resign from any Borrower
or its Subscribed Interest is redeemed, forfeited or otherwise repurchased by
the Borrower;

 

(v)            [Reserved];

 

(w)           such Investor amends its existing Subscription Agreement in a
manner that is materially adverse to any Secured Party as determined by the
Administrative Agent and its counsel; provided, however, that such amendment
shall not be deemed materially adverse to any Secured Party if the
Administrative Agent shall have approved such amendment pursuant to Section 9.6
and, in connection therewith, shall have agreed that the amendment does not
constitute an Exclusion Event pursuant to this clause (w); or

 

(x)            in the case of an Investor that is a Platform Investor, such
Investor’s Platform Group shall default in its obligation to fund any Drawdown
to the Borrower when due; provided that the Platform Group shall be deemed to
have defaulted in its obligation to fund a Drawdown for purposes of this clause
(x) only if the Platform Group has failed to fund when due five percent (5%) or
greater of the total Capital Commitments of Investors in such Platform Group.

 

provided that an Exclusion Event shall only be deemed to have occurred after the
earlier of: (i) the date on which written notice of such Exclusion Event has
been given by the Administrative Agent to the Borrowers (it being acknowledged
and agreed by all parties hereto that the Administrative Agent has no
affirmative duty to monitor any of the above described Exclusion Events or
Investors generally and that the Administrative Agent will only provide such
written notice upon its actual knowledge thereof) or (ii) the date on which a
Responsible Officer of a Borrower obtains actual knowledge thereof.

 

“Excused Shareholder” shall have the meaning given to the term “Excluded
Investor” in the Subscription Agreement.

 

“Extension Fee” means the fee payable with respect to any extension of the
Stated Maturity Date in accordance with Section 2.16, as set forth in the Fee
Letter.

 

“Extension Request” means a written request by the Borrowers substantially in
the form of Exhibit N to extend the initial Stated Maturity Date for an
additional period of no greater than 364 days.

 

“Facility Increase” has the meaning provided in Section 2.15(a).

 

“Facility Increase Fee” means the fee payable with respect to any Facility
Increase in accordance with Section 2.15, as set forth in the Fee Letter.

 

“Facility Increase Request” means the notice substantially in the form of
Exhibit N pursuant to which the Borrowers request an increase of the Commitments
in accordance with Section 2.15.

 



-18-

 

 

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any U.S. or non-U.S. fiscal or regulatory legislation, rules,
guidance notes or practices adopted pursuant to any intergovernmental agreement,
treaty or convention entered into in connection with the implementation of such
sections of the Code or analogous provisions of non-U.S. law.

 

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate. If the Federal Funds Rate is less than
zero basis points (0.00%), the Federal Funds Rate shall be deemed to be zero
basis points (0.00%) for all purposes of the Loan Documents.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letter” means that certain Fee Letter or Fee Letters, dated the date
hereof, among the Borrowers, the Administrative Agent and certain Lenders, as
each may be amended, supplemented or otherwise modified from time to time.

 

“Filings” means (a) UCC financing statements, UCC financing statement amendments
and UCC financing statement terminations; and (b) the substantial equivalent as
reasonably determined to be necessary by the Administrative Agent in any other
jurisdiction in which any Borrower may be formed.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Letter of Credit Issuer, such Defaulting Lender’s Pro Rata Share
of the outstanding Letter of Credit Liability other than the Letter of Credit
Liability as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“FX Reserve Amount” means, at any time, an amount equal to the sum of the Dollar
Equivalent of the aggregate Principal Obligations denominated in Alternative
Currencies multiplied by the FX Reserve Percentage for Alternative Currencies,
as applicable.

 

“FX Reserve Percentage” means, at any time, an amount equal to 5.00% of the
Dollar Equivalent of the aggregate Principal Obligations denominated in
Alternative Currencies; provided that, if necessary to account for foreign
exchange volatility, such percentage may be reset in connection with the
delivery of any revised Borrowing Base Certificate hereunder or on any
Revaluation Date in the reasonable discretion of the Administrative Agent or at
the reasonable request of the Borrowers, in each case determined in the
reasonable discretion of the Administrative Agent to account for such foreign
exchange volatility.

 



-19-

 

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligation, contingent or otherwise, of any such Person pursuant to which
such Person has directly or indirectly guaranteed any Indebtedness of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of any such Person (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness (whether arising by virtue of partnership arrangements, by
agreement to keep well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement condition or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term Guaranty
Obligations shall not include (i) endorsements for collection or deposit in the
ordinary course of business, (ii) any obligation of any Person to make an
investment (including, without limitation, any guaranty, or guaranty of a
subsidiary’s obligations, to make an investment), (iii) any obligation of any
Person to pay break-up fees, termination fees, liquidated damages or other
similar compensation in connection with a potential investment (including,
without limitation, any guaranty, or guaranty of a subsidiary’s obligation, to
pay any such compensation), or (iv) any obligation of any Person with respect to
fraud, environmental laws liability, misapplication of funds, bankruptcy,
transfer of collateral in violation of the applicable loan documents, failure to
obtain consent for subordinate financing in violation of the applicable loan
documents and other exceptions customary in like transactions at the time of the
incurrence of such obligation.

 



-20-

 



 

“Hazardous Material” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g)  which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements the termination value(s) determined
in accordance therewith.

 

“HNW Investor” means each Investor that is a domestic or international
individual investor (including a natural person, family office or family trust)
or an entity owned or controlled or established by a domestic or international
individual investor (including a natural person, family office or family trust).

 

“Included Investor” means (a) as of the Closing Date, each Investor; and (b)
with respect to any Investor which becomes an Investor after the Closing Date,
at the written request of the Borrower, each Investor that has been approved by
the Required Lenders and the Co-Lead Arrangers in writing as an Included
Investor, each in its sole discretion, and in the case of clause (a) and clause
(b) in respect of which there has been delivered to the Administrative Agent:

 

(i)            a true and correct copy of the Subscription Agreement executed
and delivered by such Investor in substantially the form of Exhibit P (as such
exhibit may be amended, restated, supplemented or otherwise modified from time
to time with the consent of the Administrative Agent in its reasonable
discretion) or with changes reasonably acceptable to the Administrative Agent,
together with the applicable Borrower’s countersignature, accepting such
Subscription Agreement;

 



-21-

 

 

(ii)           any Constituent Documents of the applicable Borrower executed and
delivered by such Investor;

 

(iii)          [Reserved]; and

 

(iv)          if such Investor’s Subscription Agreement or any Constituent
Document of the applicable Borrower executed by such Investor was signed by any
Borrower or any Affiliate of any Borrower, as an attorney-in-fact on behalf of
such Investor, the Administrative Agent shall have received evidence of such
signatory’s authority documentation reasonably satisfactory to the
Administrative Agent;

 

provided that (1) any Investor in respect of which an Exclusion Event has
occurred shall thereupon no longer be an Included Investor until such time as
all Exclusion Events in respect of such Investor shall have been cured and,
unless otherwise provided herein, such Investor shall have been restored as an
Included Investor in the sole discretion of all Lenders; and (2) each
restoration under clause (1) of this proviso shall be subject to the
satisfaction of such initial or ongoing conditions as may be specified by the
Administrative Agent. The Included Investors as of the Closing Date are those
specified as being Included Investors on Exhibit A, as in effect on the Closing
Date, and Included Investors approved by the Required Lenders subsequent to the
Closing Date will be evidenced by an updated Exhibit A provided by the
Administrative Agent to the Borrowers promptly upon designation.

 

“Increase Effective Date” has the meaning provided in Section 2.15(b).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)                all liabilities, obligations and indebtedness for borrowed
money including, but not limited to, obligations evidenced by bonds, debentures,
notes or other similar instruments of any such Person;

 

(b)                all obligations to pay the deferred purchase price of
property or services of any such Person (including, without limitation, all
obligations under non-competition, earn-out or similar agreements), except trade
payables arising in the ordinary course of business not more than ninety (90)
days past due, or that are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person;

 

(c)                the Attributable Indebtedness of such Person with respect to
such Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

 

(d)                all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person
to the extent of the value of such property (other than customary reservations
or retentions of title under agreements with suppliers entered into in the
ordinary course of business);

 



-22-

 

 

(e)               all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)                all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and any banker’s
acceptances issued for the account of any such Person;

 

(g)               all obligations of any such Person to repurchase any
securities by a fixed date, which repurchase obligation is related to the
issuance thereof;

 

(h)               all net obligations of such Person under any Hedge Agreements;
and

 

(i)                all Guaranty Obligations of any such Person with respect to
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent such Person is liable
thereafter as a result of such Person’s ownership interest in such entity,
unless such Indebtedness is expressly made non-recourse to such Person or such
Person is otherwise not liable therefor. The amount of any net obligation under
any Hedge Agreement on any date shall be deemed to be the Hedge Termination
Value thereof as of such date.

 

Notwithstanding the foregoing, Indebtedness shall not include any obligation of
any Person (i) to make an investment (including, without limitation, any
guaranty, or guaranty of a subsidiary’s obligation, to make an investment and
any obligation described in clause (b) above incurred in connection with an
investment) or (ii) to pay break-up fees, termination fees, liquidated damages
or other similar compensation in connection with a potential investment
(including, without limitation, any guaranty, or guaranty of a subsidiary’s
obligation, to pay any such compensation).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning provided in Section 12.5(b).

 

“Initial Borrower” has the meaning provided in the first paragraph hereof.

 

“Initial NAV Test Date” means June 30, 2021.

 

“Interest Option” means LIBOR or the Reference Rate.

 



-23-

 

 

“Interest Payment Date” means: (a) with respect to any Reference Rate Loan or
any LIBOR Rate Loan based on Daily LIBOR, the 15th day of each calendar month
following the last day of the preceding month for the interest accruing during
such preceding month; (b) with respect to any LIBOR Rate Loan in respect of
which the applicable Borrower has selected a one (1)-, two (2)- or three
(3)-month Interest Period, the last day after such Interest Period for such
LIBOR Rate Loan; (c) with respect to any LIBOR Rate Loan in respect of which the
applicable Borrower has selected a six month Interest Period, the date that
falls three months after the beginning of such Interest Period and the last day
of such Interest Period; (d) the date of any prepayment of any Loan made
hereunder, as to the amount prepaid; and (e) the Maturity Date. For the
avoidance of doubt, if any day described above is not a Business Day, the
Interest Payment Date shall be the next succeeding Business Day.

 

“Interest Period” means, (a) initially the period commencing on (and including)
the date of the initial funding of such Loan and ending on (but excluding) the
next following Interest Payment Date and (b) thereafter, each period commencing
on (and including) an Interest Payment Date and ending on (but excluding) the
next following Interest Payment Date; provided that:

 

(i)            any Interest Period with respect to any Loan which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day; provided, however, if interest in respect of such
Interest Period is computed by reference to LIBOR, and such Interest Period
would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Interest
Period shall end on the next preceding Business Day;

 

(ii)           if interest in respect of such Interest Period is computed by
reference to LIBOR, and such Interest Period begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, then such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)          in the case of any Interest Period for any Loan which commences
before the Maturity Date and would otherwise end on a date occurring after the
Maturity Date, such Interest Period shall end on (but exclude) such Maturity
Date and the duration of each Interest Period which commences on or after the
Maturity Date shall be of such duration as shall be selected by the applicable
Lender in its sole discretion.

 

“Interim Period” means the period beginning at the occurrence of a Key Person
Event or a Cause Event, and ending on the earlier of (i) ninety (90) days and
(ii) the effective date of a favorable vote by the Investors entitled to cast
seventy five percent (75%) of all votes and all of the independent members of
the Board of Directors to reinstate the Commitment Period under Section 6.01 of
the Subscription Agreement.

 

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

 



-24-

 

 

“Investment” means an asset or assets acquired by a Borrower.

 

“Investment Advisory Agreement” means the Investment Advisory Agreement between
the Initial Borrower and the Adviser dated as of June 4, 2020, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

“Investor” means any Person that has a Subscribed Interest in a Borrower.

 

“Investor Information” has the meaning provided in Section 12.17.

 

“IRS” means the U.S. Internal Revenue Service.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Key Person Event” shall have the meaning given to such term in the Subscription
Agreement.

 

“KYC Compliant” means any Person who has satisfied all requests for information
from the Lenders for “know-your-customer” and other anti-terrorism, anti-money
laundering and similar rules and regulations and related policies and who would
not result in any Lender being non-compliant with any such rules and regulations
and related policies were such Person to enter into a banking relationship with
such Lender, including, but not limited to, any information required to be
obtained by a Lender pursuant to the Beneficial Ownership Regulation.

 

“Lender” means (a) State Street in its capacity as lender (including as
Swingline Lender), (b) PNC Bank, National Association in its capacity as lender,
and (c) each other lender that becomes party to this Credit Agreement in
accordance with the terms hereof.

 

“Lender Joinder Agreement” means an agreement substantially in the form of
Exhibit M, pursuant to which a new Lender joins the Credit Facility as
contemplated by Section 12.11(g).

 

“Lender Party” has the meaning provided in Section 11.1(a).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an Affiliate of such Lender) described as such in such Lender’s
Administrative Questionnaire delivered to the Administrative Agent, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued by the Letter of Credit
Issuer for the account of a Borrower pursuant to Section 2.9 either as
originally issued or as the same may, from time to time, be amended or otherwise
modified or extended.

 

“Letter of Credit Application” means an application, in the form specified by
the Letter of Credit Issuer from time to time (and customarily used by it in
similar circumstances) and generally conforming to the terms of this Credit
Agreement, either as originally executed or as it may from time to time be
supplemented, modified, amended, renewed or extended; provided, however, to the
extent that the terms of such Letter of Credit Application are inconsistent with
the terms of this Credit Agreement (notwithstanding inclusion of such terms, and
acceptance of such Letter of Credit Application) the terms of this Credit
Agreement shall control.

 



-25-

 

 

“Letter of Credit Issuer” means State Street or any Affiliate thereof.

 

“Letter of Credit Liability” means, at any time of determination, the aggregate
amount of the undrawn stated amount of all outstanding Letters of Credit plus
the amount drawn under Letters of Credit for which the Letter of Credit Issuer
and the Lenders, or any one or more of them, have not yet received payment or
reimbursement (in the form of a conversion of such liability to Loans, or
otherwise) as required pursuant to Section 2.9.

 

“Letter of Credit Sublimit” means, at any time, an amount equal to twenty
percent (20%) of the Maximum Commitment measured at the time of issuance of any
Letter of Credit. The Letter of Credit Sublimit is a part of, and not in
addition to, the Maximum Commitment.

 

“LIBOR” means:

 

(a)                for any interest rate calculation with respect to any LIBOR
Rate Loan denominated in a LIBOR Quoted Currency, at the option of the
Borrowers, either:

 

(i)            Daily LIBOR (which, for the avoidance of doubt, shall be
determined on each Business Day in accordance with the definition thereof and
shall only be available for Loans denominated in Dollars), or

 

(ii)           with respect to any LIBOR Rate Loan denominated in Dollars, Euro
or Sterling, the rate of interest per annum determined by the Administrative
Agent based on the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other Person which takes over the administration
of such rate) for deposits in the relevant currency for delivery on the first
day of the applicable Interest Period for a period approximately equal to such
applicable Interest Period as published by a commercially available source
providing quotations of such rate as selected by the Administrative Agent from
time to time at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest whole 1/100 of 1%);

 

(b)                with respect to any LIBOR Rate Loan denominated in Canadian
Dollars, the CDOR Rate for a period equal to the applicable Interest Period;

 

(c)                with respect to any LIBOR Rate Loan denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid Rate or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be reasonably
designated by the Administrative Agent from time to time) at or about 10:30 a.m.
(Melbourne, Australia time) on the Rate Determination Date with a term
equivalent to such Interest Period;

 



-26-

 

 

(d)               with respect to any LIBOR Rate Loan denominated in Swedish
Krona, the rate per annum equal to the Stockholm interbank offered rate, or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Stockholm,
Sweden time), two (2) Business Days prior to the commencement of the related
Interest Period and for a period comparable to the applicable Interest Period of
the requested Loan;

 

(e)               with respect to any LIBOR Rate Loan denominated in New Zealand
Dollars, the rate per annum equal to the Bank Bill Reference Bid Rate, or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:45 a.m. (Auckland, New
Zealand time) two (2) Business Days prior to the commencement of the related
Interest Period and for a period comparable to the applicable Interest Period of
the requested Loan;

 

(f)                for any interest rate calculation with respect to any LIBOR
Rate Loan denominated in any other Non-LIBOR Quoted Currency, the rate per annum
as designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders;

 

(g)               for any interest rate calculation with respect to a Reference
Rate Loan, the rate of interest per annum determined by the Administrative Agent
based on the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other Person which takes over the administration
of such rate) for deposits in Dollars in minimum amounts of at least $5,000,000
for a period equal to one month (commencing on the date of determination of such
interest rate) as published a commercially available source providing quotations
of such rate as selected by the Administrative Agent from time to time at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest whole 1/100 of 1%).

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent mainfest error. If the calculation of LIBOR
results in a LIBOR rate of less than zero basis points (0.00%), LIBOR shall be
deemed to be zero basis points (0.00%) for all purposes of the Loan Documents.

 

“LIBOR Conversion Date” has the meaning provided in Section 2.3(f).

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euros,
Sterling, Yen and Swiss Francs, in each case as long as there is a published
LIBOR with respect thereto.

 



-27-

 

 

“LIBOR Rate Loan” means a Loan (other than a Reference Rate Loan) that bears
interest at a rate based on Adjusted LIBOR (or, if applicable pursuant to
Section 4.3, the Cost of Funds Rate).

 

“LIBOR Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the LIBOR Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to: (a) any category
of liabilities which includes deposits by reference to which Adjusted LIBOR is
to be determined; or (b) any category of extensions of credit or other assets
which include LIBOR Rate Loans or Reference Rate Loans bearing interest based
off LIBOR. LIBOR shall be adjusted automatically on and as of the effective date
of any change in the LIBOR Reserve Requirement. The determination by the
Administrative Agent (which determination shall be the sole determination of the
Administrative Agent) of amounts pursuant to this definition (i) in the absence
of manifest error, shall be conclusive and binding and (ii) shall be consistent
with the amounts, if any, that the Administrative Agent is generally charging
other borrowers similarly situated to the Borrowers.

 

“Lien” means any lien, mortgage, security interest, charge, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute, law, contract, or
otherwise.

 

“Limited Exclusion Right” shall have the meaning given to such term in the
Subscription Agreement.

 

“Liquidity Event” has the meaning specified in the Subscription Agreements.

 

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each of the Collateral
Documents, each Assignment and Assumption, each Lender Joinder Agreement, each
Letter of Credit Application, each Qualified Borrower Guaranty, the Fee Letter
and such other agreements and documents, and any amendments or supplements
thereto or modifications thereof, executed or delivered pursuant to the terms of
this Credit Agreement or any of the other Loan Documents and any additional
documents delivered in connection with any such amendment, supplement or
modification.

 

“Loans” means the groups of LIBOR Rate Loans and Reference Rate Loans made by
the Lenders to the applicable Borrower pursuant to the terms and conditions of
this Credit Agreement (and certain other related amounts specified in Section
2.10 shall be treated as Loans pursuant to Section 2.10). For the avoidance of
doubt, a Swingline Loan shall be a “Loan” subject in all respects to the terms
herein applicable to a Loan, except to the extent expressly provided otherwise
in Section 2.6 hereof.

 

“Management Fee” shall have the meaning provided in Section 5.4.

 

“Margin Stock” has the meaning assigned thereto in Regulation U.

 



-28-

 

 

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, liabilities (actual or contingent), condition (financial
or otherwise), or business of the Borrowers, taken as a whole; (b) the ability
of any Borrower to perform its obligations under this Credit Agreement or any of
the other Loan Documents; (c) the validity or enforceability of this Credit
Agreement, any of the other Loan Documents, or the rights and remedies of the
Secured Parties hereunder or thereunder taken as a whole; or (d) the ability of
any Borrower to fulfill its material obligations under its Constituent Documents
if such failure to fulfill its material obligations would have a material
adverse effect on the rights or remedies of the Secured Parties or on the
Collateral.

 

“Material Amendment” has the meaning provided in Section 9.6.

 

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which the Administrative Agent declares the Obligations due and
payable after the occurrence of an Event of Default; (c) 45 days prior to the
scheduled termination of the Commitment Period; (d) 45 days prior to the date of
any Liquidity Event; (e) the termination of the Commitment Period (if earlier
than the scheduled date); and (f) the date upon which the Borrowers terminate
the Commitments pursuant to Section 3.6 or otherwise.

 

“Maximum Commitment” means $350,000,000, as it may be (a) reduced by the
Borrowers pursuant to Section 3.6 or (b) increased from time to time by the
Borrowers pursuant to Section 2.15.

 

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by Applicable Law on such day.

 

“Memorandum” means the Initial Borrower’s Confidential Private Placement
Memorandum dated April 2020 (together with any appendices and supplements
thereto), as amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to, (a) in the
case of a Defaulting Lender, one hundred three percent (103%) of the Fronting
Exposure of the Letter of Credit Issuer with respect to Letters of Credit issued
and outstanding at such time, and (b) with respect to other obligations of the
Borrowers to Cash Collateralize Letters of Credit hereunder, one hundred three
percent (103%) of the entire Letter of Credit Liability as of such time required
to be Cash Collateralized, plus, with respect to any Letter of Credit in an
Alternative Currency, the FX Reserve Amount related thereto.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Net Asset Value” means, on any date of determination, with respect to the
Borrowers (other than the Qualified Borrowers), on a consolidated basis, an
amount equal to the excess of the value of total assets over total liabilities
determined in accordance with GAAP, in each case determined as of the last day
of the most recently ended fiscal quarter for which financial statements have
been delivered (after giving pro forma effect to any changes to Capital
Contributions that occur intra-fiscal quarter if such change has not already
been reflected in such financial statements).

 



-29-

 

 

“New Zealand Dollars” means the legal currency of New Zealand.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.1
and (b) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Non-Recourse Parties” has the meaning provided in Section 12.16.

 

“Notes” means the promissory notes provided for in Section 3.1, and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified, and the Qualified
Borrower Promissory Notes; and “Note” means any one of the Notes.

 

“Obligations” means, without duplication, all present and future indebtedness,
obligations, and liabilities of the Borrowers to the Lenders and other Secured
Parties, and all renewals and extensions thereof (including, without limitation,
Loans, Letters of Credit, or both), or any part thereof, arising pursuant to
this Credit Agreement (including, without limitation, the indemnity provisions
hereof) or represented by the Notes and each Qualified Borrower Guaranty, and
all interest accruing thereon, and invoiced attorneys’ fees incurred in the
enforcement or collection thereof, regardless of whether such indebtedness,
obligations, and liabilities are direct, indirect, fixed, contingent, joint,
several, or joint and several; together with all indebtedness, obligations and
liabilities of the Borrowers to the Lenders and other Secured Parties evidenced
or arising pursuant to any of the other Loan Documents, and all renewals and
extensions thereof, or any part thereof.

 

“Operating Company” means an “operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) of the Plan Asset Regulations.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Operative Documents” means, with respect to the Initial Borrower, its Charter
and Bylaws, the Investment Advisory Agreement, the Administration Agreement, the
Memorandum and the form Subscription Agreement attached as Exhibit P hereto.

 

“Other Claims” has the meaning provided in Section 5.4.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 



-30-

 

 

“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 4.8(b)).

 

“Participant” has the meaning provided in Section 12.11(d). “Participant
Register” has the meaning specified in Section 12.11(e).

 

“Pending Drawdown” means any Drawdown that has been made upon the Investors and
that has not yet been funded by the applicable Investor.

 

“Per Share NAV” shall have the meaning given to such term in the Operative
Documents.

 

“Permitted Distributions” means, without duplication, (a) Distributions required
to maintain the status of Borrower as a RIC and (b) Distributions required to
avoid federal excise taxes imposed by Section 4982 of the Internal Revenue Code.

 

“Permitted Excluded Commitments” has the meaning provided in Section 9.10.

 

“Permitted Liens” means (a) Liens to the Administrative Agent, for the benefit
of the Secured Parties, pursuant to the Collateral Documents or as otherwise
contemplated by the Loan Documents, (b) Liens in favor of the Account Bank
holding the Collateral Account (x) which arise as a matter of law on items in
the course of collection or encumbering deposits or other similar Liens
(including the right to set off) or (y) which result from contractual rights of
set off relating to the establishment of depository relations with such
financial institution or relate to pooled deposit or sweep accounts to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business, and (c) nonconsensual Liens, if any, imposed on the property of any
Borrower for obligations not yet delinquent or being contested in good faith by
appropriate proceedings, in an aggregate principal amount not to exceed
$2,000,000, as long as such Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP.

 

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, company, limited liability company,
limited liability partnership, limited partnership, nonprofit corporation,
partnership, sovereign government or agency, instrumentality, or political
subdivision thereof, or any similar entity or organization.

 

“Person A” means the Person identified as such in the Designation Side Letter.

 

“Person A Investor” means an Investor that (i) is a HNW Investor and (ii) is a
client of Person A and, to the actual knowledge of a Responsible Officer of the
applicable Borrower, such Investor is not in violation or breach of any material
obligations to Person A.

 



-31-

 

 

“Person B” means the Person identified as such in the Designation Side Letter.

 

“Person B Investor” means an Investor that (i) is a HNW Investor and (ii) is a
client of Person B and, to the actual knowledge of a Responsible Officer of the
applicable Borrower, such Investor is not in violation or breach of any material
obligations to Person B.

 

“Person C” means the Person identified as such in the Designation Side Letter.

 

“Person C Investor” means an Investor that (i) is a HNW Investor and (ii) is a
client of Person C and, to the actual knowledge of a Responsible Officer of the
applicable Borrower, such Investor is not in violation or breach of any material
obligations to Person C.

 

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), including any single-employer plan or multiemployer plan
(as such terms are defined in Section 4001(a)(15) and in Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Internal Revenue Code.

 

“Plan Asset Regulations” means 29 C.F.R. §2510.3-101, et seq., as modified by
Section 3(42) of ERISA.

 

“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulations.

 

“Platform Group” means any of (i) Person A, (ii) Person B and (iii) Person C.

 

“Platform Investors” means Person A Investors, Person B Investors and Person C
Investors.

 

“PNC Increase Fee” has the meaning provided in Section 2.15(c)(ii).

 

“Potential Default” means any condition, act or event which, with the giving of
notice or lapse of time or both, would become an Event of Default.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Principal Obligations” means the sum of (a) the aggregate outstanding principal
amount of the Loans (including, without limitation, the Swingline Loans) plus
(b) the aggregate Letter of Credit Liability.

 

“Prior Notice Requirement” has the meaning provided in Section 9.5(a).

 



-32-

 

 

“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction: (a)(i) the numerator of which is the Commitment of such
Lender; and (ii) the denominator of which is the aggregate Commitments of all
Lenders; or (b) in the event the Commitments of all Lenders have been
terminated: (i) the numerator of which is the sum of the Principal Obligations
(or, if no Principal Obligations are outstanding, the Obligations) owed to such
Lender; and (ii) the denominator of which is the aggregate Principal Obligations
(or if no Principal Obligations are outstanding, the Obligations) owed to all of
the Lenders.

 

“Proceedings” has the meaning provided in Section 7.9.

 

“Proposed Amendment” has the meaning provided in Section 9.6.

 

“Qualified Borrower” has the meaning provided in Section 6.3(a).

 

“Qualified Borrower Guaranty” has the meaning provided in Section 6.3(b).

 

“Qualified Borrower Promissory Note” has the meaning provided in Section 6.3(c).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Letter of Credit Issuer, as applicable.

 

“Reference Rate” means, as of any day, the greatest of: (i) the Prime Rate in
effect on such day plus the Applicable Margin, (ii) the Federal Funds Rate in
effect on such day plus fifty basis points (0.50%) plus the Applicable Margin,
and (iii) except during any period of time during which LIBOR is unavailable
pursuant to Section 4.2 or 4.3, one (1)-month Adjusted LIBOR plus one hundred
basis points (1.00%). Each change in the Reference Rate shall become effective
without prior notice to any Borrower automatically as of the opening of business
on the day of such change in the Reference Rate.

 

“Reference Rate Conversion Date” has the meaning provided in Section 2.3(f).

 

“Reference Rate Loan” means a Loan denominated in Dollars made hereunder with
respect to which the interest rate is calculated by reference to the Reference
Rate.

 

“Register” has the meaning provided in Section 12.11(c).

 

“Regulation D” and “Regulation U” means Regulation D or U, as the case may be,
of the Board of Governors of the Federal Reserve System, from time to time in
effect, and shall include any successor or other regulation relating to reserve
requirements or margin requirements, as the case may be, applicable to member
banks of the Federal Reserve System.

 

“Reimbursement Obligation” means the obligation of the applicable Borrower to
reimburse the Letter of Credit Issuer pursuant to Section 2.9 for amounts drawn
under Letters of Credit issued on its behalf or at its request, issued for the
account of any Subsidiary.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 



-33-

 

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the indoor or outdoor environment, or into or out of any real
property Investment, including the movement of any Hazardous Material through or
in indoor or outdoor the air, soil, surface water or groundwater of any real
property Investment.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Removal Effective Date” has the meaning provided in Section 11.9(a)(ii).

 

“Request for Borrowing” has the meaning provided in Section 2.3(a).

 

“Request for Letter of Credit” has the meaning provided in Section 2.9(b).

 

“Required Lenders” means, at any time, the Lenders holding an aggregate Pro Rata
Share of greater than fifty percent (50%), provided, however, that at all times
in which there is more than one Lender party hereto, no less than two (2)
Lenders must constitute “Required Lenders”. The Commitments, Principal
Obligations and Obligations of any Defaulting Lender shall be disregarded from
both the numerator and the denominator in determining Required Lenders at any
time.

 

“Required Payment Time” means, (i) promptly on demand, and in any event within
two (2) Business Days of demand, to the extent such funds are available in the
Collateral Accounts or any other account maintained by the Borrowers; and
(ii) otherwise, to the extent that it is necessary for the Borrowers to issue a
Drawdown Notice to fund all or a portion of such required payment, within
fifteen (15) Business Days after the Administrative Agent’s demand (but, in any
event, the Borrowers shall issue such Drawdown Notice and shall make such
payment promptly after the related Capital Contributions are received).

 

“Resignation Effective Date” has the meaning provided in Section 11.9(a)(i).

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means: (a) in the case of a corporation or company, its
president or any vice president or any director or other officer or the
equivalent thereof (other than a secretary or assistant secretary), and, in any
case where two Responsible Officers are acting on behalf of such corporation,
the second such Responsible Officer may be a secretary or assistant secretary or
the equivalent thereof; (b) in the case of a limited partnership or an exempted
limited partnership, an officer of its general partner or ultimate general
partner, as the case may be, or an officer of an entity that has authority to
act on behalf of such general partner, acting on behalf of the general partner
in its capacity as general partner of such limited partnership or exempted
limited partnership; (c) in the case of a limited liability company, an officer
of such limited liability company or, if there is no officer, a manager,
director or managing member, or the individual acting on behalf of such manager
or managing member, in its capacity as manager or managing member of such
limited liability company, or in each case such other authorized officer or
signatory who has the power to bind such corporation, limited partnership,
limited liability company or any other Person who has provided documentation
evidencing such authority; and (d) solely with respect to notices pursuant to
Section 12.6, any other officer or employee of such Person designated in writing
to the Administrative Agent. Any document delivered hereunder or under any other
Loan Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

 



-34-

 

 

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.

 

“Revaluation Date” means each of the following: (a) each date of a Borrowing or
the issuance of a Letter of Credit; (b) each date on which the Borrowing Base
must otherwise be calculated pursuant to the terms of this Credit Agreement; and
(c) any other time requested by the Administrative Agent or the Borrowers in
their sole discretion.

 

“RIC” means, a Person qualifying for treatment as a “regulated investment
company” under the Internal Revenue Code.

 

“Rollover” means the renewal of all or any part of any LIBOR Rate Loan upon the
expiration of the Interest Period with respect thereto, pursuant to Section 2.3.

 

“Rollover Notice” has the meaning provided in Section 2.3(e).

 

“S&P” means S&P Global Ratings, a subsidiary of S&P Global Inc., and any
successor thereto.

 

“Sanctions” has the meaning provided in Section 7.21.

 

“Sanctioned Entity” means any individual, entity, group, sector, territory or
country that is the target of any Sanctions, including without limitation, any
legal entity that is deemed to be a target of Sanctions based on the direct or
indirect ownership or control of such entity by any other Sanctioned Entity.

 

“Secured Parties” means the Administrative Agent, the Lenders, the Letter of
Credit Issuer and each Indemnitee.

 

“Security Agreement” means a security agreement substantially in the form of
Exhibit C, made by a Borrower in favor of the Administrative Agent, pursuant to
which a Borrower has granted to the Administrative Agent for the benefit of the
Secured Parties, a first priority Lien and security interest in, and pledge of,
its interests in the Collateral, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 



-35-

 

 

“Side Letter” means any side letter executed by an Investor with any Borrower or
the Adviser with respect to such Investor’s rights and/or obligations under its
Subscription Agreement or other Constituent Documents of the applicable
Borrower.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” means, with respect to any Person, as of any date of determination,
that such Person is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code.

 

“Specified Default” means an Event of Default under Section 10.1(a) (other than
such Event of Default occurring as a result of the failure by the Borrowers to
pay the Principal Obligations outstanding on the Stated Maturity Date).

 

“Specified Event Notice” is defined in Section 10.2(c).

 

“Specified Excluded Investors” means each Excluded Investor (a) with an
aggregate Capital Commitment of Fifty Million ($50,000,000) or less, and (b)
that is a client of Person A, Person B and/or Person C.

 

“Sponsor” means, (a) for any ERISA Investor, a sponsor as that term is
understood under ERISA, specifically, the entity that established the plan and
is responsible for the maintenance of the plan and, in the case of a plan that
has a sponsor and participating employers, the entity that has the ability to
amend or terminate the plan, and in the case of an ERISA Investor that is an
individual retirement account or individual retirement annuity, the owner of
such account or annuity for whose benefit the account or annuity has been
established, and (b) for any Endowment Fund Investor, the state chartered,
“not-for-profit” university or college that has established such fund for its
exclusive use and benefit. As used herein, the term “not-for-profit” means an
entity formed not for pecuniary profit or financial gain and for which no part
of its assets, income or profit is distributable to, or inures to the benefit
of, its members, directors or officers.

 

“Spot Rate” means, at any date of determination thereof, the rate determined by
the Letter of Credit Issuer or the Administrative Agent, as applicable, to be
the rate quoted by the Letter of Credit Issuer or the Administrative Agent, as
applicable, as its spot rate for the purchase of such currency with another
currency through its principal foreign exchange trading office at the time and
date of determination.

 

“Standstill Period” is defined in Section 10.2(b).

 

“State Street” has the meaning provided in the first paragraph hereof.

 

“Stated Maturity Date” means August 11, 2023.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 



-36-

 

 

“Subscribed Interest” means the obligation of an Investor to purchase Common
Shares pursuant to its Subscription Agreement up to the amount of its Unused
Capital Commitment.

 

“Subscription Agreement” means a Subscription Agreement substantially in the
form of Exhibit P executed by an Investor in connection with the subscription
for Common Shares of a Borrower, as amended, amended and restated, restated,
supplemented or otherwise modified from time to time or with changes reasonably
acceptable to the Administrative Agent with the advice of its counsel.
References to terms of or as defined in “the Subscription Agreement” shall be
deemed to be references to the form of Subscription Agreement attached as
Exhibit P hereto (as amended, amended and restated, restated, supplemented or
otherwise modified from time to time), or with changes reasonably acceptable to
the Administrative Agent with the advice of its counsel.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is, at any time,
otherwise Controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Borrower.

 

“Swedish Krona” means the legal currency of Sweden.

 

“Swingline” means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.6.

 

“Swingline Borrowing” means a borrowing consisting of Swingline Loans pursuant
to Section 2.6.

 

“Swingline Borrowing Request” is defined in Section 2.6(b).

 

“Swingline Lender” means State Street, in its capacity as provider of Swingline
Loans, or any permitted successor Swingline Lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.6(a).

 

“Swingline Obligation” means the aggregate outstanding principal amount of the
Swingline Loans.

 

“Swingline Sublimit” means $100,000,000. The Swingline Sublimit is part of, and
not in addition to, the Maximum Commitment.

 

“Swiss Francs” means lawful currency of the Swiss Confederation.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 



-37-

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Threshold Amount” means the Dollar Equivalent of $50,000,000.

 

“Transaction Information” has the meaning provided in Section 12.17.

 

“Transfer” means to assign, convey, exchange, pledge, sell, set-off, transfer or
otherwise dispose.

 

“Trigger Event” means: (a) the failure of the Borrowers to cure a Specified
Default on or before the twentieth Business Day after the date of the related
Specified Event Notice; or (b) the occurrence of an Event of Default under
Section 10.1(a) as a result of the failure by the Borrowers to pay the Principal
Obligations outstanding on the Stated Maturity Date.

 

“Type of Loan” means a Reference Rate Loan or a LIBOR Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Administrative Agent’s security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a U.S. jurisdiction other than the State of New York, the term
“UCC” and “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 



-38-

 



 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“Unused Capital Commitment” shall have the meaning given to such term in the
Subscription Agreement, provided, however, that any amount subject to a Pending
Drawdown shall be excluded from the applicable Investor’s Unused Capital
Commitment.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.1(g).

 

“Withholding Agent” means any Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

“Yen” means lawful currency of Japan.

 

With reference to this Credit Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

 

(a)               all terms defined in this Credit Agreement shall have the
above-defined meanings when used in the Notes or any other Loan Documents or any
certificate, report or other document made or delivered pursuant to this Credit
Agreement, unless otherwise defined in such other document;

 

(b)               the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined;

 

(c)               whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms;

 

(d)               the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”;

 



-39- 



 

(e)               the word “will” shall be construed to have the same meaning
and effect as the word “shall”;

 

(f)                any reference herein to any Person shall be construed to
include such Person’s successors and assigns;

 

(g)               the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Credit Agreement in its
entirety and not to any particular provision hereof;

 

(h)               all references herein to Sections, Exhibits and Schedules
shall be construed to refer to Sections of, and Exhibits and Schedules to, this
Credit Agreement;

 

(i)                 the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights;

 

(j)                 the term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form;

 

(k)               in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”; and the word “through” means “to
and including”;

 

(l)                 section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Loan Document; and

 

(m)             a Potential Default is “continuing” if it has not been remedied
or waived and an Event of Default relating to (i) a default in payment is
“continuing” if it has not been waived and (ii) a circumstance other than a
default in payment is “continuing” if it has not been remedied or waived.

 

1.2               Accounting Terms.

 

(a)               All accounting terms not specifically or completely defined
herein or in any other Loan Document shall be construed in conformity with, and
all financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Credit Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein.

 

(b)               If at any time any change in GAAP would affect the computation
of any financial covenant set forth in this Credit Agreement or any other Loan
Document, the Borrowers, the Administrative Agent and Required Lenders shall
negotiate in good faith to amend such covenant to preserve the original intent
in light of such change; provided, that, until so amended: (i) such covenant
shall continue to be computed in accordance with the application of GAAP prior
to such change and (ii) the Borrowers shall provide to the Administrative Agent
a written reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such covenant made before and
after giving effect to such change in GAAP.

 



-40- 



 

1.3              UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.

1.4              References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

 

1.5              Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to times of day in New York, New York.

 

1.6              Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

 

1.7              Exchange Rates; Currency Equivalents. The Administrative Agent
or Letter of Credit Issuer, as applicable, shall determine the Spot Rates as of
each applicable date required to be used for calculating Dollar Equivalent
amounts of Principal Obligations and Letters of Credit denominated in
Alternative Currencies. In the case of a Spot Rate required to be calculated as
of a Revaluation Date, such Spot Rate shall become effective as of such
Revaluation Date and shall be the Spot Rate employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by a Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as reasonably
determined by the Administrative Agent or the Letter of Credit Issuer, as
applicable, based on the Spot Rate as of the last Revaluation Date.

 

1.8              Interest Rates. The Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBOR” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 4.3(b), will be
similar to, or produce the same value or economic equivalence of, LIBOR or have
the same volume or liquidity as did the London interbank offered rate prior to
its discontinuance or unavailability.

 



-41- 



 

2.                  REVOLVING CREDIT LOANS AND LETTERS OF CREDIT.

 

2.1              The Commitment.

 

(a)               Committed Amount. Subject to the terms and conditions herein
set forth, each Lender agrees, during the Availability Period (but, for the
avoidance of doubt, not during any Interim Period): (i) to extend to the
Borrowers a revolving line of credit; and (ii) to participate in Letters of
Credit issued by the Letter of Credit Issuer for the account of the Borrowers,
in each case in Dollars or in an Alternative Currency.

 

(b)               Limitation on Borrowings and Re-borrowings. Except as provided
in Section 2.1(c) below, no Lender shall be required to advance any Borrowing,
Rollover, Conversion or cause the issuance of any Letter of Credit hereunder if:

 

(i)                after giving effect to such Borrowing, Rollover, Conversion,
or issuance of such Letter of Credit: (A) the Dollar Equivalent of the Principal
Obligations would exceed the Available Commitment; (B) the Dollar Equivalent of
the Letter of Credit Liability would exceed the Letter of Credit Sublimit; or
(C) the Dollar Equivalent of the Principal Obligations owed to any Lender would
exceed the Commitment of such Lender; or

 

(ii)               the conditions precedent for such Borrowing or for the
issuance of such Letter of Credit in Section 6.2 have not been satisfied.

 

(c)               Exceptions to Limitations. Conversions to Reference Rate Loans
shall be permitted notwithstanding Section 2.1(b)(i) and Section 2.1(b)(ii)
above, in each case, unless the Administrative Agent has otherwise accelerated
the Obligations or exercised other rights that terminate the Commitments under
Section 10.2.

 

2.2              Revolving Credit Commitment. Subject to the terms and
conditions herein set forth, each Lender severally agrees, on any Business Day
during the Availability Period, to make Loans in Dollars and in one or more
Alternative Currencies to each of the Borrowers at any time and from time to
time in an aggregate Dollar Equivalent principal amount at any one time
outstanding up to such Lender’s Commitment at any such time. Subject to the
limitations and conditions set forth in Section 2.1(b) and Section 6 and the
other terms and conditions hereof, the Borrowers may borrow, repay without
penalty or premium, and re-borrow hereunder, during the Availability Period. No
Lender shall be obligated to fund any Loan if the interest rate applicable
thereto under Section 2.7(a) would exceed the Maximum Rate then in effect with
respect to such Loan.

 



-42- 



 

2.3              Manner of Borrowing.

 

(a)               Request for Borrowing. Each requesting Borrower shall give the
Administrative Agent notice at the Agency Services Address of the date of each
requested Borrowing hereunder, which notice may be by telephone, if confirmed in
writing, facsimile, electronic mail, or other written communication (a “Request
for Borrowing”), substantially in the form of Exhibit E, and which notice shall
be irrevocable and effective upon receipt by the Administrative Agent. Each
Request for Borrowing: (i) shall be furnished to the Administrative Agent no
later than 11:00 a.m. (x) at least one (1) Business Day prior to the requested
date of Borrowing in the case of a Reference Rate Loan, (y) at least three (3)
Business Days prior to the requested date of Borrowing in the case of a LIBOR
Rate Loan denominated in Dollars, and (z) at least four (4) Business Days prior
to the requested date of Borrowing in the case of a LIBOR Rate Loan denominated
in an Alternative Currency; and (ii) must specify: (A) the amount of such
Borrowing; (B) the Interest Option if such Loan is to be funded in Dollars;
(C) the Interest Period therefor, if applicable; (D) the currency; and (E) the
date of such Borrowing, which shall be a Business Day. Any Request for Borrowing
received by the Administrative Agent after 11:00 a.m. shall be deemed to have
been given by the Borrowers on the next succeeding Business Day. Each Request
for Borrowing submitted by the requesting Borrower shall be deemed to be a
representation and warranty by each Borrower that the conditions specified in
Sections 6.1, in the case of the initial Borrowing, and Section 6.2 and, to the
extent applicable, Section 6.3 and/or Section 6.4, have been satisfied on and as
of the date of the applicable Borrowing. No Request for Borrowing shall be valid
hereunder for any purpose unless it shall have been accompanied or preceded by
the information and other documents required to be delivered in accordance with
this Section 2.3, unless the delivery of such information or documents has been
waived by the Required Lenders or provided prior to the date of Borrowing in a
manner acceptable to the Administrative Agent in its sole discretion.
Notwithstanding the foregoing, Swingline Borrowings shall be requested in
accordance with Section 2.6(b) hereof.

 

(b)               Further Information. Each Request for Borrowing shall be
accompanied or preceded by: (i) a duly executed Borrowing Base Certificate dated
the date of such Request for Borrowing; and (ii) such documents as are required
to satisfy any applicable conditions precedent as provided in Section 6.2,
unless the delivery of such information or documents has been waived by the
Required Lenders or provided prior to the date of Borrowing in a manner
acceptable to the Administrative Agent in its sole discretion.

 

(c)               Request for Borrowing Irrevocable. Each Request for Borrowing
completed and signed by each requesting Borrower in accordance with Section
2.3(a) shall be irrevocable and binding on such Borrower, and such Borrower
shall indemnify each Lender against any cost, loss or expense actually incurred
by such Lender (other than loss of margin or spread), either directly or
indirectly, as a result of any failure by such Borrower to complete such
requested Borrowing, including any cost, loss or expense incurred by the
Administrative Agent or any Lender, either directly or indirectly by reason of
the liquidation or reemployment of funds acquired by such Lender in order to
fund such requested Borrowing except to the extent such cost, loss or expense is
due to the gross negligence or willful misconduct of such Person. A certificate
of such Lender setting forth in reasonable detail the amount of any such cost,
loss or expense, and the basis for the determination thereof and the calculation
thereof, shall be delivered to the Borrowers and shall, in the absence of a
demonstrable error, be conclusive and binding.

 



-43- 



 

(d)               Lender Funding Shall be Proportional. Each Lender shall make
each requested Loan in accordance with its Pro Rata Share thereof.

 

(e)               Rollovers. No later than 11:00 a.m. (x) at least three (3)
Business Days prior to the termination of each Interest Period related to a
LIBOR Rate Loan in Dollars or (y) at least four (4) Business Days prior to the
termination of each Interest Period related to a LIBOR Rate Loan in an
Alternative Currency, the applicable Borrower shall give the Administrative
Agent written notice at the Agency Services Address, which notice may be via
facsimile, electronic mail or other written communication in a form reasonably
acceptable to the Administrative Agent (each such notice, a “Rollover Notice”)
whether the applicable Borrower desires to renew such LIBOR Rate Loan. The
Rollover Notice shall also specify (i) the amount of the LIBOR Rate Loan and
(ii) the length of the Interest Period, in each case, selected by such Borrower
with respect to such Rollover. Each Rollover Notice shall be irrevocable and
effective upon notification thereof to the Administrative Agent. If the
applicable Borrower fails to timely give the Administrative Agent the Rollover
Notice with respect to any LIBOR Rate Loan, such Borrower shall be deemed to
have elected the Reference Rate as the Interest Option with respect to such
Loan.

 

(f)                Conversions. Each Borrower shall have the right, with respect
to: (i) any Reference Rate Loan, on any Business Day (a “LIBOR Conversion
Date”), to convert such Reference Rate Loan to a LIBOR Rate Loan in Dollars; and
(ii) any LIBOR Rate Loan in Dollars, on any Business Day (a “Reference Rate
Conversion Date”) to convert such LIBOR Rate Loan to a Reference Rate Loan,
provided that the requesting Borrower shall, on such LIBOR Conversion Date or
Reference Rate Conversion Date, make the payments required by Section 4.5, if
any, in either case, by giving the Administrative Agent written notice at the
Agency Services Address (which notice may be via electronic mail) substantially
in the form of Exhibit G (a “Conversion Notice”) of such selection no later than
11:00 a.m. at least either (x) three (3) Business Days prior to such LIBOR
Conversion Date or (y) one (1) Business Day prior to such Reference Rate
Conversion Date, as applicable. Each Conversion Notice shall be irrevocable and
effective upon notification thereof to the Administrative Agent. A request of a
Borrower for a Conversion of a Reference Rate Loan to a LIBOR Rate Loan is
subject to the condition that no Event of Default or Potential Default exists at
the time of such request or after giving effect to such Conversion.

 

(g)               Tranches. Notwithstanding anything to the contrary contained
herein, no more than ten (10) LIBOR Rate Loans may be outstanding hereunder at
any one time during the Availability Period.

 

(h)               Administrative Agent Notification of the Lenders. The
Administrative Agent shall promptly notify each Lender of the receipt of a
Request for Borrowing, a Conversion Notice or a Rollover Notice, the amount of
the Borrowing and the amount and currency of such Lender’s Pro Rata Share of the
applicable Loans, the date the Borrowing is to be made, the Interest Option
selected, the Interest Period selected, if applicable, and the applicable rate
of interest.

 

2.4              Minimum Loan Amounts. Each LIBOR Rate Loan shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$500,000 and each Reference Rate Loan shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000 for each Loan; provided
that a Reference Rate Loan may be in an aggregate amount that is equal to the
entire unused balance of the Available Commitment or that is required to finance
the reimbursement of a Letter of Credit under Section 2.9(c). Any Loans in an
Alternative Currency shall satisfy these minimum thresholds on a Dollar
Equivalent basis.

 



-44- 



 

2.5              Funding.

 

(a)               Funding of Borrowings. Subject to the fulfillment of all
applicable conditions set forth herein, each Lender shall make the proceeds of
its Pro Rata Share of each Borrowing available to the Administrative Agent no
later than 11:00 a.m. on the date specified in the Request for Borrowing as the
borrowing date, in immediately available funds, and, upon fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall promptly
deposit such proceeds in immediately available funds in the account directed by
the applicable Borrower not later than 1:00 p.m. on the borrowing date or, if
requested by the requesting Borrower in the Request for Borrowing, shall
wire-transfer such funds as requested on or before such time. If a Lender fails
to make its Pro Rata Share of any requested Borrowing available to the
Administrative Agent on the applicable borrowing date, then the Administrative
Agent may recover the applicable amount on demand: (a) from such Lender,
together with interest at the Federal Funds Rate for the period commencing on
the date the amount was made available to the applicable Borrower by the
Administrative Agent and ending on (but excluding) the date the Administrative
Agent recovers the amount from such Lender; or (b) if such Lender fails to pay
its amount upon the Administrative Agent’s demand, then from the requesting
Borrower by the Required Payment Time, together with interest at a rate per
annum equal to the rate applicable to the requested Borrowing for the period
commencing on the borrowing date and ending on (but excluding) the date the
Administrative Agent recovers the amount from such Borrower. Any payment by a
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(b)               Obligations of Lenders Several. The liabilities and
obligations of each Lender hereunder shall be several and not joint, and neither
the Administrative Agent nor any Lender shall be responsible for the performance
by any other Lender of its obligations hereunder. The failure of any Lender to
advance the proceeds of its Pro Rata Share of any Borrowing required to be
advanced hereunder shall not relieve any other Lender of its obligation to
advance the proceeds of its Pro Rata Share of any Borrowing required to be
advanced hereunder. Each Lender hereunder shall be liable to the Borrowers only
for the amount of its respective Commitment.

 

2.6              Swingline Loans.

 

(a)               The Swingline. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees, on any Business Day during the Availability
Period, to make loans (each such loan, a “Swingline Loan”) to the Borrowers at
any time and from time to time in an aggregate principal amount not to exceed at
any time outstanding the amount of the Swingline Sublimit; provided, however,
that after giving effect to any Swingline Loan:

 

(i)                the Dollar Equivalent of the Principal Obligations shall not
exceed the Available Commitment;

 

(ii)               the Dollar Equivalent of the Principal Obligations owed to
any Lender shall not exceed the Commitment of such Lender; and

 



-45- 



 

(iii)                the Swingline Obligation shall not exceed the Swingline
Sublimit.

 

Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow, repay without penalty or premium, and
re-borrow Swingline Loans hereunder during the Availability Period. Each
Swingline Borrowing pursuant to this Section 2.6 shall be made by the Swingline
Lender. The Swingline Lender shall not be obligated to fund any Swingline Loan
if the interest rate applicable thereto under Section 2.7(a) hereof would exceed
the Maximum Rate in effect with respect to such Swingline Loan. Swingline Loans
shall be available only in Dollars.

 

(b)               Request for Swingline Borrowing. Each Borrowing under the
Swingline shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent at the Agency Services Address on the date of each
requested Swingline Borrowing hereunder (each, a “Swingline Borrowing Request”),
which notice may be by telephone, if confirmed in writing, facsimile, electronic
mail or other written communication, in substantially the form of Exhibit E
hereto, and which notice shall be effective upon receipt by the Administrative
Agent. Each Swingline Borrowing Request: (i) shall be furnished to the
Administrative Agent no later than 11:00 a.m. on the requested date of the
Swingline Borrowing; (ii) shall be accompanied by a Request for Borrowing in
accordance with Section 2.3 (the proceeds of which Borrowing will be used to
repay the related Swingline Loan); and (iii) must specify: (A) the requesting
Borrower; and (B) the amount of such Swingline Borrowing. Any Swingline
Borrowing Request received by the Administrative Agent after 11:00 a.m. shall be
deemed to have been given by the applicable Borrower on the next succeeding
Business Day. Each Swingline Borrowing Request submitted by a Borrower shall be
deemed to be a representation and warranty by each Borrower that the conditions
specified in Section 6.2 have been satisfied on and as of the date of the
applicable Swingline Borrowing with respect to such Borrower. No Swingline
Borrowing Request shall be valid hereunder for any purpose unless it shall have
been accompanied by the information and other documents required to be delivered
in accordance with this Section 2.6.

 

(c)               Further Information. Each Swingline Borrowing Request shall be
accompanied by a duly executed Borrowing Base Certificate dated the date of such
Swingline Borrowing Request.

 

(d)               Notification of Swingline Lender. The Administrative Agent
shall use reasonable efforts to immediately notify the Swingline Lender of each
Swingline Borrowing Request.

 

(e)               [Reserved].

 



-46- 



 

(f)                Payment of Swingline Loans.

 

(i)                Subject to the fulfillment of all applicable conditions set
forth herein, (A) by no later than 3:00 p.m. on the date specified in the
related Swingline Borrowing Request as the borrowing date, the Swingline Lender
shall wire the proceeds of each Swingline Borrowing to the Administrative Agent
at the account designated in writing by the Administrative Agent, in immediately
available funds, and (B) by no later than 4:00 p.m. on such date, the
Administrative Agent shall (1) if the account specified in the related Swingline
Borrowing Request is maintained with the Administrative Agent, deposit such
proceeds, in immediately available funds, into such account, and (2) otherwise,
initiate a wire transfer of such proceeds to the account specified in the
related Swingline Borrowing Request. Absent contrary written notice from the
Swingline Lender, the Administrative Agent may assume that the Swingline Lender
has made the requested Swingline Borrowing available to the Administrative Agent
on the applicable borrowing date, and the Administrative Agent may, in reliance
upon such assumption (but is not required to), make available to the requesting
Borrower a corresponding amount. If the Swingline Lender fails to make any
requested Swingline Borrowing available to the Administrative Agent on the
applicable borrowing date, then the Administrative Agent may recover the
applicable amount on demand: (i) from the Swingline Lender, together with
interest at the Federal Funds Rate for the period commencing on the date the
amount was made available to the applicable Borrower by the Administrative Agent
and ending on (but excluding) the date the Administrative Agent recovers the
amount from the Swingline Lender; or (ii) from the requesting Borrower by the
designated time for repayment of such Swingline Loan, together with interest at
a rate per annum equal to the Reference Rate for the period commencing on the
borrowing date and ending on (but excluding) the date the Administrative Agent
recovers the amount from such Borrower.

 

(ii)          In consideration for the Swingline Lender’s agreement to make
Swingline Loans, each Borrower hereby authorizes, empowers, and directs the
Administrative Agent, for the benefit of the Swingline Lender, to disburse
directly, as a Borrowing hereunder, to the Swingline Lender, in immediately
available funds, the amount disbursed by the Swingline Lender in connection with
each Swingline Loan plus all interest, costs and expenses, and fees due to the
Swingline Lender pursuant to this Credit Agreement. In accordance with the
Swingline Borrowing Request submitted in connection with each Swingline Loan,
each Lender shall pay to the Administrative Agent such Lender’s Pro Rata Share
of the amounts disbursed, accrued or incurred by the Swingline Lender in
connection with each Swingline Loan no later than two (2) Business Days
following the funding date of the related Swingline Loan upon request therefor
by the Administrative Agent, whereupon the Administrative Agent shall disburse
to the Swingline Lender its ratable share of such Lender’s payment, and the
amount owed to the Swingline Lender shall be deemed repaid by the applicable
Borrower for all purposes hereunder to the extent of such Lender’s payment;
provided, however, that notwithstanding the foregoing, the Administrative Agent
shall be entitled to satisfy from the Swingline Lender’s ratable share of each
such Lender’s payment any amounts owing to the Administrative Agent from the
Swingline Lender pursuant to Section 2.6(f)(i). By no later than 5:00 p.m. on
the date of any payments by the Lenders pursuant to this Section 2.6(f)(ii), the
Administrative Agent shall notify the applicable Borrower of such payments;
provided that the failure to give such notice will not affect the validity of
such payments, and the Administrative Agent shall provide the Lenders with
notice thereof. Any such payments made by the Lenders to the Administrative
Agent on account of a Swingline Loan shall be deemed a Reference Rate Loan. The
obligations of a Lender to make payments to the Administrative Agent for the
account of the Swingline Lender under this Section 2.6(f)(ii) shall be
irrevocable, shall not be subject to any qualification or exception whatsoever,
and shall, irrespective of the satisfaction of the conditions to the making of
any other Loans described in Section 2.3(a), 6.1, or 6.2, each as applicable, be
honored in accordance with this Section 2.6(f)(ii) under all circumstances,
including, without limitation, any of the following circumstances: (i) any lack
of validity or enforceability of this Credit Agreement or any of the other Loan
Documents; (ii) the existence of any claim, counterclaim, setoff, defense or
other right which any Borrower may have at any time against the Administrative
Agent, the Swingline Lender, any Lender or any other Person, whether in
connection with this Credit Agreement, any Swingline Loan, the transactions
contemplated herein or any unrelated transactions; (iii) the surrender or
impairment of any security for the performance or observance of any of the terms
of any of the Loan Documents; or (iv) the occurrence of any Event of Default or
Potential Default with respect to the applicable Borrower or any Affiliate
thereof.

 



-47- 



 

(iii)         If a Lender fails to make available to the Administrative Agent
any amount required of such Lender under Section 2.6(f)(ii), then the Swingline
Lender and the Administrative Agent, to the extent the applicable Swingline Loan
was funded by the Administrative Agent as a result of the failure of the
Swingline Lender to fund the Swingline Loan pursuant to Section 2.6(f)(ii) (and
solely the Administrative Agent in the event such Swingline Loan was funded
entirely by the Administrative Agent), may recover such amount on demand:
(A) from such Lender, together with interest at the Federal Funds Rate for the
period commencing on the date such amount was due under Section 2.6(f)(ii) and
ending on (but excluding) the date the Swingline Lender and/or the
Administrative Agent, as applicable, recover such amount from such Lender; or
(B) from each requesting Borrower by the designated time for repayment of such
Swingline Loan, together with interest at the Reference Rate for the period
commencing on the date such amount was due from the applicable Lender under
Section 2.6(f)(ii) and ending on (but excluding) the date the Swingline Lender
and/or the Administrative Agent, as applicable, shall recover such amount from
such Borrower.

 

(g)              Minimum Swingline Loan Amounts. Each Swingline Loan shall be
subject to the provisions of Section 2.4 hereof as if such Swingline Loan were a
Reference Rate Loan funded by the Lenders pursuant to Section 2.5 hereof.

 

(h)               Interest on Swingline Loans. Until repaid by the applicable
Borrower (including any deemed repayment pursuant to Section 2.6(f) hereof),
each Swingline Loan shall accrue interest at the Reference Rate.

 

(i)                Swingline Loans and the Swingline Lender Generally. Except as
otherwise stated in this Section 2.6, Swingline Loans and the Swingline Lender
shall be subject to all applicable provisions of this Credit Agreement with
respect to Loans and Lenders generally to the extent applicable.

 

2.7              Interest.

 

(a)               Interest Rate. Each Loan funded by the Lenders shall accrue
interest at a rate per annum equal to: (i) with respect to LIBOR Rate Loans,
Adjusted LIBOR for the applicable Interest Period; and (ii) with respect to
Reference Rate Loans, the Reference Rate in effect from day to day. At any time,
each Loan shall have only one Interest Period and one Interest Option.
Notwithstanding anything to the contrary contained herein, in no event shall the
interest rate hereunder exceed the Maximum Rate.

 



-48- 



 

(b)               Change in Rate; Past Due Amounts; Calculations of Interest.
Each change in the rate of interest for any Borrowing consisting of Reference
Rate Loans shall become effective, without prior notice to the Borrowers,
automatically as of the opening of business of the Administrative Agent on the
date of said change. Interest on the unpaid principal balance of (i) each LIBOR
Rate Loan (other than LIBOR Rate Loans denominated in Sterling or Australian
Dollars) and Reference Rate Loan bearing interest based off LIBOR shall be
calculated on the basis of the actual days elapsed in a year consisting of 360
days and (ii) each Reference Rate Loan (other than when the Reference Rate is
calculated based off LIBOR) and LIBOR Rate Loan denominated in Sterling or
Australian Dollars shall be calculated on the basis of the actual days elapsed
in a year consisting of 365 or 366 days, as the case may be.

 

(c)               Default Rate. If an Event of Default has occurred and is
continuing, then (in lieu of the interest rate provided in Section 2.7(a) above)
all overdue Obligations shall bear interest, after as well as before judgment,
at a fluctuating rate per annum equal to the Default Rate.

 

2.8               Determination of Rate. The Administrative Agent shall
determine each interest rate applicable to the LIBOR Rate Loans and Reference
Rate Loans hereunder. The Administrative Agent shall, upon request, give notice
to the Borrowers and to the Lenders of each rate of interest so determined, and
its determination thereof shall be conclusive and binding in the absence of
manifest error.

 

2.9               Letters of Credit.

 

(a)               Letter of Credit Commitment. Subject to the terms and
conditions hereof, on any Business Day during the Availability Period, the
Letter of Credit Issuer shall issue such Letters of Credit in Dollars or in an
Alternative Currency and in such aggregate face amounts as the Borrowers may
request; provided that: (i) on the date of issuance, the Dollar Equivalent of
the Letter of Credit Liability (after giving effect to the issuance of any such
Letter of Credit) will not exceed the lesser of: (A) the remainder of: (1) the
Available Commitment as of such date minus (2) the Dollar Equivalent of the
Principal Obligations as of such date and (B) the Letter of Credit Sublimit;
(ii) each Letter of Credit shall be in a minimum amount of $250,000 or the
Dollar Equivalent thereof; (iii) the expiry date of the Letter of Credit shall
not be later than (A) twelve (12) months after the date of issuance (subject to
automatic renewal for additional one year periods pursuant to the terms of the
Letter of Credit Application or other documentation acceptable to the Letter of
Credit Issuer) without the Letter of Credit Issuer’s consent, in its sole
discretion, or (B) thirty (30) days prior to the Stated Maturity Date; (iv) each
Letter of Credit shall be subject to the Uniform Customs and/or ISP98, as set
forth in the Letter of Credit Application or as determined by the Letter of
Credit Issuer and, to the extent not inconsistent therewith, the laws of the
State of New York, and (v) the Letter of Credit Issuer shall be under no
obligation to issue any Letter of Credit if, after the Closing Date (A) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Letter of Credit Issuer from issuing
such Letter of Credit, or any Applicable Law applicable to the Letter of Credit
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Letter of Credit Issuer
shall prohibit, or request that the Letter of Credit Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Letter of Credit Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Letter of
Credit Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date or shall impose upon the Letter of Credit Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which the
Letter of Credit Issuer deems material to it, (B) the Borrowers have not
provided the information necessary for the Letter of Credit Issuer to complete
the form of Letter of Credit, or (C) the issuance of such Letter of Credit would
violate Applicable Law or one or more policies of the Letter of Credit Issuer.
Letters of Credit will be issued by a United States branch of the Letter of
Credit Issuer. For the avoidance of doubt, if any Borrower requests that a
Letter of Credit be issued for the account of any Subsidiary, such Borrower
shall be liable for all Obligations under such Letter of Credit as if it had
been issued for the account of such Borrower.

 



-49- 



 

(b)               Request. Each request for a Letter of Credit (a “Request for
Letter of Credit”) shall be submitted to the Administrative Agent substantially
in the form of Exhibit F (with blanks appropriately completed in conformity
herewith), together with a Letter of Credit Application and a Borrowing Base
Certificate (each of which shall be in final form upon delivery thereof to the
Administrative Agent), for the Letter of Credit Issuer, on or before 11:00 a.m.
at least four (4) Business Days prior to the requested date of issuance of such
Letter of Credit. The Administrative Agent shall notify each Lender of such
Request for Letter of Credit and the terms of the requested Letter of Credit.
Upon each such application, the applicable Borrower and each other Borrower
shall be deemed to have automatically made to the Administrative Agent, each
Lender, and the Letter of Credit Issuer the following representations and
warranties:

(i)                As of the date of the issuance of the Letter of Credit
requested, the representations and warranties set forth herein and in the other
Loan Documents are true and correct in all material respects (except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects) on and as of the date of such issuance, with the
same force and effect as if made on and as of such date (except to the extent
that such representations and warranties expressly relate to an earlier date);

 

(ii)               The Letter of Credit Liability (after giving effect to the
issuance of the requested Letter of Credit) will not exceed the lesser of:
(A) the remainder of: (1) the Available Commitment as of such date; minus (2)
the Dollar Equivalent of the Principal Obligations as of such date; and (B) the
Letter of Credit Sublimit on such date; and

 

(iii)              All conditions precedent in Section 6.2 for the issuance of
such Letter of Credit will be satisfied as of the date of such issuance.

 

(c)               Participation by the Lenders. Each Lender shall and does
hereby participate ratably with the Letter of Credit Issuer in each Letter of
Credit issued and outstanding hereunder to the extent of its Pro Rata Share of
the Letter of Credit Liability with respect to each such Letter of Credit, and
shall share in all rights and obligations resulting therefrom, including,
without limitation: (i) the right to receive from the Administrative Agent its
Pro Rata Share of any reimbursement of the amount of each draft drawn under each
Letter of Credit, including any interest payable with respect thereto; (ii) the
right to receive from the Administrative Agent its Pro Rata Share of the Letter
of Credit fee pursuant to Section 2.14; (iii) the right to receive from the
Administrative Agent its additional costs pursuant to Section 4.1; and (iv) the
obligation to pay to the Administrative Agent or the Letter of Credit Issuer, as
the case may be, in immediately available funds, its Pro Rata Share of any
unreimbursed drawing under a Letter of Credit.

 



-50- 



 

(d)               Payment of Letter of Credit. In the event of any drawing under
any Letter of Credit, the applicable Borrower agrees to reimburse (either with
the proceeds of a Loan as provided for in this Section 2.9 or with funds from
other sources), in same day funds, the Letter of Credit Issuer on each date on
which the Letter of Credit Issuer notifies such Borrower of the date and amount
of a draft paid under any Letter of Credit for the amount of such draft so paid
and any amounts representing interest, costs, expenses or fees incurred by the
Letter of Credit Issuer in connection with such payment. Unless a Borrower shall
immediately notify the Letter of Credit Issuer that such Borrower intends to
reimburse the Letter of Credit Issuer for such drawing from other sources or
funds, such Borrower shall be deemed to have timely given a Request for
Borrowing to the Administrative Agent, and such Borrower hereby authorizes,
empowers, and directs the Administrative Agent, for the benefit of the Secured
Parties and the Letter of Credit Issuer, to disburse directly, as a Borrowing
hereunder, to the Letter of Credit Issuer, with notice to such Borrower, in
immediately available funds an amount equal to the stated amount of each draft
drawn under each Letter of Credit plus all interest, costs and expenses, and
fees due to the Letter of Credit Issuer pursuant to this Credit Agreement.
Subject to receipt of notice from the Administrative Agent, each Lender shall
pay to the Administrative Agent such Lender’s Pro Rata Share of the amount
disbursed by the Letter of Credit Issuer (1) on the Business Day on which the
Letter of Credit Issuer honors any such draft on a Letter of Credit denominated
in Dollars or incurs or is owed any such interest, costs, expenses or fees, if
notice of such disbursement is delivered to the Lender prior to 1:00 p.m. New
York City time (and if received after 1:00 p.m. on the next succeeding Business
Day) and (2) within two (2) Business Days from the date that such Lender has
received notice that the Letter of Credit Issuer has honored any draft on a
Letter of Credit denominated in an Alternative Currency or incurs or is owed any
such interest, costs, expenses or fees. The Administrative Agent shall notify
the Borrowers of any such disbursements made by the Lenders pursuant to the
terms hereof; provided that the failure to give such notice will not affect the
validity of the disbursement, and the Administrative Agent shall provide the
Lenders with notice thereof. Any such disbursement made by the Lenders to the
Letter of Credit Issuer on account of a Letter of Credit shall be deemed a
Reference Rate Loan if in Dollars and a LIBOR Rate Loan with a one-month
Interest Period if in an Alternative Currency; and such disbursements shall be
made without regard to the minimum and multiple amounts specified in Section
2.4. The Administrative Agent and the Lenders may conclusively rely on the
Letter of Credit Issuer as to the amount due the Letter of Credit Issuer by
reason of any draft of a Letter of Credit or due the Letter of Credit Issuer
under any Letter of Credit Application. The obligations of a Lender to make
payments to the Administrative Agent for the account of the Letter of Credit
Issuer, and, as applicable, the obligations of the applicable Borrower with
respect to Borrowings, each under this Section 2.9(d) shall be irrevocable,
shall not be subject to any qualification or exception whatsoever, and shall,
irrespective of the satisfaction of the conditions to the making of any Loans
described in Sections 2.1(b), 6.1, 6.2, and/or 6.3 and/or 6.4, as applicable, be
honored in accordance with this Section 2.9(d) under all circumstances,
including, without limitation, any of the following circumstances: (i) any lack
of validity or enforceability of such Letter of Credit, this Credit Agreement or
any of the other Loan Documents; (ii) any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of the
Borrower in respect of any Letter of Credit or any other amendment or waiver of
or any consent to departure from all or any of the terms of the Letter of
Credit; (iii) the existence of any claim, counterclaim, setoff, defense or other
right which the Borrower may have at any time against a beneficiary named in a
Letter of Credit or any transferee of a beneficiary named in a Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, the Letter of Credit Issuer, any Lender, or any other Person, whether in
connection with this Credit Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transactions between the account party and beneficiary named in any Letter of
Credit); (iv) any draft, demand, certificate or any other document presented
under a Letter of Credit having been determined to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect or any loss or delay in the transmission or otherwise
of any document required in order to make a draw under a Letter of Credit;
(v) any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; (vi) any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (vii) the surrender
or impairment of any security for the performance or observance of any of the
terms of any of the Loan Documents; (viii) the occurrence of any Event of
Default or Potential Default; or (ix) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Borrower. The Letter of Credit Issuer shall provide prompt
written notice to the Administrative Agent and the applicable Borrower of each
request for a draw under a Letter of Credit and each draw under a Letter of
Credit.

 



-51- 



 

(e)               Borrower Inspection. The applicable Borrower shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to them and, in the event of any claim of noncompliance with such
Borrower’s instructions or other irregularity, such Borrower will immediately
notify the Letter of Credit Issuer of the same in writing. The Borrower shall be
conclusively deemed to have waived any such claim against the Letter of Credit
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)                Role of Letter of Credit Issuer. Each Lender and each
Borrower agrees that, in paying any drawing under a Letter of Credit, the Letter
of Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, the Administrative Agent nor
any of the respective correspondents, participants or assignees of the Letter of
Credit Issuer shall be liable to any Lender for: (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit. The applicable Borrower hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude such Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the Letter of Credit Issuer, the Administrative Agent, nor
any of the respective correspondents, participants or assignees of the Letter of
Credit Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (ix) of Section 2.9(d). In furtherance and not in
limitation of the foregoing, the Letter of Credit Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Letter of Credit Issuer shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 



-52- 



 

(g)               Acceleration of Undrawn Amounts. Should the Administrative
Agent demand payment of the Obligations hereunder prior to the Maturity Date
pursuant to Section 10.2, the Administrative Agent, by written notice to the
Borrowers, may take one or both of the following actions: (i) declare the
obligation of the Letter of Credit Issuer to issue Letters of Credit hereunder
terminated, whereupon such obligations shall forthwith terminate without any
other notice of any kind; or (ii) declare the Letter of Credit Liability to be
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby waived, and demand that the
Borrowers pay to the Administrative Agent for deposit in a segregated
interest-bearing Cash Collateral Account, as security for the Obligations, an
amount equal to the aggregate undrawn stated amount of all Letters of Credit
then outstanding at the time such notice is given. Unless otherwise required by
Applicable Law, upon the full and final payment of the Obligations, the
Administrative Agent shall return to the Borrowers any amounts remaining in said
Cash Collateral Account.

 

(h)               Cash Collateral. If (i) as of the Maturity Date, any Letters
of Credit may for any reason remain outstanding and partially or wholly undrawn,
or (ii) any other circumstances under this Credit Agreement or the other Loan
Documents occurs requiring the Borrowers to Cash Collateralize any Letters of
Credit, then, in each case, the Borrowers shall promptly Cash Collateralize in
an amount equal to the Minimum Collateral Amount or, in the case of Section
2.9(h)(ii) above, such amount expressly required by the terms of this Credit
Agreement or other Loan Document, to the Administrative Agent for the benefit of
the Secured Parties, to be held by the Administrative Agent as Cash Collateral
subject to the terms of this Section 2.9(h) and any security agreement, control
agreement and other documentation requested by the Administrative Agent to be
executed in connection with opening a Cash Collateral Account for the purpose of
holding such Cash Collateral. All Cash Collateral to be provided by the
Borrowers pursuant to this Section 2.9(h) shall be in the currency or currencies
of the underlying Letters of Credit. All Cash Collateral shall be funded by the
proceeds of Drawdowns, and not from any other source. Cash Collateral held in a
Cash Collateral Account shall be applied by the Administrative Agent to the
reimbursement of the Letter of Credit Issuer for any payment made by it of
drafts drawn under the outstanding Letters of Credit, and the unused portion
thereof, after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations. After all such
Letters of Credit shall have expired or been fully drawn upon, all Letter of
Credit Liability shall have been satisfied and all other Obligations shall have
been paid in full, the balance, if any, of Cash Collateral held in a Cash
Collateral Account pursuant to this clause (h) shall be returned to the
Borrowers. The Borrowers hereby grant to the Administrative Agent, for the
benefit of the Secured Parties, and agree to maintain, a first priority security
interest in all such Cash Collateral and in each Cash Collateral Account as
security in respect of the Letter of Credit Liability.

 



-53- 





 

(i)              Lenders’ Continuing Obligations. In the event any Letter of
Credit Liability is Cash Collateralized in accordance with Section 2.9(h) or
otherwise pursuant to this Credit Agreement (including but not limited to the
Cash Collateralizing of a Letter of Credit outstanding beyond the Maturity
Date), each Lender’s participation in such Letter of Credit pursuant to this
Section 2.9 shall continue in all respects, the Lenders will continue to be
entitled to receive their Pro Rata Share of the Letter of Credit fee payable in
accordance with Section 2.14, and the Lenders shall continue to be obligated to
fund their Pro Rata Share of any drawing under such Letter of Credit in the
event the Cash Collateral is for any reason unavailable or insufficient to fully
fund such drawing (including, but not limited to, as a result of any preference
claim or other clawback under any proceeding pursuant to any Debtor Relief
Laws).

 

(j)              Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Credit Agreement, this Section 2.9 shall be subject to the
terms and conditions of Section 4.9 and Section 12.12.

 

(k)            Tranches. Notwithstanding anything to the contrary contained
herein, no more than twenty (20) Letters of Credit may be outstanding hereunder
at any one time during the Availability Period.

 

2.10          Qualified Borrowers. In consideration of the Lenders’ agreement to
advance funds to a Qualified Borrower that has joined the Credit Facility in
accordance with Section 6.3, to cause Letters of Credit to be issued for the
account of a Qualified Borrower pursuant to Section 2.9, and to accept the
Qualified Borrower Guaranties in support thereof, the applicable Borrower hereby
authorizes, empowers, and directs the Administrative Agent, for the benefit of
the Secured Parties, within the limits of the Available Commitment, to disburse
directly to the Lenders, with notice to the applicable Borrower, in immediately
available funds, an amount equal to the amount due and owing under the
applicable Qualified Borrower Promissory Note or the applicable Qualified
Borrower Guaranty, together with all interest, costs and expenses and fees due
to the Lenders pursuant thereto, as a Borrowing hereunder, in the event the
Administrative Agent shall have not received payment of such Obligations when
due or any Event of Default specified in Sections 10.1(h) or 10.1(i) shall occur
with respect to such Qualified Borrower. The Administrative Agent will notify
the Borrowers of any disbursement made to the Lenders pursuant to the terms
hereof; provided that the failure to give such notice shall not affect the
validity of the disbursement, and the Administrative Agent shall provide the
Lenders with notice thereof. Any such disbursement made by the Administrative
Agent to the Lenders shall be deemed to be a Reference Rate Loan pursuant to
Section 2.3 in the amount so paid, and the Qualified Borrower shall be deemed to
have given to the Administrative Agent in accordance with the terms and
conditions of Section 2.3, a Request for Borrowing with respect thereto; and
such disbursements shall be made without regard to the minimum and multiple
amounts specified in Section 2.4. The Administrative Agent may conclusively rely
on the Lenders as to the amount of any such Obligations due to the Lenders,
absent manifest error.

 

2.11          Use of Proceeds, Letters of Credit and Qualified Borrower
Guaranties The proceeds of the Loans and the Letters of Credit shall be used
solely for purposes (a) expressly permitted under the Constituent Documents of
each Borrower and (b) for which a Drawdown Notice may be made to fund the
repayment thereof. Neither the Lenders nor the Administrative Agent shall have
any liability, obligation, or responsibility whatsoever with respect to the
Borrowers’ use of the proceeds of the Loans, the Letters of Credit or execution
and delivery of the Qualified Borrower Guaranties, and neither the Lenders nor
the Administrative Agent shall be obligated to determine whether or not the
Borrowers’ use of the proceeds of the Loans or the Letters of Credit are for
purposes permitted under the Constituent Documents of any Borrower. Nothing,
including, without limitation, any Borrowing, any Rollover, any issuance of any
Letter of Credit, or acceptance of any Qualified Borrower Guaranty or other
document or instrument, shall be construed as a representation or warranty,
express or implied, to any party by the Lenders or the Administrative Agent as
to whether any Investment by the Borrowers is permitted by the terms of the
Constituent Documents of any Borrower. Each Borrower agrees to respond promptly
to any reasonable requests for information related to its use of Loan and Letter
of Credit proceeds to the extent required by any Lender in connection with such
Lender’s determination of its compliance with Section 23A of the Federal Reserve
Act (12 U.S.C. §371c) and the Federal Reserve Board’s Regulation W (12 C.F.R.
Part 223). No Borrower shall to its actual knowledge use the proceeds of any
Borrowing hereunder to purchase securities from any Lender’s “affiliate” as such
term is defined in 12 C.F.R. Part 223. In connection with each Request for
Borrowing hereunder, the requesting Borrower shall be deemed to have represented
and warranted to the Administrative Agent on the date of such Borrowing that, to
its actual knowledge, as of the date of the requested Borrowing, the proceeds of
such Borrowing will not be used by such Borrower to, directly or indirectly,
either (x) purchase securities issued by any Lender’s “affiliate” as such term
is defined in 12 C.F.R. Part 223 or (y) invest in any fund sponsored by a Lender
or such affiliate thereof.

 



-54-

 

 

2.12          Fees. The Borrowers shall pay to the Administrative Agent fees in
consideration of the arrangement and administration of the Commitments, which
fees shall be payable in amounts and on the dates agreed to between the
Borrowers and the Administrative Agent in the applicable Fee Letter. The
Borrowers will pay to the Administrative Agent such other fees as are payable in
the amount and on the date agreed to between the Borrowers and the
Administrative Agent in the applicable Fee Letter.

 

2.13          Unused Commitment Fee. In addition to the payments provided for in
Section 3, the Borrowers shall pay or cause to be paid to the Administrative
Agent, for the account of each Lender, an unused commitment fee at the rate of
twenty-five basis points (0.25%) per annum on the Commitment of the Lenders
which was unused (through the extension of Loans or the issuance of Letters of
Credit) calculated on the basis of actual days elapsed in a year consisting of
360 days and payable in arrears on the fifteenth (15th) calendar day of each
April, July, October, and January. For purposes of this Section 2.13, the fee
shall be calculated on a daily basis. The Borrowers and the Lenders acknowledge
and agree that the unused commitment fees payable hereunder are bona fide unused
commitment fees and are intended as reasonable compensation to the Lenders for
committing to make funds available to the Borrowers as described herein and for
no other purposes.

 

2.14         Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent: (a) for the benefit of the Lenders, in consideration for
the issuance of Letters of Credit hereunder, a non-refundable fee equal to the
Applicable Margin (plus two percent (2%) if an Event of Default has occurred and
is continuing) on the daily face amount of each Letter of Credit, less the
amount of any draws on such Letter of Credit, payable in quarterly installments
in arrears on the first Business Day of each calendar quarter for the preceding
calendar quarter, commencing on the issuance date and continuing for so long as
such Letter of Credit remains outstanding (including, for the avoidance of
doubt, any Letter of Credit that is outstanding but has been Cash
Collateralized) calculated on the basis of actual days elapsed in a year
consisting of 360 days; and (b) for the benefit of the Letter of Credit Issuer,
upon the issuance of each Letter of Credit: (i) to the extent a Lender other
than the Letter of Credit Issuer or any of its Affiliates shall at any time
participate in any Letter of Credit in accordance with the terms hereof, a
non-refundable fronting fee equal to 12.5 basis points (0.125%) of the portion
of the maximum amount of such Letter of Credit in which any Lender (other than
the Letter of Credit Issuer or its Affiliates) participates, payable in
quarterly installments in arrears on the first Business Day of each calendar
quarter for the preceding calendar quarter; (ii) $1,000 per requested issuance
or amendment of a Letter of Credit, such amount to be increased at the
discretion of the Letter of Credit Issuer to offset any out-of-pocket expenses
incurred by the Letter of Credit Issuer in connection with any non-standard
Letters of Credit; and (iii) all other reasonable and customary, invoiced
out-of-pocket expenses actually incurred by the Letter of Credit Issuer related
to the issuance, amendment or transfer of Letters of Credit upon demand by the
Letter of Credit Issuer.

 



-55-

 

 

2.15          Increase in the Maximum Commitment.

 

(a)            Request for Increase. Provided there exists no Event of Default
or Potential Default, and subject to compliance with the terms of this Section
2.15, the Borrowers may (from time to time) with the written consent of the
Administrative Agent, such consent not to be unreasonably withheld or delayed,
at any time, increase the Maximum Commitment to an amount not
exceeding $1,000,000,000. Any such increase may be done in one or more requested
increases, in $25,000,000 increments, or such lesser amount to be determined by
the Administrative Agent (each such increase, shall be referred to herein as a
“Facility Increase”).

 

(b)            Effective Date. The effective date of any Facility Increase (the
“Increase Effective Date”) shall be specified by the Borrowers in the applicable
Facility Increase Request and shall be (unless otherwise agreed in writing by
the Administrative Agent) no less than ten (10) Business Days after the date the
Administrative Agent receives the applicable Facility Increase Request. The
Administrative Agent shall notify the Lenders of the Increase Effective Date.

 

(c)            Conditions to Effectiveness of Increase. The following are
conditions precedent to such increase:

 

   (i)            the Borrowers shall deliver to Administrative Agent a Facility
Increase Request, and an updated Borrowing Base Certificate and resolutions
adopted by the Borrowers approving or consenting to such increase, certified by
a Responsible Officer of the Borrowers that such resolutions are true and
correct copies thereof and are in full force and effect;

 

   (ii)           on or prior to the proposed date of such Facility Increase,
the Borrowers shall have paid to the Administrative Agent the Facility Increase
Fee for the benefit of the Lenders, with such fee payable to each Lender ratably
based on its share of the Facility Increase; provided that, for purposes of this
section, any Increase Fee paid to the Administrative Agent for the benefit of
PNC Bank, N.A. as a Lender (such fee, a “PNC Increase Fee”) shall instead be for
the benefit of PNC Capital Markets LLC, as Co-Lead Arranger, and such PNC
Increase Fee shall be payable by the Administrative Agent to PNC Capital Markets
LLC ratably based on PNC Bank, N.A.’s share of the Facility Increase;

 



-56-

 

 

   (iii)          if applicable, the Borrowers shall execute replacement Notes
payable to the applicable Lenders reflecting the Facility Increase; and

 

   (iv)         as of the effective date of such increase and immediately after
giving effect thereto, the representations and warranties set forth herein and
in the other Loan Documents are true and correct in all material respects with
the same force and effect as if made on and as of such date (except to the
extent that such representations and warranties expressly relate to an earlier
date); provided that if a representation or warranty is qualified as to
materiality, with respect to such representation or warranty, the foregoing
materiality qualifier shall be disregarded for the purposes of this condition;

 

   (v)           no Potential Default or Event of Default shall have occurred
and be continuing on the date on which the Facility Increase Request is
delivered or immediately after giving effect to the Facility Increase;

 

   (vi)          on the Increase Effective Date, (x) an existing Lender or
Lenders shall increase its Commitment to support any Facility Increase (in the
sole discretion of each such Lender), or (y) one or more additional Lenders
shall have joined the Credit Facility in accordance with Section 12.11(g) and,
after giving effect thereto, the aggregate Commitments of such increasing and
additional Lenders shall be at least equal to the amount of such Facility
Increase; and

 

   (vii)         the Borrowers shall have delivered to the Lenders a new or
updated Beneficial Ownership Certification, as applicable, in relation to each
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, if so requested by the Administrative Agent at least three
(3) Business Days prior to the Increase Effective Date.

 

 Each Facility Increase Request shall be deemed to be a representation and
warranty by each Borrower that the conditions specified in this Section 2.15(c)
have been satisfied on and as of the date of the applicable Facility Increase.

 

 For the avoidance of doubt, any Facility Increase will be on the same terms as
contained herein with respect to the Credit Facility. No Lender will be required
to commit, nor shall any Lender have any preemptive right to provide, any
portion of any Facility Increase.

 

(d)            Reallocation Following Facility Increase. On any Increase
Effective Date with respect to any Facility Increase (whether pursuant to a new
Lender joining the Credit Facility or an existing Lender increasing its
Commitment), the Administrative Agent will reallocate the outstanding Loans and
participations in Letters of Credit hereunder (including any Loans made by any
new or increasing Lender pursuant to this Section 2.15) such that, after giving
effect thereto, the ratio of each Lender’s (including each new or increasing
Lender’s) share of outstanding Loans and participations in Letters of Credit to
its share of Commitments is the same as that of each other Lender. For the
avoidance of doubt, such reallocation may require the reallocation of Loans from
an existing Lender to a new or increasing Lender. In connection with any such
reallocation of the outstanding Loans, the (i) Administrative Agent will give
advance notice sufficient to comply with the applicable time period in Section
2.3 to each Lender which is required to fund any amount or receive any partial
repayment in connection therewith and (ii) applicable Lender or Lenders will
fund such amounts up to their respective shares of the Loans being reallocated
and the Administrative Agent shall remit to any applicable Lenders its
applicable portion of such funded amount if necessary to give effect to the
reallocation of such Loans. In connection with such repayment made with respect
to such reallocation (to the extent such repayment is required), the Borrowers
shall pay (i) all interest due on the amount repaid to the date of repayment on
the immediately following Interest Payment Date and (ii) any amounts due
pursuant to Section 4.5 as a result of such reallocation occurring on any date
other than an Interest Payment Date.

 



-57-

 

 

2.16          Extension of Maturity Date. The Borrowers shall have an option to
extend the Stated Maturity Date then in effect for up to one (1) additional term
not longer than 364 days subject to satisfaction of the following conditions
precedent:

 

(a)            as of the effective date of such extension and immediately after
giving effect thereto, the representations and warranties set forth herein and
in the other Loan Documents are true and correct in all material respects with
the same force and effect as if made on and as of such date (except to the
extent that such representations and warranties expressly relate to an earlier
date); provided that if a representation or warranty is qualified as to
materiality, with respect to such representation or warranty, the foregoing
materiality qualifier shall be disregarded for the purposes of this condition;

 

(b)            the Borrowers shall have paid an Extension Fee to the
Administrative Agent for the benefit of the Lenders (or in the case of PNC Bank,
N.A. as a Lender, for the benefit of PNC Capital Markets LLC as Co-Lead
Arranger);

 

(c)             no Potential Default or Event of Default shall have occurred and
be continuing on the date on which notice is given in accordance with the
following clause (d) or on the initial Stated Maturity Date;

 

(d)             the Borrowers shall have delivered an Extension Request with
respect to the Stated Maturity Date to the Administrative Agent not less than
thirty (30) days prior to the Stated Maturity Date then in effect (which shall
be promptly forwarded by the Administrative Agent to each Lender);

 

(e)             each of the Lenders and the Administrative Agent consent to the
extension in their sole discretion; and

 

(f)              the Borrowers shall have delivered to the Lenders a new or
updated Beneficial Ownership Certification, as applicable, in relation to each
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, if so requested by the Administrative Agent prior to the
effectiveness of any extension to the Stated Maturity Date.

 

Each Extension Request shall be deemed to be a representation and warranty by
each Borrower that the conditions specified in this Section 2.16 have been
satisfied on and as of the date of the applicable extension.

 



-58-

 

 

3.                  PAYMENT OF OBLIGATIONS.

 

3.1             Revolving Credit Notes. Any Lender may request that the Loans be
evidenced by a promissory note. In such event, each Borrower shall execute and
deliver a Note or Notes substantially in the form of Exhibit B (with blanks
appropriately completed in conformity herewith), in favor of such Lender. Each
Borrower agrees, from time to time, upon the request of the Administrative Agent
or any Lender, to reissue a new Note, in accordance with the terms and
substantially in the form heretofore provided, to the Administrative Agent or
such Lender, in renewal of and substitution for the Note previously issued by
such Borrower to the Administrative Agent or such Lender, and such previously
issued Note shall be returned to such Borrower marked “replaced”.

 

3.2             Payment of Obligations. The Principal Obligations outstanding on
the Maturity Date, together with all accrued but unpaid interest thereon and any
other outstanding Obligations, shall be due and payable on the Maturity Date.

 

3.3             Payment of Interest.

 

(a)              Interest. Interest on each Borrowing and any portion thereof
shall commence to accrue in accordance with the terms of this Credit Agreement
and the other Loan Documents as of the date of the disbursement or wire transfer
of such Borrowing by the Administrative Agent, consistent with the provisions of
Section 2.7, notwithstanding whether the applicable Borrower received the
benefit of such Borrowing as of such date and even if such Borrowing is held in
escrow pursuant to the terms of any escrow arrangement or agreement. When a
Borrowing is disbursed by wire transfer pursuant to instructions received from
the applicable Borrower in accordance with the related Request for Borrowing,
then such Borrowing shall be considered made at the time of the transmission of
the wire, rather than the time of receipt thereof by the receiving bank. With
regard to the repayment of the Loans, interest shall continue to accrue on any
amount repaid until such time as the repayment has been received in federal or
other immediately available funds by the Administrative Agent in the
Administrative Agent’s account described in Section 3.4, or any other account of
the Administrative Agent which the Administrative Agent designates in writing to
the applicable Borrower.

 

(b)             Interest Payment Dates. Accrued and unpaid interest on the
Obligations shall be due and payable in arrears (i) on each Interest Payment
Date, (ii) on each other date of any reduction of the outstanding principal
amount of the Loans hereunder, and (iii) upon the occurrence and during the
continuance of an Event of Default, at any time upon demand by the
Administrative Agent. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

3.4             Payments on the Obligations.

 

(a)             Borrower Payments. All payments of principal of, and interest
on, the Obligations under this Credit Agreement by any Borrower to or for the
account of the Lenders, or any of them, shall be made without condition or
deduction (except as required by law) or counterclaim, set-off, defense or
recoupment by the Borrowers for receipt by the Administrative Agent before 1:00
p.m. in the case of payments made in Dollars and 9:00 a.m. in the case of
payments made in an Alternative Currency, in each case, in federal or other
immediately available funds to such account as directed by the Administrative
Agent in writing. All payments shall be made in the currency of the related
Borrowing.

 



-59-

 

 

(b)             Lender Payments. Except as provided in Section 12.12, each
Lender shall be entitled to receive its Pro Rata Share of each payment received
by the Administrative Agent hereunder for the account of the Lenders on the
Obligations. Each payment received by the Administrative Agent hereunder for the
account of a Lender shall be promptly distributed by the Administrative Agent to
such Lender. The Administrative Agent and each Lender hereby agree that payments
to the Administrative Agent by the Borrowers of principal of, and interest on,
the Obligations by the Borrowers to or for the account of the Lenders in
accordance with the terms of this Credit Agreement, the Notes and the other Loan
Documents shall constitute satisfaction of the Borrowers’ obligations with
respect to any such payments.

 

(c)             Application of Payments. So long as no Event of Default has
occurred and is continuing, all payments made on the Obligations shall be
applied as directed by the Borrowers. At all times when an Event of Default has
occurred and is continuing, all payments made on the Obligations shall be
credited, to the extent of the amount thereof, in the following manner:
(i) first, against all costs, expenses and other fees (including attorneys’
fees) arising under the terms hereof; (ii) second, against the amount of
interest accrued and unpaid on the Obligations as of the date of such payment;
(iii) third, against all principal due and owing on the Obligations as of the
date of such payment; and (iv) fourth, to all other amounts constituting any
portion of the Obligations.

 

3.5             Prepayments.

 

(a)            Voluntary Prepayments. The Borrowers may, upon written notice to
the Administrative Agent in substantially the form of Exhibit Q, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium,
fees or penalty on any Business Day; provided that: (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three (3)
Business Days prior to any date of prepayment of LIBOR Rate Loans denominated in
Dollars, (B) four (4) Business Days prior to any date of prepayment of LIBOR
Rate Loans denominated in an Alternative Currency; and (C) one (1) Business Day
prior to any date of prepayment of Reference Rate Loans; and (ii) any prepayment
of Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof (or the Dollar Equivalent thereof) or, if less, the
entire principal amount thereof then outstanding. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such written
notice is given by the Borrowers, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 4. Each such prepayment shall be applied to the Obligations held by each
Lender in accordance with its respective Pro Rata Share.

 



-60-

 

 

(b)            Mandatory Prepayment.

 

  (i)             Excess Loans Outstanding. If, on any day the Dollar Equivalent
of the Principal Obligations exceeds the Available Commitment (including,
without limitation, as a result of an Exclusion Event), then one or more
Borrowers shall pay on the earlier of (i) demand by the Administrative Agent, or
(ii) a Responsible Officer of a Borrower obtaining knowledge thereof, without
further demand such excess to the Administrative Agent, for the benefit of the
Lenders, in immediately available funds (except to the extent any such excess is
addressed by Section 3.5(b)(ii)), by the Required Payment Time after such demand
or knowledge. Following the occurrence and during the continuance of a Cash
Control Event, each Borrower hereby agrees that the Administrative Agent may
withdraw from any Collateral Account any Capital Contributions deposited therein
and apply the same to the Principal Obligations or to the Obligations if such
mandatory prepayment is pursuant to Section 3.5(b)(iii) until such time as the
payment obligations of this Section 3.5(b) have been satisfied in full.

 

  (ii)            Excess Letters of Credit Outstanding. If any excess calculated
pursuant to Section 3.5(b) is attributable to undrawn Letters of Credit, the
Borrowers shall promptly Cash Collateralize such excess with the Administrative
Agent pursuant to the terms of Section 2.9(h), as security for such portion of
the Obligations. Unless otherwise required by Applicable Law, upon: (A) a change
in circumstances such that the Dollar Equivalent of Principal Obligations no
longer exceed the Available Commitment and no Event of Default or Potential
Default has occurred and is continuing; or (B) the full and final payment of the
Obligations and the expiration or termination of all Letters of Credit, the
Administrative Agent shall return to the Borrowers any amounts remaining in said
Cash Collateral Account.

 

  (iii)            Net Asset Value. If, at any time, total balance sheet assets
of the Borrowers minus total balance sheet liabilities of the Borrowers are less
than zero (0), then, without further demand, one or more Borrowers shall pay to
the Administrative Agent, for the benefit of the Lenders, in immediately
available funds, by the Required Payment Time such amount as necessary to cause
total balance sheet assets minus total balance sheet liabilities to be equal to
or greater than zero (0).

 

3.6           Reduction or Early Termination of Commitments. So long as no
Request for Borrowing or Request for Letter of Credit is outstanding that would
result in a mandatory prepayment pursuant to Section 3.5(b), the Borrowers may
terminate the Commitments, or reduce the Maximum Commitment, by giving prior
irrevocable written notice to the Administrative Agent of such termination or
reduction five (5) Business Days prior to the effective date of such termination
or reduction (which date shall be specified by the Borrowers in such notice and
shall be a Business Day): (a) (i) in the case of complete termination of the
Commitments, upon prepayment of all of the outstanding Obligations, including,
without limitation, all interest accrued thereon, in accordance with the terms
of Section 3.3; or (ii) in the case of a reduction of the Maximum Commitment,
upon prepayment of the amount by which the Dollar Equivalent of the Principal
Obligations exceed the reduced Available Commitment resulting from such
reduction, including, without limitation, payment of all interest accrued
thereon, in accordance with the terms of Section 3.3, provided that, the Maximum
Commitment may not be terminated or reduced such that, the Available Commitment
would be less than the Dollar Equivalent of the aggregate stated amount of
outstanding Letters of Credit; and (b) in the case of the complete termination
of the Commitments, if any Letter of Credit Liability exists, upon payment to
the Administrative Agent of the Cash Collateral for deposit in the Cash
Collateral Account in accordance with Section 2.9(h), without presentment,
demand, protest or any other notice of any kind, all of which are hereby waived.
Notwithstanding the foregoing: (x) any reduction of the Maximum Commitment shall
be in an amount equal to $5,000,000 or, if more, in multiples of $1,000,000; and
(y) in no event shall a reduction by the Borrowers reduce the Maximum Commitment
to $100,000,000 or less (except for a termination of all the Commitments).
Promptly after receipt of any notice of reduction or termination, the
Administrative Agent shall notify each Lender of the same. Any reduction of the
Maximum Commitment shall reduce the Commitments of the Lenders according to
their Pro Rata Share.

 



-61-

 

 

3.7             Lending Office. Each Lender may: (a) designate its principal
office or a branch, subsidiary or Affiliate of such Lender as its Lending Office
(and the office to whose accounts payments are to be credited) for any Loan by
notice to the Administrative Agent and the Borrower and (b) change its Lending
Office from time to time by notice to the Administrative Agent and the
Borrowers. Each Lender shall be entitled to fund all or any portion of its
Commitment in any manner it deems appropriate, consistent with the provisions of
Section 2.5.

 

3.8            Joint and Several Liability. Each Borrower acknowledges, agrees,
represents and warrants the following:

 

(a)            Inducement. The Lenders have been induced to make the Loans to,
and the Letter of Credit Issuer has been induced to issue Letters of Credit for
the account of, the Borrowers in part based upon the assurances by each Borrower
that each Borrower desires that all Obligations under the Loan Documents be
honored and enforced as separate obligations of each Borrower, should the
Administrative Agent and the Lenders desire to do so.

 

(b)          Combined Liability. Notwithstanding the foregoing, the Borrowers
shall be jointly and severally liable to the Lenders for all representations,
warranties, covenants, obligations and indemnities, including, without
limitation, the Loans and the other Obligations, and the Administrative Agent
and the Lenders may at their option enforce the entire amount of the Loans, the
Letters of Credit and the other Obligations against any one or more of the
Borrowers.

 

(c)           Separate Exercise of Remedies. The Administrative Agent (on behalf
of the Secured Parties) may exercise remedies against each Borrower and its
property separately, whether or not the Administrative Agent exercises remedies
against any other Borrower or its property. The Administrative Agent may enforce
one or more Borrower’s obligations without enforcing any other Borrower’s
obligations and vice versa. Any failure or inability of the Administrative Agent
to enforce one or more Borrower’s obligations shall not in any way limit the
Administrative Agent’s right to enforce the obligations of the other Borrowers.
If the Administrative Agent forecloses or exercises similar remedies under any
one or more Collateral Documents, then such foreclosure or similar remedy shall
be deemed to reduce the balance of the Loans only to the extent of the cash
proceeds actually realized by the Lenders from such foreclosure or similar
remedy or, if applicable, the Administrative Agent’s credit bid at such sale,
regardless of the effect of such foreclosure or similar remedy on the Loans
secured by such Collateral Documents under the applicable state law.

 



-62-

 

 

(d)            Qualified Borrowers. Notwithstanding anything herein or in any
Loan Document to the contrary, (1) this Section 3.8 and Article 5 shall not
apply to Qualified Borrowers, (2) the Obligations of any Qualified Borrower
hereunder shall be several and limited only to the Loans and Letters of Credit
made or issued on its behalf, (3) all Loans and Letters of Credit provided to a
Qualified Borrower hereunder shall be guaranteed only by the applicable Borrower
in accordance with the applicable Qualified Borrower Guaranty, and (4) such
Borrower shall be jointly and severally liable with such Qualified Borrower for
the full amount of the Loans and Letters of Credit and other Obligations of such
Qualified Borrower.

 

4.                  CHANGE IN CIRCUMSTANCES.

 

4.1            Taxes.

 

(a)            Defined Terms. For purposes of this Section 4.1, the term
“Lender” includes the Letter of Credit Issuer and the term “Applicable Law”
includes FATCA.

 

(b)            Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then (i) the applicable Withholding Agent
shall be entitled to make such deduction or withholding, (ii) the applicable
Withholding Agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law, and (iii) if
such Tax is an Indemnified Tax, then the sum payable by the applicable Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 4) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)            Payment of Other Taxes by the Borrowers. The Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)            Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
4.1) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 



-63-

 

 

(e)            Indemnification by the Lenders. Without prejudice to, or
duplication of, Section 11.7, each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (x) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.11(e) relating to the maintenance of a Participant
Register and (z) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Credit Agreement or any other Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
4.1(e).

 

(f)             Evidence of Payments. As soon as practicable after any payment
of Taxes by a Borrower to a Governmental Authority pursuant to this Section 4.1,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)            Status of Lenders.

 

   (i)            Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested in writing by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested in
writing by the Borrowers or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested in writing by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested in writing by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements (including pursuant to the implementation of
the OECD Standard for Automatic Exchange of Financial Account Information in Tax
Matters – The Common Reporting Standard and any implementing legislation or
related guidance (“CRS”)). Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
4.1(g)(ii)(A), 4.1(g)(ii)(B) and 4.1(g)(ii)(D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 



-64-

 

 

(ii)      Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to such Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable written request of such Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested in writing by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Credit Agreement
(and from time to time thereafter upon the reasonable written request of the
Borrowers or the Administrative Agent), whichever of the following is
applicable:

 

(1)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)               executed copies of IRS Form W-8ECI;

 

(3)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit O-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, applicable; or

 

(4)               to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit O-4 on behalf of each such direct and indirect partner;

 



-65-

 

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrowers and the Administrative Agent (in such number
of copies as shall be requested in writing by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Credit Agreement
(and from time to time thereafter upon the reasonable written request of the
Borrowers or the Administrative Agent), executed copies of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrowers and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested in writing by the Borrowers or the Administrative Agent as
may be necessary for the Borrowers and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section
4.1(g)(ii)(D), “FATCA” shall include any amendments made to FATCA after the
Closing Date.

 

Each Lender agrees that if any form or certification it previously delivered,
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(h)            Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 4.1
(including by the payment of additional amounts pursuant to this Section 4.1),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 4.1 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the written request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Section 4.1(h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 4.1(h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 4.1(h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 4.1(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 



-66-

 

 

(i)             Survival. Each party’s obligations under this Section 4.1 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

4.2            Illegality. If any Lender reasonably determines that any
Applicable Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its Lending Office to make,
maintain or fund Loans or other Obligations, or materially restricts the
authority of such Lender to purchase or sell, or to take deposits of, the
applicable currency (including, for the avoidance of doubt, any Non-LIBOR Quoted
Currency) or to determine or charge interest rates based upon LIBOR, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligation of such Lender to make or continue Loans or the Obligations or to
convert Loans accruing interest calculated by reference to the Reference Rate to
be Loans calculated by reference to LIBOR or to convert Loans accruing interest
calculated by reference to LIBOR to be Loans calculated by reference to the
Reference Rate (where the Reference Rate is also calculated based off LIBOR in
accordance with the definition thereof), shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon the prepayment of any
such Loans, the Borrowers shall also pay accrued interest on the amount so
prepaid. Each Lender agrees to use reasonable efforts to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender. During the pendency of any such period, Loans in
Dollars shall accrue interest at the Reference Rate and Loans in an Alternative
Currency shall bear interest at the applicable Cost of Funds Rate; provided,
however, the Administrative Agent, in consultation with the Borrower Parties and
the applicable Lender, may establish an alternative interest rate with respect
to such Loans during the pendency of such period.

 

4.3            LIBOR Replacement Provisions.

 

(a)            Inability to Determine Rates. Other than with respect to a
Benchmark Transition Event or an Early Opt-in Election, if the Administrative
Agent determines, for any proposed Interest Period, that: (i) deposits in
Dollars are not being offered to banks in the applicable offshore market for the
applicable amount and Interest Period of any LIBOR Rate Loan; or (ii) LIBOR does
not adequately or fairly reflect the cost to the Lenders of funding or
maintaining any LIBOR Rate Loan, then: (A) the Administrative Agent shall
forthwith notify the Lenders and the Borrowers; and (B) while such circumstances
exist, none of the Lenders shall allocate any Loans made during such period, or
reallocate any Loans allocated to any then-existing Interest Period ending
during such period, to an Interest Period with respect to which interest is
calculated by reference to LIBOR. If, with respect to any outstanding Interest
Period, a Lender notifies the Administrative Agent that it is unable to obtain
matching deposits in the London interbank market to fund its purchase or
maintenance of such Loans or that LIBOR applicable to such Loans will not
adequately reflect the cost to the Person of funding or maintaining such Loans
for such Interest Period, then: (x) the Administrative Agent shall forthwith so
notify the Borrowers and the Lenders; and (y) upon such notice and thereafter
while such circumstances exist, the applicable Lender shall not make any LIBOR
Rate Loans during such period or reallocate any Loans allocated to any Interest
Period ending during such period, to an Interest Period with respect to which
interest is calculated by reference to LIBOR; provided that, (1) if the
foregoing notice relates to Loans that are outstanding as LIBOR Rate Loans, such
Loans shall be Converted to Reference Rate Loans if denominated in Dollars or a
LIBOR Rate Loan based off the Cost of Funds Rate if denominated in an
Alternative Currency only on the last day of the then-current Interest Period,
and (2) upon receipt of such notice, the Borrowers may revoke any outstanding
Requests for Borrowing.

 



-67-

 

 

(b)           Effect of Benchmark Transition Event.

 

   (i)            Benchmark Replacement. Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrowers may amend this Credit Agreement to
replace LIBOR with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrowers so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 4.3(b) will occur prior to the
applicable Benchmark Transition Start Date.

 

  (ii)          Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent (in
consultation with the Borrower) will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Credit
Agreement.

 



-68-

 



 



(iii)      Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrowers and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 4.3(b) including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 4.3(b).

 

(iv)      Benchmark Unavailability Period. Upon the Borrowers’ receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrowers may
revoke any request for a Borrowing of, conversion to or continuation of any
LIBOR Rate Loan to be made, converted or continued during any Benchmark
Unavailability Period, provided that, if such request is not revoked, the
Borrowers will be deemed to have converted any such request into a request for a
Borrowing of or conversion to Reference Rate Loans. During any Benchmark
Unavailability Period, the component of Reference Rate based upon LIBOR will not
be used in any determination of Reference Rate.

 

4.4       Increased Cost and Capital Adequacy.

 

(a)       Increased Costs Generally. If any Change in Law shall:

 

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
Adjusted LIBOR) or the Letter of Credit Issuer;

 

(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)      impose on any Lender or the Letter of Credit Issuer or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Credit Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; and the result of any of the foregoing shall be
to increase the cost to such Lender or such other Recipient of making,
converting to, continuing or maintaining any Loan the interest of which is
determined by reference to LIBOR (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Letter of Credit Issuer
or such other Recipient of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, the Letter of Credit Issuer or such other Recipient hereunder
(whether of principal, interest or any other amount) , in each case, in an
amount that the Lender deems material in its reasonable discretion, then, upon
written request of such Lender, the Letter of Credit Issuer or other Recipient,
the Borrowers shall promptly pay to any such Lender, the Letter of Credit Issuer
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender or the Letter of Credit Issuer, as the case may be,
for such additional costs incurred or reduction suffered (provided, that such
amounts shall be comparable to amounts that such Lender is generally charging
other borrowers similarly situated to the applicable Borrower).

 



-69-

 

 

(b)            Capital Requirements. If any Lender or the Letter of Credit
Issuer determines that any Change in Law affecting such Lender or the Letter of
Credit Issuer or any Lending Office of such Lender or such Lender’s or the
Letter of Credit Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or the Letter of Credit Issuer’s capital or on the
capital of such Lender’s or the Letter of Credit Issuer’s holding company, if
any, as a consequence of this Credit Agreement, the Commitment of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Letter of Credit Issuer, to a level below
that which such Lender or the Letter of Credit Issuer or such Lender’s or the
Letter of Credit Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Letter of Credit
Issuer’s policies and the policies of such Lender’s or the Letter of Credit
Issuer’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Letter of Credit Issuer, as
applicable, to the Borrowers (with a copy to the Administrative Agent), the
Borrowers shall promptly pay to such Lender or the Letter of Credit Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Letter of Credit Issuer or such Lender’s or the Letter of Credit
Issuer’s holding company for any such reduction suffered.

 

(c)             Certificates for Reimbursement. A certificate of a Lender or the
Letter of Credit Issuer setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or the Letter of Credit Issuer, as the case
may be, as specified in Section 4.4(a) or Section 4.4(b) and delivered to the
Borrowers, shall be conclusive absent demonstrable error. The Borrowers shall
pay such Lender or the Letter of Credit Issuer, as the case may be, the amount
shown as due on any such certificate by the Required Payment Time.

 

(d)            Delay in Requests. Failure or delay on the part of any Lender or
the Letter of Credit Issuer to demand compensation pursuant to this Section 4
shall not constitute a waiver of such Lender’s or the Letter of Credit Issuer’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender or the Letter of Credit Issuer pursuant to this
Section 4 for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender or the Letter of Credit Issuer, as
the case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or the Letter of Credit
Issuer’s intention to claim compensation therefor (except that if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 



-70-

 

 

4.5            Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly pay the
Administrative Agent for the account of such Lender, such amount or amounts as
shall compensate such Lender for, and hold such Lender harmless from, any loss,
cost or expense incurred by such Lender in obtaining, liquidating or employing
deposits or other funds from third parties as a result of (a) any failure or
refusal of the Borrowers (for any reasons whatsoever other than a default by the
Administrative Agent or any Lender) to accept a LIBOR Rate Loan after the
Borrowers shall have requested such Loan under this Credit Agreement, (b) any
prepayment or other payment of a LIBOR Rate Loan on a day other than the last
day of the Interest Period applicable to such Loan, (c) any other prepayment of
a Loan that is otherwise not made in compliance with the provisions of this
Credit Agreement, or (d) the failure of the Borrowers to make a prepayment of a
Loan after giving notice under this Credit Agreement, that such prepayment will
be made; provided that the Borrowers shall not be responsible for any payment
pursuant to this Section 4.5 with respect to any LIBOR Rate Loan based on Daily
LIBOR.

 

4.6            Requests for Compensation. If requested by the Borrowers in
connection with any demand for payment pursuant to this Section 4 (other than
Section 4.1), a Lender shall provide to the Borrowers, with a copy to the
Administrative Agent, a certificate setting forth in reasonable detail the basis
for such demand, the amount required to be paid by the Borrowers to such Lender
and the computations made by such Lender to determine such amount, such
certificate to be conclusive and binding in the absence of manifest error. Any
such amount payable by the Borrowers shall not be duplicative of any amounts
(a) previously paid under this Section 4, or (b) included in the calculation of
LIBOR.

 

4.7            Survival. Without prejudice to the survival of any other
agreement of the Borrowers hereunder, all of the Borrowers’ obligations under
this Section 4 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Credit Agreement or any provision hereof.
Each Lender shall notify the Borrowers of any event occurring after the
termination of this Credit Agreement entitling such Lender to compensation under
this Section 4 as promptly as practicable.

 

4.8            Mitigation Obligations; Replacement of Lenders.

 

(a)             Designation of a Different Lending Office. If any Lender
requests compensation under Section 4.4, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.1, then such
Lender shall, at the request of the Borrowers, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.4 or Section 4.1, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 



-71-

 

 

(b)            Replacement of Lenders. If any Lender requests compensation under
Section 4.4, or if any Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 4.8(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrowers
may, at their sole expense and effort, so long as no Event of Default or
Potential Default has occurred and is continuing, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.11), all of its interests, rights (other than
its existing rights to payments pursuant to Section 4.4 or Section 4.1) and
obligations under this Credit Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which Assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)             the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.11;

 

(ii)            such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under this Section 4) from the Assignee (to the extent of
such outstanding principal) or the Borrowers (in the case of accrued interest,
fees and all other amounts);

 

(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)           such assignment does not conflict with Applicable Law; and

 

(v)            in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

4.9            Cash Collateral. At any time that there shall exist a Defaulting
Lender, by the Required Payment Time, the Borrowers shall Cash Collateralize the
Fronting Exposure of the Letter of Credit Issuer with respect to such Defaulting
Lender (determined after giving effect to Section 12.12(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

 

(a)             Grant of Security Interest; Other Claims/Deficiency. (i) The
Borrowers, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to the Administrative Agent, for the benefit of the Letter
of Credit Issuer, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lender’s obligation to
fund participations in respect of the Letter of Credit Liability, to be applied
pursuant to subsection (b) below. (ii) If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Letter of Credit Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 



-72-

 

 

(b)            Application. Notwithstanding anything to the contrary contained
in this Credit Agreement, Cash Collateral provided under this Section 4.9 or
Section 12.12 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of the Letter of Credit Liability (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)             Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of the Letter of
Credit Issuer shall no longer be required to be held as Cash Collateral pursuant
to this Section 4.9 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
the Letter of Credit Issuer that there exists excess Cash Collateral; provided
that, subject to Section 12.12, the Person providing Cash Collateral and the
Letter of Credit Issuer may agree that Cash Collateral shall be held to support
future anticipated Fronting Exposure or other obligations; provided further that
to the extent that such Cash Collateral was provided by the Borrowers, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

5.             SECURITY.

 

5.1            Liens.

 

(a)            Collateral. To secure performance by the Borrowers of the payment
of the Obligations, the Borrowers, each to the extent of their respective
interests therein, shall grant to the Administrative Agent, for the benefit of
each of the Secured Parties, a first priority, exclusive (except as expressly
permitted pursuant to the definition of Permitted Liens), perfected security
interest and Lien in and on the Collateral pursuant to the applicable Collateral
Documents.

(b)             Reliance. The Borrowers agree that the Administrative Agent,
each Lender and the Letter of Credit Issuer have entered into this Credit
Agreement, extended credit hereunder and at the time of each Loan or each
issuance of a Letter of Credit, will make such Loan or issue such Letter of
Credit in reasonable reliance on the obligations of the Investors to fund their
respective Capital Commitments as shown in their Subscription Agreements
delivered in connection herewith and accordingly, it is the intent of the
parties that such Capital Commitments may be enforced by the Administrative
Agent, on behalf of the Lenders and other Secured Parties, pursuant to the terms
of the Loan Documents, directly against the Investors without further action by
the Borrowers, and notwithstanding any compromise of any such Capital Commitment
by the Borrowers after the Closing Date.

 



-73-

 

 

The security agreements, financing statements, assignments, collateral
assignments and any other documents and instruments from time to time executed
and delivered pursuant to this Credit Agreement to grant, perfect and continue a
Lien in the Collateral, including without limitation the Security Agreements,
the Collateral Account Pledges and the Control Agreements, and any documents or
instruments amending or supplementing the same, shall be collectively referred
to herein as the “Collateral Documents.”

 

5.2            The Collateral Accounts; Drawdowns.

 

(a)             The Collateral Accounts. In order to secure further the payment
and the performance of the Obligations and to effect and facilitate the right of
the Secured Parties each Borrower shall require that each of its Investors wire
transfer to such Borrower’s Collateral Account all monies or sums paid or to be
paid by such Investors pursuant to Drawdowns. In addition, each Borrower shall
promptly deposit into its respective Collateral Account any payments and monies
that such Borrower receives directly from Investors as Capital Contributions.

 

(b)            Use of the Collateral Accounts. If a Cash Control Event has
occurred and is continuing, the applicable Borrower may withdraw funds from its
Collateral Account only in compliance with Section 9.15. Upon the occurrence and
during the continuance of a Cash Control Event, the Administrative Agent is
authorized to take exclusive control of the Collateral Accounts. If the
applicable Account Bank with respect to any Collateral Account ceases to be an
Eligible Institution, each Borrower, as applicable, shall have sixty (60) days
following notice from the Administrative Agent to move its Collateral Account to
a replacement Account Bank that is an Eligible Institution. If an Account Bank
terminates a Control Agreement, the applicable Borrower shall open a new
Collateral Account that is subject to a new Control Agreement with a replacement
Account Bank within sixty (60) days of such termination or such longer period as
may be reasonably approved by the Administrative Agent.

 

(c)             No Duty. Notwithstanding anything to the contrary herein
contained, it is expressly understood and agreed that none of the Administrative
Agent, Letter of Credit Issuer, nor any other Secured Party undertakes any
duties, responsibilities, or liabilities with respect to the Drawdowns issued by
the Borrowers. None of them shall be required to refer to the Constituent
Documents of any Borrower or a Subscription Agreement, or take any other action
with respect to any other matter that might arise in connection with the
Constituent Documents of any Borrower, a Subscription Agreement or any Drawdown.
None of them shall have any duty to determine or inquire into any happening or
occurrence or any performance or failure of performance of any Borrower or any
of the Investors. None of them shall have any duty to inquire into the use,
purpose, or reasons for the making of any Drawdown by any Borrower or the
Investment or use of the proceeds thereof.

 

(d)            Drawdowns and Disbursements from Collateral Accounts. The
Borrowers will issue Drawdowns at such times as are necessary in order to ensure
the timely payment of the Obligations hereunder in accordance with their
respective Constituent Documents. Each Borrower hereby irrevocably authorizes
and directs the Secured Parties, acting through the Administrative Agent, upon
the occurrence and during the continuation of any Event of Default, to charge
from time to time the Collateral Accounts and the Cash Collateral Account, for
amounts not paid when due (after the passage of any applicable grace period) to
the Secured Parties or any of them hereunder and under the other Loan Documents;
provided that promptly after any disbursement of funds from any such account to
the Secured Parties, as contemplated in this Section 5.2(d), the Administrative
Agent shall deliver a written notice of such disbursement to the applicable
Borrower.

 



-74-

 

 

(e)             No Representations. Neither the Administrative Agent nor any
Secured Party shall be deemed to make at any time any representation or warranty
as to the validity of any Drawdown nor shall the Administrative Agent or the
Secured Parties be accountable for any Borrower Party’s use of the proceeds of
any Capital Contribution.

 

5.3            Agreement to Deliver Additional Collateral Documents. The
Borrowers shall deliver such security agreements, financing statements,
assignments, and other collateral documents (all of which shall be deemed part
of the Collateral Documents), in form and substance reasonably satisfactory to
the Administrative Agent, as the Administrative Agent acting on behalf of the
Secured Parties may reasonably request from time to time for the purpose of
granting to, or maintaining or perfecting in favor of the Secured Parties, first
priority security interests in the Collateral, together with other assurances of
the enforceability and first priority of the Secured Parties’ Liens and
assurances of due recording and documentation of the Collateral Documents or
copies thereof, as the Administrative Agent may reasonably require.

 

5.4            Subordination. Except as expressly set forth herein, during the
continuance of a Cash Control Event, no Borrower shall make any payments or
advances of any kind, directly or indirectly, on any debts and liabilities to
any other Borrower, Investor or the Adviser whether now existing or hereafter
arising and whether direct, indirect, several, joint and several, or otherwise,
and howsoever evidenced or created (collectively, the “Other Claims”); provided
that, so long as no Event of Default under Section 10.1(a), Section 10.1(h) or
Section 10.1(i) has occurred and is continuing, the Adviser and its Affiliates
shall be entitled to receive fees that represent compensation for regular,
ordinary course asset management or investment advisory activities that are not
in the nature of performance fees, incentive fees or fees representing or
constituting any carried interest payable to it pursuant to the applicable
Management Agreement (“Management Fees”) due and owing from any Borrower in an
aggregate amount not to exceed fifteen million dollars ($15,000,000) per
calendar year. All Other Claims, together with all Liens on assets securing the
payment of all or any portion of the Other Claims shall, except as set forth
herein, at all times during the continuance of a Cash Control Event be
subordinated to and junior in right and in payment to the Obligations and all
Liens on assets securing all or any portion of the Obligations, and each
Borrower agrees to take such actions as are reasonably necessary to provide for
such subordination between it and any other Borrower, inter se, including but
not limited to including provisions for such subordination in the documents
evidencing the Other Claims. The Adviser acknowledges and agrees that at any
time an Event of Default under Section 10.1(a), Section 10.1(h) or Section
10.1(i) has occurred and is continuing, the payment of any and all Management
Fees or other fees due and owing to it from any Borrower shall be subordinated
to and inferior in right and payment to the Obligations in all respects.

 

6.             CONDITIONS PRECEDENT TO LENDING.

 

6.1            Obligations of the Lenders. The obligation of the Lenders to
advance the initial Borrowing hereunder or cause the issuance of the initial
Letters of Credit shall not become effective until the date on which (i) the
Administrative Agent shall have received each of the following documents and
(ii) each of the other conditions listed below is satisfied or waived, the
satisfaction of such conditions to be satisfactory to the Administrative Agent
(and to the extent specified below, to each Lender) in form and substance (which
satisfaction or waiver must occur within one (1) Business Day of the date
hereof):

 



-75-

 

 

(a)             Credit Agreement. This Credit Agreement, duly executed and
delivered by the Initial Borrower;

 

(b)            Note. Each Note duly executed and delivered by the Initial
Borrower (if required) in accordance with Section 3.1;

 

(c)             Security Agreement. A Security Agreement, duly executed and
delivered by the Initial Borrower in favor of the Administrative Agent for the
benefit of the Secured Parties;

 

(d)            Collateral Account Pledges. A Collateral Account Pledge, duly
executed and delivered by the Initial Borrower in favor of the Administrative
Agent for the benefit of the Secured Parties;

 

(e)            Control Agreements. A Control Agreement, duly executed and
delivered by the Initial Borrower;

 

(f)             Filings.

 

(i)              Satisfactory reports of searches of Filings (or the equivalent
in any applicable foreign jurisdiction, as applicable) in the jurisdiction of
formation of the Initial Borrower, or where a filing has been or would need to
be made in order to perfect the Administrative Agent’s first priority security
interest on behalf of the Secured Parties in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist, or, if necessary, copies of proper financing statements, if any, filed on
or before the date hereof necessary to terminate all Liens and other rights of
any Person in any Collateral previously granted; and

 

(ii)             Filings (or the equivalent in any applicable foreign
jurisdiction, as applicable) reasonably satisfactory to the Administrative Agent
with respect to the Collateral together with written evidence reasonably
satisfactory to the Administrative Agent that the same have been filed or
submitted for filing in the appropriate public filing office(s) in the
Administrative Agent’s sole discretion, to perfect the Secured Parties’ Liens in
the Collateral;

 

(g)            Responsible Officer Certificates. A certificate from a
Responsible Officer of the Initial Borrower, substantially in the form of
Exhibit K;

(h)            The Initial Borrower’s Constituent Documents. True and complete
copies of the Operative Documents of the Initial Borrower, together with
certificates of good standing (or other similar instruments) of the Initial
Borrower, in each case certified by a Responsible Officer to be correct and
complete copies thereof and in effect on the date hereof and in each case
satisfactory to the Administrative Agent in its reasonable discretion;

 



-76-

 

 

(i)             Authority Documents. Certified resolutions of the Initial
Borrower, authorizing the entry into the transactions contemplated herein and in
the other Loan Documents, in each case certified by a Responsible Officer of
such Person as correct and complete copies thereof and in effect on the date
hereof;

 

(j)              Incumbency Certificate. From the Initial Borrower, a signed
certificate of a Responsible Officer, who shall certify the names of the Persons
authorized, on the date hereof, to sign each of the Loan Documents and the other
documents or certificates to be delivered pursuant to the Loan Documents on
behalf of the Initial Borrower, together with the true signatures of each such
Person; the Administrative Agent may conclusively rely on such certificate until
it shall receive a further certificate canceling or amending the prior
certificate and submitting the authority and signatures of the Persons named in
such further certificate;

 

(k)             Opinions. A written opinion of counsel to the Initial Borrower
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel, dated as of the Closing Date;

 

(l)              Investor Documents. With respect to Investors, a copy of each
Investor’s duly executed Subscription Agreement;

 

(m)            Fees; Costs and Expenses. Payment of all fees and other amounts
due and payable on or prior to the date hereof, including pursuant to the Fee
Letter, and, to the extent invoiced, reimbursement or payment of all reasonable
expenses required to be reimbursed or paid by the Borrowers hereunder, including
the fees and disbursements of the Administrative Agent’s special counsel,
Cadwalader, Wickersham & Taft LLP, which may be deducted from the proceeds of
such initial Borrowing;

 

(n)            ERISA Status. With respect to the Initial Borrower, either (i) a
written opinion of counsel, addressed to the Secured Parties, reasonably
acceptable to the Administrative Agent and its counsel, regarding the status of
the Initial Borrower as an Operating Company (or a copy of such opinion
addressed to the Investors, reasonably acceptable to the Administrative Agent
and its counsel, together with a reliance letter with respect thereto, addressed
to the Secured Parties); or (ii) a certificate, addressed to the Secured
Parties, signed by a Responsible Officer of the Initial Borrower that the
underlying assets of the Initial Borrower do not constitute Plan Assets because
less than twenty-five percent (25%) of the total value of each class of equity
interests in the Initial Borrower is held by “benefit plan investors” within the
meaning of Section 3(42) of ERISA;

 

(o)            Collateral Accounts. Evidence that the Collateral Accounts have
been established;

 

(p)            “Know Your Customer” Information and Documents. Such information
and documentation as is requested by the Lenders so that the Initial Borrower
has become KYC Compliant;

 

(q)            Interim Period. The Interim Period shall not be in effect;

 



-77-

 

 

(r)             Beneficial Ownership Certification. The Lenders shall have
received, sufficiently in advance of (but in any event not less than three (3)
Business Days prior to) the Closing Date a Beneficial Ownership Certification in
relation to the Initial Borrower if the Initial Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation; and

 

(s)            Additional Information. Such other information and documents as
may be required by the Administrative Agent and its counsel.

 

In addition, each Lender shall have completed to its satisfaction its due
diligence review of the Borrower Parties and their management, controlling
owners, systems and operations.

 

6.2            Conditions to all Loans and Letters of Credit. The obligation of
the Lenders to advance each Borrowing (including without limitation the initial
Borrowing) and the obligation of the Letter of Credit Issuer to cause the
issuance of Letters of Credit (including, without limitation, the initial Letter
of Credit) hereunder is subject to the conditions precedent that:

 

(a)             Representations and Warranties. The representations and
warranties of the Borrowers set forth herein and in the other Loan Documents are
true and correct in all material respects on and as of the date of the advance
of such Borrowing or issuance of such Letter of Credit, with the same force and
effect as if made on and as of such date; provided that if any such
representation and warranty is qualified as to materiality, with respect to such
representation and warranty, the materiality qualifier set forth above shall be
disregarded for the purposes of this condition; provided, further, to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date;

 

(b)            No Default. No event shall have occurred and be continuing, or
would result from the Borrowing or the issuance of the Letter of Credit, which
constitutes an Event of Default or a Potential Default;

 

(c)             Request for Borrowing. The Administrative Agent shall have
received a Request for Borrowing or Request for Letter of Credit, together with
a Borrowing Base Certificate;

 

(d)            No Investor Excuses. Other than as disclosed to the
Administrative Agent in writing, the Borrowers have no knowledge that any
Investor would be entitled to exercise any withdrawal, excuse or exemption right
under the applicable Constituent Documents or its Subscription Agreement with
respect to any Investment being acquired in whole or in part with any proceeds
of the related Loan or Letter of Credit (provided, that if the Borrowers have
disclosed a potential excuse or exemption right to the Administrative Agent in
writing, the excused, withdrawn or exempted portion of the applicable Investor’s
Unused Capital Commitment shall be excluded from the calculation of the
Borrowing Base, but the Borrowers shall not be prohibited from such credit
extension upon satisfaction of the other conditions therefor);

 

(e)            Application. In the case of a Letter of Credit, the Letter of
Credit Issuer shall have received a Letter of Credit Application executed by the
applicable Borrower;

 



-78-

 

 

(f)             Available Commitment. After giving effect to the proposed
Borrowing or issuance of Letter of Credit, the Dollar Equivalent of the
Principal Obligations will not exceed the Available Commitment; and

 

(g)            Fees; Costs and Expenses. Payment of all fees and other amounts
due and payable by any Borrower on or prior to the date of such Borrowing and,
to the extent invoiced, reimbursement or payment of all expenses required to be
reimbursed or paid by any Borrower hereunder, including the fees and
disbursements of the Administrative Agent’s special counsel, Cadwalader,
Wickersham & Taft LLP, which may be deducted from the proceeds of such
Borrowing.

 

6.3            Addition of Qualified Borrowers. The obligation of the Lenders to
advance a Borrowing to a proposed Qualified Borrower hereunder or to cause the
issuance of a Letter of Credit to a proposed Qualified Borrower is subject to
the conditions that the Borrowers shall have given the Administrative Agent at
least ten (10) Business Days prior written notice and each of the following:

 

(a)             Approval of Qualified Borrower. In order for an entity to be
approved as a Qualified Borrower (i) the applicable Borrower must obtain the
written consent of each Lender not to be unreasonably withheld (it being agreed
by all parties hereto that it shall not be unreasonable for any Lender to
withhold its consent to any Qualified Borrower if such Qualified Borrower is
formed and/or located in a jurisdiction that is adverse to such Lender’s
interest as a result of an internal policy or otherwise); (ii) such entity shall
be one in which a Borrower or another Borrower owns a direct or indirect
ownership interest, or through which such Borrower or another Borrower may
acquire an Investment, the indebtedness of which entity can be guaranteed by the
applicable Borrower under its Constituent Documents (a “Qualified Borrower”);
and (iii) the provisions of this Section 6.3 shall be satisfied;

 

(b)            Guaranty of Qualified Borrower Obligations. The applicable
Borrower shall provide to the Administrative Agent and each of the Lenders an
unconditional guaranty of payment substantially in the form of Exhibit J (the
“Qualified Borrower Guaranty”), which shall be acknowledged and agreed to by the
applicable Borrower, and enforceable against the applicable Borrower for the
payment of a Qualified Borrower’s debt or obligation to the Lenders;

(c)            Qualified Borrower Promissory Note. Such Qualified Borrower shall
execute and deliver a promissory note, substantially in the form of Exhibit I (a
“Qualified Borrower Promissory Note”), payable to the Administrative Agent (as
such note may be amended, restated, reissued, extended or modified), for the
benefit of the Secured Parties in the principal amount of its related
Obligations;

 

(d)            Authorizations of Qualified Borrower. The Administrative Agent
shall have received from the Qualified Borrower appropriate evidence of the
authorization of the Qualified Borrower approving the execution, delivery and
performance of the Qualified Borrower Promissory Note, duly adopted by the
Qualified Borrower, as required by Applicable Law or agreement, and accompanied
by a certificate of an authorized Person of such Qualified Borrower stating that
such authorizations are true and correct in all material respects, have not been
altered or repealed and are in full force and effect;

 



-79-

 

 

(e)             Incumbency Certificate. The Administrative Agent shall have
received from such Qualified Borrower a signed certificate of a Responsible
Officer of the Qualified Borrower which shall certify the names of the Persons
authorized to sign the Qualified Borrower Promissory Note and the other
documents or certificates to be delivered pursuant to the terms hereof by such
Qualified Borrower, together with the true signatures of each such Person. The
Administrative Agent may conclusively rely on such certificate until it shall
receive a further certificate canceling or amending the prior certificate and
submitting the authority and signatures of the Persons named in such further
certificate;

 

(f)             Opinion of Counsel to Qualified Borrowers. The Administrative
Agent shall have received a written opinion of counsel for such Qualified
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent and its counsel;

 

(g)            Opinion of Counsel to the Borrower. The Administrative Agent
shall have received a written opinion of counsel for the Borrowers with respect
to the Qualified Borrower Guaranty, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel;

 

(h)            “Know Your Customer” Information and Documents. The Lenders shall
have received all requested items required to make such Qualified Borrower KYC
Compliant;

 

(i)              Fees, Costs and Expenses. Payment of all fees and other
invoiced amounts due and payable by any Borrower on or prior to the date such
Qualified Borrower becomes a Borrower hereunder and, to the extent invoiced,
reimbursement or payment of all expenses required to be reimbursed or paid by
any Borrower hereunder, which may be deducted from the proceeds of any related
Borrowing;

 

(j)              Due Diligence Review. Each Lender shall have completed to its
satisfaction its due diligence review of such Qualified Borrower and its
respective management, controlling owners, systems and operations;

 

(k)             ERISA Status. With respect to the initial advance to such
Qualified Borrower only, either (i) a written opinion of counsel to such
Qualified Borrower, addressed to the Secured Parties, reasonably acceptable to
the Administrative Agent and its counsel, regarding the status of such Qualified
Borrower as an Operating Company (or a copy of such opinion addressed to the
Investors, reasonably acceptable to the Administrative Agent and its counsel,
together with a reliance letter with respect thereto, addressed to the Secured
Parties); or (ii) a certificate, addressed to the Secured Parties, signed by a
Responsible Officer of such Qualified Borrower that the underlying assets of
such Qualified Borrower do not constitute Plan Assets because less than
twenty-five percent (25%) of the total value of each class of equity interests
in such Qualified Borrower is held by “benefit plan investors” within the
meaning of Section 3(42) of ERISA;

 

(l)              Beneficial Ownership Certification. The Lenders shall have
received, sufficiently in advance of (but in any event not less than three (3)
Business Days prior to) the date such Person becomes a Qualified Borrower a
Beneficial Ownership Certification in relation to each Qualified Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation; and

 



-80-

 

 

(m)           Additional Information. Each Lender shall have received such other
information and documents in respect of such Qualified Borrower as may be
required by such Lender and its counsel.

 

Upon the satisfaction of the requirements of this Section 6.3 described above,
the Qualified Borrower shall be bound by the terms and conditions of this Credit
Agreement as a Qualified Borrower hereunder.

 

6.4            Addition of Borrowers. Upon the satisfaction of each of the
following requirements in this Section 6.4, a proposed Borrower shall be
designated a Borrower hereunder; provided that the Administrative Agent shall be
given at least ten (10) Business Days’ prior written notice from the date
clauses (j) and (l) are satisfied: provided, further, that references to
Borrower in this Section 6.4 shall not include Qualified Borrowers:

 

(a)             Approval. In order for an entity to be approved as a Borrower,
the Borrower (i) must obtain the written consent of each Lender, such consent
not to be unreasonably withheld (it being agreed by all parties hereto that it
shall not be unreasonable for any Lender to withhold its consent to any Borrower
if such Borrower is formed and/or located in a jurisdiction that is adverse to
such Lender’s interest as a result of an internal policy or otherwise) and (ii)
the provisions of this Section 6.4 shall be satisfied;

 

(b)            Joinder. The Borrower shall provide to the Administrative Agent
and each of the Lenders duly executed documentation substantially similar, in
the reasonable discretion of the Administrative Agent, to that executed by a
Borrower at the Closing Date, including but not limited to a joinder agreement
to this Credit Agreement, Collateral Documents and such other Loan Documents and
Filings as the Administrative Agent may reasonably request;

 

(c)            Borrower Note. Upon the request of the Administrative Agent, such
Borrower shall execute and deliver a promissory note, in the form of Exhibit B;

 

(d)             Authorizations. The Administrative Agent shall have received
from such Borrower appropriate evidence of the authorization of such Borrower
approving the execution, delivery and performance of its Note, its applicable
Collateral Documents and any other Loan Documents required of such Borrower,
duly adopted by such Borrower, as required by Applicable Law or agreement, and
accompanied by a certificate of an authorized Person of such Borrower stating
that such authorizations are true and correct, have not been altered or repealed
and are in full force and effect;

 

(e)             Responsible Officer Certificates. A certificate from a
Responsible Officer of such Borrower in the form of Exhibit K;

 

(f)             Constituent Documents. True and complete copies of the
Constituent Documents of such Borrower together with certificates of good
standing (or other similar instruments) of such Borrower, in each case certified
by a Responsible Officer of such Borrower to be correct and complete copies
thereof and in effect on the date such Borrower becomes a Borrower hereunder and
in each case satisfactory to the Administrative Agent in its sole discretion;

 



-81-

 

 

(g)            ERISA Status. Either (i) a favorable written opinion of counsel
to such Borrower addressed to the Secured Parties, reasonably acceptable to the
Administrative Agent and its counsel, regarding the status of such Borrower as
an Operating Company (or a copy of such opinion addressed to the Investors,
reasonably acceptable to the Administrative Agent and its counsel, together with
a reliance letter with respect thereto, addressed to the Secured Parties); or
(ii) a certificate, addressed to the Secured Parties, signed by a Responsible
Officer of such Borrower that the underlying assets of such Borrower do not
constitute Plan Assets because less than twenty-five percent (25%) of the total
value of each class of equity interests in such Borrower is held by “benefit
plan investors” within the meaning of Section 3(42) of ERISA;

 

(h)            Incumbency Certificate. The Administrative Agent shall have
received from such Borrower a signed certificate of a Responsible Officer of
such Borrower which shall certify the names of the Persons authorized to sign
the Loan Documents to be delivered pursuant to the terms hereof by such Person,
together with the true signatures of each such Person. The Administrative Agent
may conclusively rely on such certificate until it shall receive a further
certificate canceling or amending the prior certificate and submitting the
authority and signatures of the Persons named in such further certificate;

 

(i)              Opinion of Counsel. The Administrative Agent shall have
received a favorable written opinion of counsel for such Borrower in form and
substance satisfactory to the Administrative Agent and its counsel;

 

(j)             “Know Your Customer” Information and Documents. The Lenders
shall have received all requested items required to make such Borrower KYC
Compliant;

 

(k)             Fees, Costs and Expenses. Payment of all fees and other invoiced
amounts due and payable by Borrower on or prior to the date such Borrower
becomes a Borrower hereunder and, to the extent invoiced, reimbursement or
payment of all expenses required to be reimbursed or paid by any Borrower
hereunder, which may be deducted from the proceeds of any related Borrowing;

 

(l)              Due Diligence Review. Each Lender shall have completed to its
satisfaction its due diligence review of such Borrower and its respective
management, controlling owners, systems and operations;

 

(m)           Beneficial Ownership Certification. The Lenders shall have
received, sufficiently in advance of (but in any event not less than three (3)
Business Days prior to) the date such Person becomes a Borrower a Beneficial
Ownership Certification in relation to each Borrower that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation; and

 

(n)            Additional Information. The Administrative Agent shall have
received such other information and documents in respect of such Borrower as may
be reasonably required by the Administrative Agent.

 

Upon the satisfaction of the requirements of this Section 6.4 described above,
the proposed Borrower shall be bound by the terms and conditions of this Credit
Agreement as a Borrower hereunder

 



-82-

 

 

7.            REPRESENTATIONS AND WARRANTIES OF THE BORROWERS.

 

To induce the Lenders to make the Loans and cause the issuance of Letters of
Credit hereunder, each Borrower hereby represents and warrants to the
Administrative Agent and the Lenders (as to itself only) that:

 

7.1            Organization and Good Standing. Such Borrower (a) is duly
organized, formed or incorporated, as applicable, validly existing and in good
standing under the laws of its jurisdiction of organization, formation or
incorporation, as applicable; (b) has the requisite power and authority to own
its properties and assets and to carry on its business as now conducted, and
(c) is qualified to do business in each jurisdiction where the nature of the
business conducted or the property owned or leased requires such qualification
except where the failure to be so qualified to do business would not have a
Material Adverse Effect.

 

7.2            Authorization and Power. Such Borrower has the partnership,
limited liability company or corporate power, as applicable, and requisite
authority to execute, deliver, and perform its respective obligations under this
Credit Agreement, the Notes, and the other Loan Documents to be executed by it,
its Constituent Documents, and its Subscription Agreements. Such Borrower is
duly authorized to, and has taken all partnership, limited liability company or
corporate action, as applicable, necessary to authorize it to execute, deliver,
and perform its obligations under this Credit Agreement, the Notes, such other
Loan Documents, its Constituent Documents, and the Subscription Agreements, and
is and will continue to be duly authorized to perform its obligations under this
Credit Agreement, the Notes, such other Loan Documents, its Constituent
Documents and the Subscription Agreements.

 

7.3            No Conflicts or Consents. None of the execution and delivery of
this Credit Agreement, the Notes or the other Loan Documents to which such
Borrower is a party, the consummation of any of the transactions herein or
therein contemplated, or the compliance with the terms and provisions hereof or
with the terms and provisions thereof, will contravene or conflict, in any
material respect, with any provision of law, statute or regulation to which such
Borrower is subject or any judgment, license, order or permit applicable to such
Borrower or any indenture, mortgage, deed of trust or other agreement or
instrument to which such Borrower is a party or by which such Borrower may be
bound, or to which such Borrower may be subject. No material consent, approval,
authorization or order of any court or Governmental Authority, Investor or third
party is required in connection with the execution and delivery by such Borrower
of the Loan Documents to which it is a party or to consummate the transactions
contemplated hereby or thereby, including its Constituent Documents, except, in
each case, for that which has already been waived or obtained.

 

7.4            Enforceable Obligations. This Credit Agreement, the Notes and the
other Loan Documents to which such Borrower is a party are the legal and binding
obligations of such Borrower, enforceable in accordance with their respective
terms, subject to Debtor Relief Laws and general equitable principles (whether
considered in a proceeding in equity or at law).

 



-83-

 





 

7.5             Priority of Liens. The Collateral Documents to which it is a
party create, as security for the Obligations, valid and enforceable, perfected
first priority Liens on all of the Collateral in which such Borrower has any
right in favor of the Administrative Agent for the benefit of the Secured
Parties, subject to no other Liens (other than Permitted Liens), except as
enforceability may be limited by Debtor Relief Laws and general equitable
principles (whether considered in a proceeding in equity or at law). Such Liens
on the Collateral in which such Borrower has any right (other than Permitted
Liens) shall be superior to and prior to the rights of all third parties in such
Collateral (other than Permitted Liens), and, other than in connection with any
future Change in Law or in the applicable Borrower’s name, identity or
structure, or its jurisdiction of organization, formation or incorporation, as
the case may be, no further recordings or Filings are or will be required in
connection with the creation, perfection or enforcement of such security
interests and Liens, other than the filing of continuation statements in
accordance with Applicable Law. Each Lien referred to in this Section 7.5 is and
shall be the sole and exclusive Lien on the Collateral in which such Borrower
has any right (other than Permitted Liens).

 

7.6             Financial Condition. Such Borrower has delivered to the
Administrative Agent the most recently available copies of the financial
statements and reports described in Section 8.1 and the related statement of
income, in each case certified by a Responsible Officer of such Borrower to be
true and correct in all material respects; such financial statements fairly
present, in all material respects, the financial condition of such Borrower as
of the applicable date of delivery and have been prepared in accordance with
GAAP, except as provided therein. For the avoidance of doubt, such
representation relating to the financial statements shall be without
qualification, exception or any other statement which has the effect of
modifying the opinions therein.

 

7.7             Full Disclosure. There is no fact known to such Borrower that it
has not disclosed to the Administrative Agent in writing which could have a
Material Adverse Effect. All information heretofore furnished by such Borrower,
in connection with this Credit Agreement, the other Loan Documents or any
transaction contemplated hereby is, and all such information hereafter furnished
will be, true and correct in all material respects on the date as of which such
information is stated or deemed stated.

 

7.8             No Default. No event has occurred and is continuing which
constitutes an Event of Default or a Potential Default.

 

7.9             No Litigation. (i) As of the Closing Date, there are no actions,
suits, investigations or legal, equitable, arbitration or administrative
proceedings in any court or before any arbitrator or Governmental Authority
(“Proceedings”) pending or, to the knowledge of such Borrower threatened,
against such Borrower, other than any such Proceeding that has been disclosed in
writing by such Borrower to the Administrative Agent, and (ii) as of any date
after the Closing Date, there are no such Proceedings pending or, to the
knowledge of such Borrower threatened, against such Borrower, other than any
such Proceeding that would not, if adversely determined, have a Material Adverse
Effect.

 

7.10          Material Adverse Effect. No circumstances exist or changes to such
Borrower have occurred since the date of the most recent financial statements of
such Borrower delivered to the Administrative Agent which would reasonably be
expected to result in a Material Adverse Effect.

 



-84- 

 

 

7.11          Taxes. Such Borrower has timely filed or caused to be filed all
U.S. federal income and other material Tax returns, information statements and
reports required to have been filed and has timely paid or caused to be paid all
material U.S. federal and other Taxes required to be paid by such Borrower,
except for any such Taxes that are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established in
accordance with GAAP.

 

7.12          Principal Office; Jurisdiction of Formation. As of the date
hereof, (a) each of the principal office, chief executive office, and principal
place of business of such Borrower is correctly listed on Schedule I, and such
Borrower has been at such location since its formation; and (b) the jurisdiction
of formation of such Borrower is correctly listed on Schedule I, and such
Borrower is not organized under the laws of any other jurisdiction.

 

7.13          ERISA. Such Borrower satisfies an exception under the Plan Asset
Regulations so that its underlying assets do not constitute Plan Assets. The
execution, delivery and performance of this Credit Agreement and the other Loan
Documents, the enforcement of the Obligations directly against the Investors in
accordance with the terms and conditions of this Credit Agreement, and the
borrowing and repayment of amounts under this Credit Agreement, do not and will
not constitute a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975(c)(1)(A)-(D) of the Internal Revenue Code. Neither such Borrower
nor, except as would not reasonably be expected to result in a Material Adverse
Effect, any member of its Controlled Group, has established, maintains,
contributes to, or has any liability (contingent or otherwise) with respect to
any Plan.

 

7.14          Compliance with Law. Such Borrower is, to its knowledge, in
compliance with all laws, rules, regulations, orders, and decrees which are
applicable to it or its properties, including, without limitation, Environmental
Laws and ERISA, except where non-compliance would not be reasonably likely to
have a Material Adverse Effect.

 

7.15          Environmental Matters. Such Borrower (a) has not received any
notice or other communication or otherwise learned of any Environmental
Liability which could individually or in the aggregate reasonably be expected to
have a Material Adverse Effect arising in connection with: (i) any actual or
alleged non-compliance with or violation of any Environmental Requirements by
such Borrower or any permit issued under any Environmental Law to such Borrower;
or (ii) the Release or threatened Release of any Hazardous Material into the
environment; and (b) to its knowledge, has no actual liability or, threatened
liability in connection with the Release or threatened Release of any Hazardous
Material into the environment or any Environmental Requirements which could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.

 

7.16          Capital Commitments and Contributions. All the Investors of such
Borrower are set forth on Exhibit A and incorporated herein by reference (or on
a revised Exhibit A delivered to the Administrative Agent in accordance with
Section 8.1(k)), and the true and correct Capital Commitment of each Investor of
such Borrower is set forth on Exhibit A (or on any such revised Exhibit A). No
Drawdowns have been delivered to any Investors other than any that have been
disclosed in writing to the Administrative Agent or that will be provided
pursuant to Section 8.1(c). As of the date hereof, the aggregate amount of the
Capital Commitments of each Investor of such Borrower is set forth on Exhibit A;
and the aggregate Unused Capital Commitment that could be subject to a Drawdown
is set forth on Exhibit A.

 



-85- 

 

 

7.17          Fiscal Year. The fiscal year of such Borrower is the calendar
year.

 

7.18          Investor Documents. Each Investor has executed a Subscription
Agreement which has been provided to the Administrative Agent and/or the
Administrative Agent’s counsel. For each Investor, the Operative Documents and
its Subscription Agreement set forth its entire agreement regarding its Capital
Commitment.

 

7.19          Margin Stock. Such Borrower is not engaged and it will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, and following application of the proceeds of the Loan,
not more than 25% of the value of the assets subject to the provisions of
Section 9.3 will be Margin Stock. None of the Collateral consists of Margin
Stock.

 

7.20          Investment Company Status. Such Borrower is either: (i) an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act of 1940, as amended or
(ii) not required to be registered as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

7.21          No Defenses. Such Borrower knows of no default or circumstance
which with the passage of time and/or giving of notice, could constitute an
event of default under its Constituent Documents, any Subscription Agreement,
except as otherwise notified to the Administrative Agent in writing, which would
constitute a defense to the obligations of such Borrower’s Investors to make
Capital Contributions to such Borrower pursuant to a Drawdown in accordance with
the Subscription Agreements or such Borrower’s Constituent Documents, and,
except as otherwise notified to the Administrative Agent in writing, has no
knowledge of any claims of offset or any other claims of the Investors against
such Borrower which would or could reasonably be expected to diminish or
adversely affect the obligations of the Included Investors to make Capital
Contributions and fund Drawdowns in accordance with the Subscription Agreements,
or such Borrower’s Constituent Documents.

 

7.22          No Withdrawals Without Approval. No Investor is permitted to
withdraw its interest in such Borrower without prior approval of such Borrower
except as set forth in Section 9.5 or Section 9.7 hereof.

 

7.23          Sanctions. (a) No Borrower, no Subsidiary of any Borrower nor any
director or officer of any Borrower or any of their Subsidiaries is a Person
that is, or is owned or controlled by Persons that are (i) the subject or target
of any sanctions administered or enforced by the U.S. Department of the
Treasury's Office of Foreign Assets Control, the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty's Treasury, or
any other governmental authority with jurisdiction over any Borrower
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is the subject of country-wide or territory-wide Sanctions
that broadly and comprehensively prohibit dealings with that country or
territory (as of the date hereof, Crimea, Cuba, Iran, North Korea and Syria);
(b) each Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Borrower with Anti-Corruption
Laws and applicable Sanctions, and (c) each Borrower and its Subsidiaries, and
to the knowledge of each Borrower, its and its Subsidiaries’ respective
directors and officers are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.

 



-86- 

 

 

7.24          Insider. No Borrower is an “executive officer,” “director,” or
“person who directly or indirectly or acting through or in concert with one or
more persons owns, controls, or has the power to vote more than ten percent
(10%) of any class of voting securities” (as those terms are defined in 12
U.S.C. §375b or in regulations promulgated pursuant thereto) of any Lender, of a
bank holding company of which any Lender is a subsidiary, or of any subsidiary,
of a bank holding company of which any Lender is a subsidiary, of any bank at
which any Lender maintains a correspondent account, or of any bank which
maintains a correspondent account with any Lender.

 

7.25          No Brokers. Such Borrower has not dealt with any broker,
investment banker, agent or other Person (except for the Administrative Agent,
the Lenders and any Affiliate of the foregoing) who may be entitled to any
commission or compensation in connection with the Loan Documents, the Loans or a
transaction under or pursuant to this Credit Agreement or the other Loan
Documents.

 

7.26          Investors. The Borrowing Base Certificate most recently delivered
to the Administrative Agent, as it may be updated in writing from time to time
by the Borrowers, is true and correct in all material respects (subject to any
Transfer of an Investor’s Subscribed Interest not yet reported, as permitted by
Section 9.5).

 

7.27          Organizational Structure. As of the date hereof, the
organizational structure of the Initial Borrower and its Affiliates is depicted
on Schedule III. As of the date hereof, there are no Affiliates of the Initial
Borrower that have not been disclosed to Administrative Agent on Schedule III.

 

7.28          Financial Condition. The Borrowers taken as a whole are Solvent.

 

7.29          Beneficial Ownership Certification. As of the Closing Date or the
first date such Borrower delivered a Beneficial Ownership Certification, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.

 

7.30          Affiliated Investor. The only Investor that is an Affiliate of any
Borrower or the Adviser is the Affiliated Investor (or a natural person that is
not an officer of the Borrower or the Adviser).

 

7.31          Side Letters. As of the Closing Date, no Borrower has entered into
any Side Letter with any Investor.

 



-87- 

 

 

8.                  AFFIRMATIVE COVENANTS OF THE BORROWERS.

 

So long as the Lenders have any commitment to lend hereunder or to cause the
issuance of any Letters of Credit hereunder, and until payment and performance
in full of the Obligations under this Credit Agreement and the other Loan
Documents (other than contingent obligations for which no claim has yet been
made), each Borrower agrees that as to itself only:

 

8.1              Financial Statements, Reports and Notices. Such Borrower shall
deliver, or cause to be delivered, to the Administrative Agent sufficient copies
for each Lender of the following:

 

(a)               Financial Reports.

 

(i)                Annual Reports. As soon as available, but no later than
ninety (90) days after the end of the fiscal year of such Borrower, the audited
consolidated balance sheet and related statements of operations, income,
partners’, members’ or shareholders’ equity and cash flows of such Borrower as
of the end of and for such year, setting forth in each case in comparative form
(if applicable) the figures for the previous fiscal year, all reported on by a
firm of nationally recognized independent certified public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
such Borrower on a consolidated basis in accordance with GAAP consistently
applied.

 

(ii)               Quarterly Reports. As soon as available, but no later than
sixty (60) days after the end of each of the first three fiscal quarters of such
Borrower, the unaudited consolidated balance sheet and related statements of
operations, income, partners’, members’ or shareholders’ equity and cash flows
of such Borrower as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by a Responsible Officer of such Borrower as presenting fairly in all material
respects the financial condition and results of operations of such Borrower on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (other than
explanatory footnotes, if any).

 

For the avoidance of doubt, such Borrower shall deliver financial reports
commencing with the fiscal quarter ending June 30, 2020.

 

(b)               Compliance Certificate. As soon as available, but no later
than the date any financial statement is due pursuant to Section 8.1(a), a
compliance certificate substantially in the form of Exhibit L (the “Compliance
Certificate”), certified by a Responsible Officer of such Borrower to be true
and correct in all material respects, (i) stating whether any Event of Default
or, to the Responsible Officer’s knowledge, any Potential Default exists and is
continuing; (ii) stating, to the Responsible Officer’s knowledge, whether such
Borrower are in compliance with the Debt Limitations contained in Section 9.9
and containing the calculations evidencing such compliance; (iii) stating, to
the Responsible Officer’s knowledge, that no Exclusion Event has occurred with
respect to any Included Investor (that has not previously been disclosed to the
Administrative Agent in writing); (iv) reporting the most recently determined
Per Share NAV with respect to the Common Shares of each Borrower; (v) setting
forth the aggregate Unused Capital Commitments of the Investors and, separately,
the aggregate Unused Capital Commitments of the Included Investors and the
calculations for the Available Commitment as of the date of delivery of such
Compliance Certificate; (vi) reporting all Transfers of any Investor’s
Subscribed Interest that occurred within the prior fiscal quarter; and (vii)
setting forth all Transfers of an Investor’s Subscribed Interest for which such
Borrower did not comply with the Prior Notice Requirement and calculating the
aggregate amount of such Transfers as a percentage of the total aggregate
Capital Commitments of Investors in the Borrower.

 



-88- 

 

 

(c)               Drawdowns. (i) Within three (3) Business Days after the
issuance of each Drawdown Notice, the Borrowers shall notify the Administrative
Agent of the making of such Drawdown and shall provide information as to the
timing and amount of such Drawdown to the extent available along with a copy of
the Drawdown Notice form delivered to the Investors, together with a schedule of
amounts called from each Investor, provided that upon the request of the
Administrative Agent, Borrowers shall deliver copies of the actual Drawdown
Notices to the Administrative Agent; and (ii) a report of all Investors failing
to fund their Capital Contributions, delivered every ten (10) Business Days
beginning (A) with respect to Specified Excluded Investors, on the thirtieth
(30th) day following the date when such Capital Contributions are initially due
pursuant to the related Drawdown (for purposes of this clause (ii), the “Due
Date”) and (B) with respect to any other Investor, on the eleventh (11th)
Business Day following the Due Date, and, in each case, ending once all
Investors have funded their Capital Contributions.

 

(d)               Notice of Default. Within two (2) Business Days after a
Responsible Officer of such Borrower obtains knowledge of an Event of Default
and within five (5) Business Days after a Responsible Officer of such Borrower
obtains knowledge of a Potential Default, such Borrower shall furnish to the
Administrative Agent a written notice specifying the nature and period of
existence thereof and the action which such Borrower is taking or proposes to
take with respect thereto.

 

(e)               Notice of Certain Withdrawals. Promptly, but no later than two
(2) Business Days following receipt thereof, a notification that such Borrower
has received a notice of withdrawal of all or a portion of an Included
Investor’s Subscribed Interest.

 

(f)                Investor Events. Promptly upon becoming aware of any of the
following events, but in any event within three (3) Business Days, a certificate
notifying the Administrative Agent if there has been a change in the name or
notice information of any Investor.

 

(g)               [Reserved].

 

(h)               Notice of Key Person Event. Promptly after the occurrence of:
(i) a Cause Event; (ii) a Key Person Event under clause (i) or clause (ii) of
the definition Key Person Event in the Subscription Agreement; or (ii) the event
described in clause (iii) of the definition Key Person Event in the Subscription
Agreement without taking into account the running of the sixty-day period
described therein; Borrowers will deliver notice thereof to Administrative
Agent.

 

(i)                 Notice of Change in Per Share NAV. Promptly after the
determination by the Board of Directors of any change to the Per Share NAV of
any Borrower (other than with respect to any quarterly determination of the Per
Share NAV by the Board of Directors, which will be provided to the
Administrative Agent in each Compliance Certificate delivered pursuant to
Section 8.1(b)), notice of the amount of the Per Share NAV.

 



-89- 

 

 

(j)                 ERISA Certification. (i) If such Borrower provided a
certificate of a Responsible Officer pursuant to Section 6.1(n)(ii), Section
6.3(k)(ii) or Section 6.4(g)(ii), prior to admitting one or more ERISA Investors
which would result in twenty-five percent (25%) or more of the total value of
any class of equity interests in such Borrower being held by “benefit plan
investors” within the meaning of Section 3(42) of ERISA, such Borrower shall
deliver a written opinion of counsel addressed to the Secured Parties,
reasonably acceptable to the Administrative Agent and its counsel, regarding the
status of such Borrower as an Operating Company (or a copy of such opinion
addressed to the Investors, reasonably acceptable to the Administrative Agent
and its counsel, together with a reliance letter with respect thereto, addressed
to the Secured Parties); and (ii) with respect to such Borrower, for so long as
it has any ERISA Investors, it shall provide to the Administrative Agent, no
later than sixty (60) days after the first day of each Annual Valuation Period
in the case of clause (1) below or thirty (30) days after the end of its fiscal
year in the case of clause (2) below, a certificate signed by a Responsible
Officer that (1) such Borrower has remained and still is an Operating Company or
(2) the underlying assets of such Borrower do not constitute Plan Assets because
less than twenty-five percent (25%) of the total value of each class of equity
interests in such Borrower is held by “benefit plan investors” within the
meaning of Section 3(42) of ERISA.

 

(k)               Borrowing Base Certificate. Such Borrower will provide an
updated Borrowing Base Certificate certified by a Responsible Officer of such
Borrower to be true and correct in all material respects (provided that in no
event shall such Borrowing Base Certificate be deemed not to be true and correct
in all material respects as a result of the failure of such certificate to
reflect any Transfer of an Investor’s Subscribed Interest not yet reported, as
permitted by Section 9.5) setting forth a calculation of the Available
Commitment in reasonable detail at each of the following times: (i) concurrently
with the delivery of the annual and quarterly financial statements referred to
in Section 8.1(a); (ii) in connection with any new Borrowing or request for a
Letter of Credit; (iii) within three (3) Business Days following the issuance of
any Drawdown Notices to the Investors together with the form of such Drawdown
Notices in accordance within Section 8.1(c); and (iv) within two (2) Business
Days after a Responsible Officer of such Borrower obtains actual knowledge of
the occurrence of the following events: (A) any Exclusion Event or (B) a
Transfer of any Included Investor’s Capital Commitment; (v) within five (5)
Business Days after a Responsible Officer of such Borrower obtains actual
knowledge of the occurrence of any other event that reduces the Available
Commitment; and (vi) within ten (10) Business Days of any Permitted Excluded
Commitment.

 

(l)                 Other Reporting. Simultaneously with the delivery to
Investors generally, copies of all other material financial statements and
notices, and other written materials at any time or from time to time furnished
to such Investors.

 

(m)             New Investors or Amended Investor Documents. Within five (5)
Business Days of execution thereof copies of the Subscription Agreement of any
new Investor (and, if such new Investor is an Affiliate of any Borrower or the
Adviser, written notice thereof) or written evidence of an increase in the
Capital Commitment of any Investor.

 



-90- 

 

 

(n)               Notice of Material Adverse Effect. Such Borrower shall,
promptly upon receipt of knowledge thereof, notify the Administrative Agent of
any event if such event could reasonably be expected to result in a Material
Adverse Effect.

 

(o)               Notice of Certain Changes to Beneficial Ownership
Certification. With respect to any Borrower that is a “legal entity customer”
under the Beneficial Ownership Regulation, such Borrower shall promptly (a) give
notice to the Administrative Agent of any change in the information provided in
any Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified therein or (b) to the extent such Borrower
becomes a “legal entity customer” after the Closing Date, such Borrower shall
deliver a Beneficial Ownership Certification to the Lenders.

 

(p)               Transfer Documents. Within thirty (30) days of execution
thereof, copies of any transfer documentation of any Investor and, if any
transferee Investor is an Affiliate of any Borrower or the Adviser, written
notice thereof.

 

(q)               Other Information. Such other information concerning the
business, properties, or financial condition of such Borrower as the
Administrative Agent shall reasonably request, including any information and
documentation as is requested by the Lenders so that such Borrower remains KYC
Compliant.

 

Notwithstanding the foregoing, the obligations in Section 8.1(a) may be
satisfied with respect to financial information of the Borrowers by furnishing
the Form 10-K or 10-Q (or the equivalent), as applicable, of the Borrowers filed
with the SEC within the applicable time periods required by applicable law and
regulations. Documents required to be delivered pursuant to Section 8.1(a) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrowers notify Administrative Agent,
via electronic mail (or another method of written notice as agreed by
Administrative Agent) (i) that a Borrower has posted such documents, or provided
a link thereto on such Borrower’s website, or (ii) that such documents have been
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access.

 

8.2              Payment of Obligations. Such Borrower shall pay and discharge
all Indebtedness and other obligations before any such obligation becomes
delinquent, if in the case of Indebtedness such failure could reasonably be
expected to result in a default in excess of the Threshold Amount; provided,
that such Borrower shall not be required to pay any Taxes if and so long as the
amount, applicability or validity thereof shall currently be contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been established in accordance with GAAP.

 

8.3              Maintenance of Existence and Rights. Such Borrower shall
preserve and maintain its existence. Such Borrower shall further preserve and
maintain all of its rights, privileges, and franchises necessary in the normal
conduct of its business and in accordance with all valid regulations and orders
of any Governmental Authority the failure of which could reasonably be expected
to result in a Material Adverse Effect.

 



-91- 

 

 

8.4            Operations and Properties. Such Borrower shall, to the maximum
extent permitted by Applicable Law, act prudently and in accordance with
customary industry standards in managing or operating its assets, properties,
business, and investments so as not to cause a Material Adverse Effect with
respect to Borrowers. Such Borrower shall keep in good working order and
condition, ordinary wear and tear accepted, all of its assets and properties
which are necessary to the conduct of its business so as not to cause a Material
Adverse Effect with respect to Borrowers.

 

8.5            Books and Records; Access; Principal Office. Following five (5)
Business Days prior written notice, such Borrower shall give the Administrative
Agent, the Lenders, or any of them, access during ordinary business hours to,
and permit such person to examine, copy, or make excerpts from, any and all
books, records, and documents in the possession of such Borrower and relating to
its affairs, and to inspect any of the properties of such Borrower and to
discuss its affairs, finances and condition with its officers; accountants;
provided, however, that, so long as no Event of Default or Potential Default
exists in either case with respect to such Borrower, any such inspection shall
be conducted by the Administrative Agent on behalf of the Lenders and shall be
conducted not more than one time during any 12-month period.

 

8.6            Compliance with Law. Such Borrower shall comply with all
Applicable Laws and all orders of any Governmental Authority, including without
limitation, Environmental Laws and ERISA, and maintain in full force and effect
all Governmental Approvals applicable to the conduct of its business, in each
case except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

 

8.7            [Reserved].

 

8.8            Authorizations and Approvals. Such Borrower shall promptly
obtain, from time to time at its own expense, all such governmental licenses,
authorizations, consents, permits and approvals as may be required to enable
such Borrower to comply with its obligations hereunder, under the other Loan
Documents and its Constituent Documents and to conduct its business in the
customary fashion.

 

8.9            Maintenance of Liens. Such Borrower shall perform all such acts
and execute all such documents as the Administrative Agent may reasonably
request in order to enable the Administrative Agent and Secured Parties to file
and record every instrument that the Administrative Agent may deem necessary in
order to perfect and maintain the Secured Parties’ first priority security
interests in (and Liens on) the Collateral (subject only to Permitted Liens) and
otherwise to preserve and protect the rights of the Secured Parties in respect
of such first priority security interests and Liens.

 

8.10          Further Assurances. Such Borrower shall make, execute or endorse,
and acknowledge and deliver or file or cause the same to be done, all such
vouchers, invoices, notices, certifications, and additional agreements,
undertakings, conveyances, transfers, assignments, financing statements, or
other assurances, and shall take any and all such other action, as the
Administrative Agent may, from time to time, deem necessary or desirable in
connection with this Credit Agreement or any of the other Loan Documents, the
obligations of such Borrower hereunder or thereunder for better assuring and
confirming unto the Secured Parties all or any part of the security for any of
such obligations.

 



-92- 

 

 

8.11          Maintenance of Independence. Such Borrower shall at all times
(i) conduct and present itself as a separate entity and maintain all business
organization formalities, (ii) maintain separate books and records,
(iii) conduct all transactions with Affiliates in accordance with Law and with
its Constituent Documents and, except as expressly permitted in its Constituent
Documents, on an arm’s length basis, and (iv) not commingle its funds in the
Collateral Accounts with funds of other Persons, including Affiliates, except
for related Capital Contributions deposited directly or indirectly into the
related Collateral Account.

 

8.12          Taxes. Such Borrower shall timely file all U.S. federal and other
material Tax returns, information statements and reports required be filed and
shall timely pay all material U.S. federal and other Taxes required to be paid
by such Borrower, except for any such Taxes that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been established in accordance with GAAP.

 

8.13          Compliance with Constituent Documents. Such Borrower shall comply
with all material provisions of its Constituent Documents.

 

8.14          Investor Default. At all times when an Event of Default has
occurred and is continuing and any Investor has failed to fund any Capital
Contribution when due or otherwise defaulted on any of its obligations to such
Borrower, then such Borrower shall exercise its available remedies as to such
Investor only with the written consent of the Administrative Agent, at the
direction of the Required Lenders.

 

8.15          Collateral Account. Such Borrower shall ensure that, at all times,
the Administrative Agent shall have electronic monitoring access to its
Collateral Account, unless otherwise agreed by the Administrative Agent in its
sole discretion.

 

8.16          Compliance with Sanctions and Anti-Corruption Laws. Each Borrower
shall maintain and enforce policies and procedures designed to ensure compliance
by such Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions.

 

8.17          Solvency. The financial condition of the Borrowers, taken as a
whole, shall be such that such Person is Solvent.

 

8.18          [Reserved].  

 

9.                  NEGATIVE COVENANTS. So long as the Lenders have any
commitment to lend or to cause the issuance of any Letter of Credit hereunder,
and until payment and performance in full of the Obligations (other than
contingent obligations for which no claim has yet been made), each Borrower
agrees that as to itself only:

 

9.1              Borrower Information. Such Borrower shall not change its name,
jurisdiction of formation, principal office, chief executive office and/or
principal place of business without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed;
it being agreed by all parties hereto that it shall not be unreasonable for any
Lender to withhold its consent to any contemplated change of jurisdiction of
formation, principal office, chief executive office and/or principal place of
business, in each case outside of the United States, if such change would be
adverse to such Lender’s interest as a result of an internal policy or
otherwise).

 



-93- 

 

 

9.2              Mergers, Etc. Such Borrower shall not take any action (a) to
merge or consolidate with or into any Person, unless such Borrower is the
surviving entity or is merged with or consolidated into another Borrower, or
(b) that will dissolve, liquidate or terminate such Borrower.

 

9.3              Limitation on Liens. Such Borrower shall not create, permit or
suffer to exist any Lien (whether such interest is based on common law, statute,
other law or contract and whether junior or equal or superior in priority to the
Liens created by the Loan Documents) upon the Collateral, other than Permitted
Liens.

 

9.4              Accounting Method. Such Borrower shall not change its method of
accounting without prior written notice to the Administrative Agent, unless
otherwise required to do so by the Internal Revenue Code or GAAP (and if so
required such Borrower shall promptly notify the Administrative Agent in writing
of such change).

 

9.5              Transfer of Subscribed Interests; Admission of Investors.

 

(a)               Transfers of Investor Interests. Such Borrower shall not
permit any Transfer by an Included Investor of its Subscribed Interest unless
explicitly permitted pursuant to this Section 9.5. Such Borrower shall notify
the Administrative Agent of any Transfer by any Included Investor of all or a
portion of any Subscribed Interest in such Borrower at least five (5) Business
Days before the proposed Transfer (the “Prior Notice Requirement”), and shall,
promptly upon receipt thereof, deliver to the Administrative Agent copies of any
executed assignment agreement and other documentation delivered to, or required
of such Investor by such Borrower, provided, that, no breach of the foregoing
shall occur with respect to any such Transfers for which such Borrower failed to
comply with the Prior Notice Requirement, so long as (i) such Borrower provides
written notice to the Administrative Agent of such Transfer within thirty (30)
days thereof, together with executed assignment agreements and/or other transfer
documentation and (ii) Transfers by Investors for which such Borrower failed to
comply with the Prior Notice Requirement do not, in the aggregate and on a
cumulative basis, exceed five percent (5%) of the total Capital Commitments of
the Investors in the Borrowers and provided, further that nothing herein shall
limit such Borrower’s obligations to comply with Section 9.5(c). Upon notice of
any Transfer by an Included Investor of all or a portion of its Subscribed
Interest permitted hereunder, each transferee will be considered for Included
Investor status, provided that in order for a new Investor to be deemed to be an
Included Investor, such new Investor must satisfy the criteria therefor as set
out in this Credit Agreement. If the Transfer of a Subscribed Interest to a new
Investor would result in a mandatory prepayment pursuant to Section 3.5(b) (due
to the transferee not being designated as an Included Investor or otherwise),
such mandatory prepayment shall be calculated and paid to the Lenders prior to
the effectiveness of the Transfer and such prepayment shall be subject to
Section 4.5. Subject to compliance with the preceding sentence and Section
9.5(c) and Section 9.5(d), any assignment by an Included Investor shall be
permitted. Any Transfer of any Subscribed Interest in any Borrower by any
Excluded Investor to any other Person shall be permitted without the consent of
the Administrative Agent or Lenders, subject to compliance with Section 9.5(c)
and Section 9.5(d).

 



-94- 

 

 

(b)               Transfers of Common Shares. Transfers of Common Shares by
Investors shall be permitted in accordance with the terms of the Operative
Documents and such Investor’s Subscription Agreement without the consent of any
Secured Party.

 

(c)               Transfers of Affiliated Investor Interests. Such Borrower
shall not permit any Transfer by an Affiliated Investor of its Subscribed
Interest without the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed). Such Borrower shall notify
the Administrative Agent of any Transfer by any Affiliated Investor of all or a
portion of any Subscribed Interest in such Borrower at least five (5) Business
Days before the proposed Transfer, and shall, promptly upon receipt thereof,
deliver to the Administrative Agent copies of any executed assignment agreement
and other documentation delivered to, or required of such Investor by such
Borrower. Notwithstanding the foregoing no consent shall be required if the
Transfer by such Affiliated Investor is (a) made to (i) an Affiliate of such
Affiliated Investor or (ii) a family-related entity or trust established by such
Affiliated Investor and (b) otherwise complies with this Section 9.5.

 

(d)               Sanctions Compliance. Any admission of an assignee of a
Subscribed Interest in such Borrower or as a substitute Investor and any
admission of a Person as a new Investor of such Borrower, shall be subject to
such Person being KYC Compliant and, to the knowledge of the Borrower, not a
person with whom dealings are prohibited or restricted by Sanctions.

 



-95- 

 

 

9.6              Constituent Documents. Except as hereinafter provided (x) the
Initial Borrower shall not alter, amend, modify, terminate, or change any
provision of the Operative Documents (other than the Memorandum or a
Subscription Agreement, in each case to the extent such alteration, amendment,
modification, termination, or change does not result in a Material Amendment to
a Subscription Agreement), and (y) no other Borrower shall alter, amend, modify,
terminate, or change any provision of its Constituent Documents or any
Subscription Agreement (in each case under clause (x) or clause (y), a “Proposed
Amendment”) if such Proposed Amendment would (a) affect such Borrower’s or any
Investor’s (as applicable) debts, duties, obligations, and liabilities, or the
rights, titles, security interests, Liens, powers and privileges of such Person
(as applicable), in each case, relating to any Drawdowns, Capital Contributions,
Capital Commitments, Unused Capital Commitments or any other Collateral or any
time period applicable thereto in a manner adverse to the Secured Parties,
(b) except as permitted under this Credit Agreement, suspend, reduce or
terminate any Investor’s Unused Capital Commitments or obligation to fund
Drawdowns, (c) increase the maximum amount of leverage that may be incurred by
such Borrower regardless of whether any change is implemented as a result of a
change in law or by an amendment to the Operative Documents (and notwithstanding
anything to the contrary herein, any change to the maximum amount of leverage
that may be incurred that is implemented through the vote of the Investors or
approval of the Board of Directors of such Borrower shall be deemed a Material
Amendment for purposes of this Section 9.6) or (d) otherwise have a material
adverse effect on the rights, titles, first priority security interests and
Liens, and powers and privileges of any of the Secured Parties hereunder (each,
a “Material Amendment”). With respect to any Proposed Amendment, such Borrower
shall deliver written notice to the Administrative Agent of such proposal. The
Administrative Agent shall within five (5) Business Days of the date on which it
has received such notification in accordance with Section 12.6 determine, in its
sole discretion without the requirement of obtaining the input of the Lenders
and on its good faith belief, whether or not such Proposed Amendment would
constitute a Material Amendment and shall promptly notify such Borrower of its
determination. If a Borrower provides written notice that it deems such Proposed
Amendment to be a Material Amendment, the aforementioned five (5) Business Day
period shall be deemed waived by the Administrative Agent, and the
Administrative Agent shall seek the approval of the Required Lenders as provided
in this paragraph. In the event that the Administrative Agent determines that
such Proposed Amendment is a Material Amendment (or a Borrower provides written
notice that it deems such Proposed Amendment to be a Material Amendment), the
approval of the Required Lenders and Administrative Agent shall be required
(unless the approval of all Lenders is otherwise required hereunder), and the
Administrative Agent shall promptly notify the Lenders of such request for such
approval, distributing, as appropriate, the Proposed Amendment and any other
relevant information provided by such Borrower. The Lenders shall, within seven
(7) Business Days from the date of such notice from the Administrative Agent,
deliver their approval or denial thereof. In the event that the Administrative
Agent determines that the Proposed Amendment is not a Material Amendment, such
Borrower may make such amendment without the consent of any Lender. Each
Borrower may, without the consent of the Administrative Agent or the Lenders,
amend its Constituent Documents: (x) to admit new Investors to the extent
permitted by, and in accordance with, this Credit Agreement; and (y) to reflect
transfers of Common Shares or Subscribed Interests in the Borrowers permitted
by, and in accordance with, this Credit Agreement; provided that, in each case,
such Borrower shall promptly provide prior written notice to the Administrative
Agent of any such amendment. Further, in the event any Constituent Document of
any Borrower or any Subscription Agreement is altered, amended, modified or
terminated in any respect whatsoever, such Borrower shall promptly provide the
Administrative Agent with copies of each executed, filed or otherwise effective
document relating thereto. No Borrower shall enter into or amend any Side Letter
with an Investor with respect to such Investor’s rights or obligations under its
Subscription Agreement or such Borrower’s Constituent Documents without the
prior written consent of the Administrative Agent.

 



-96- 

 

 

9.7              Limitation on Investor Withdrawals. No Borrower shall permit
any Investor to withdraw its Subscribed Interest in any Borrower without the
prior written consent of all of the Lenders, other than in connection with a
Transfer permitted in accordance with Section 9.5; provided however, so long as
no Event of Default or Potential Default has occurred and is continuing, the
Borrowers in their discretion may permit any Platform Investor or HNW Investor
that is classified as an Excluded Investor prior to withdrawing, to withdraw its
interest, so long as, at the time of such withdrawal, the aggregate Capital
Commitments of all Platform Investors and such HNW Investors withdrawn pursuant
to this Section 9.7, plus any Permitted Excluded Commitments, do not exceed, on
a cumulative basis, two percent (2%) of the aggregate Capital Commitments of all
Investors; provided that if such withdrawal would result in a mandatory
prepayment pursuant to Section 3.5(b), such mandatory prepayment shall first be
calculated and paid to the Lenders prior to such withdrawal and such prepayment
shall be subject to Section 4.5.

 

9.8              Transfers of Capital Commitments. No Borrower shall cause
Capital Contributions to be made to any Affiliate or to any other Person that is
not a Borrower or directly to any Investment.

 

9.9              Limitation on Indebtedness. No Borrower shall incur
Indebtedness which does not fully comply with the requirements and limitations
set forth in its Constituent Documents (“Debt Limitations”).

 

9.10          Capital Commitments. Such Borrower shall not: (i) cancel, reduce,
excuse, or abate the Capital Commitment of any Investor without the prior
written consent of all of the Lenders which may be withheld in their sole
discretion or (ii) relieve, excuse, delay, postpone, compromise or abate any
Investor from the making of any Capital Contribution (including, for the
avoidance of doubt, in connection with any particular Investment of such
Borrower), provided, however, such Borrower may in its discretion (A) treat any
Investor as an Excused Shareholder in accordance with the Limited Exclusion
Rights under its Subscription Agreement with respect to any Investment, but not
with respect to any Drawdown for repayment of the Obligations, with prior
written notice to Administrative Agent and (B) so long as no Event of Default or
Potential Default in either case has occurred and is continuing, give any relief
to any Platform Investor or HNW Investor that is classified as an Excluded
Investor prior to granting such relief, that would otherwise be prohibited
pursuant to clauses (i) or (ii) of this Section 9.10 so long as, at the time of
such relief, the aggregate Capital Commitments with respect to which relief has
been granted pursuant to this clause (B) plus the aggregate Capital Commitments
of Investors withdrawn pursuant to Section 9.7 do not exceed, on a cumulative
basis, two percent (2%) of the aggregate Capital Commitments of all Investors
(the “Permitted Excluded Commitments”); provided that if such relief would
result in a mandatory prepayment pursuant to Section 3.5(b), such mandatory
prepayment shall first be calculated and paid to the Lenders prior to granting
relief of such Capital Commitments and such prepayment shall be subject to
Section 4.5.

 

9.11          Drawdowns. Except as provided in its Constituent Documents, such
Borrower shall not make any contractual or other agreement with any Person which
shall restrict, limit, penalize or control its ability to make Drawdowns or the
timing thereof.

 

9.12          ERISA Compliance. No Borrower nor, except as would not reasonably
be expected to result in a Material Adverse Effect, a member of a Borrower’s
Controlled Group shall establish, maintain, contribute to, or have any liability
(contingent or otherwise) with respect to any Plan. No Borrower shall fail to
satisfy an exception under the Plan Asset Regulations which failure causes the
assets of such Borrower to be deemed Plan Assets. No Borrower shall take any
action, or omit to take any action, which would give rise to a non-exempt
prohibited transaction under Section 4975(c)(1)(A), (B), (C) or (D) of the
Internal Revenue Code or Section 406(a) of ERISA that would subject the
Administrative Agent or the Lenders to any tax, penalty, damages or any other
claim or relief under the Internal Revenue Code or ERISA.

 

9.13          Environmental Matters. Except for such conditions as are in or
will promptly be brought into compliance with relevant Environmental Laws or
otherwise could not reasonably be expected to result in a Material Adverse
Effect, such Borrower shall not: (a) cause or permit any Hazardous Material to
be generated, placed, held, located or disposed of on, under or at, or
transported to or from, any real property of such Borrower in material violation
of an Environmental Law; or (b) permit any real property of such Borrower to
ever be used as a dump site or storage site (whether permanent or temporary) for
any Hazardous Material in material violation of an Environmental Law.

 



-97- 

 

 

9.14          Limitations on Distributions. Such Borrower shall not make, pay or
declare any Distribution (as defined below) (a) at any time except as permitted
pursuant to its Constituent Documents or (b) at any time during the existence of
a Cash Control Event, in each of the foregoing cases, other than Permitted
Distributions, provided, that, no Permitted Distributions may be made from any
Collateral Account during an Event of Default under Section 10.1(a), Section
10.1(h), Section 10.1(i) or an Event of Default that has resulted in
acceleration of the maturity of the Obligations hereunder. Except as set forth
in the previous sentence, Permitted Distributions may be made from any
Collateral Account during a Cash Control Event if such amounts being distributed
(i) were in the Collateral Account prior to the occurrence of the Cash Control
Event (and such amounts are not proceeds of a call that triggered a mandatory
prepayment hereunder) or (ii) were deposited into such Collateral Account
pursuant to a Drawdown made after the occurrence of the Cash Control Event and
the amount of such Drawdown (x) was less than two percent (2%) of the Initial
Borrower’s assets and (y) did not trigger a mandatory prepayment hereunder.
“Distribution” means any distributions (whether or not in cash) on account of
any Subscribed Interest or other equity interest in such Borrower, including as
a dividend or other distribution and on account of the purchase, redemption,
retirement or other acquisition of any such Subscribed Interest or other equity
interest.

 

9.15          Limitation on Withdrawals of Funds. Such Borrower shall not make
or cause the making of any withdrawal or transfer of funds from any Collateral
Account if a Cash Control Event has occurred and is continuing, other than
withdrawals for the purpose of repaying Obligations (unless at the time of the
withdrawal, outstanding Principal Obligations consist only of Letter of Credit
Obligations which are Cash Collateralized) and except as permitted by Section
9.14 hereof.

 

9.16          Exchange Listing. Such Borrower shall not take any action which
could result in an Exchange Listing occurring prior to the Maturity Date.

 

9.17          Transactions with Affiliates. Such Borrower shall not, nor shall
it permit any of its Subsidiaries to, sell, lease or otherwise transfer any of
its property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or make any contribution towards, or reimbursement for, any
taxes payable by any Person or any of its Subsidiaries in respect of income of
such Borrower, or otherwise engage in any other transactions with, any of its
Affiliates, except transactions in the ordinary course of business at prices and
on terms and conditions not less favorable to such Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties.
For the avoidance of doubt, nothing contained in this Section 9.17 shall prevent
such Borrower from paying fees and expenses to the Adviser pursuant to its
Constituent Documents.

 

9.18          Collateral Accounts. Such Borrower shall not direct, authorize or
otherwise permit any proceeds, monies or sums paid by the Investors pursuant to
any Drawdown to be deposited, credited or otherwise included in any account
other than a Collateral Account. Such Borrower shall not deposit or otherwise
credit to the Collateral Accounts cash or cash proceeds other than Capital
Contributions.

 



-98- 

 



 

9.19          Anti-Corruption Laws and Sanctions. No Borrower will directly, or
knowingly indirectly, use the proceeds of the Loans or Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) to
fund any activities or business of or with any Person, or in any country or
territory that, at the time of such funding, is, or whose government is, the
subject of comprehensive Sanctions, or in any other manner, in each case if it
would result in a violation of Sanctions by any Person in connection with the
transactions contemplated by this Credit Agreement (including any Person
participating in the Loans, whether as underwriter, advisor, investor or
otherwise).

 

9.20          [Reserved]. 

 

9.21          [Reserved].

 

9.22          Net Asset Value Maintenance. On and at all times after the Initial
NAV Test Date, the Net Asset Value of the Borrowers (other than Qualified
Borrowers) shall not be less than or equal to $300,000,000.

 

10.              EVENTS OF DEFAULT.

 

10.1         Events of Default. An “Event of Default” shall exist if any one or
more of the following events shall occur and be continuing (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a)            (i) the Borrowers shall fail to pay when due any principal of the
Obligations, including, without limitation, any failure to pay any amount
required under Section 3.5(b); or (ii) the Borrowers shall fail to pay when due
any interest on the Obligations or any fee, expense, indemnity or other payment
required hereunder, or under any other Loan Document, including, without
limitation, payment of cash for deposit as Cash Collateral under Section 2.9(h),
and such failure under this clause (ii) shall continue for three (3) Business
Days;

 

(b)            any representation or warranty made or deemed made by or on
behalf of the Borrowers (in each case, as applicable) under this Credit
Agreement, or any of the other Loan Documents executed by any one or more of
them, or in any certificate or statement furnished or made to the Administrative
Agent or Lenders or any one of them by the Borrowers (in each case, as
applicable) pursuant hereto, in connection herewith or with the Loans, or in
connection with any of the other Loan Documents, shall prove to be untrue or
inaccurate in any material respect as of the date on which such representation
or warranty is made and the adverse effect of the failure of such representation
or warranty shall not have been cured within thirty (30) days after the earlier
of: (i) written notice thereof has been given by the Administrative Agent to the
Borrowers or (ii) a Responsible Officer of a Borrower obtains actual knowledge
thereof;

 



-99-

 

 

(c)           default shall occur in the performance of: (i) any of the
covenants or agreements contained herein (other than the covenants contained in
Sections 3.5(b), 5.2(a), 8.1, and Sections 9.1 through 9.22) by the Borrowers;
or (ii) the covenants or agreements of the Borrowers contained in any other Loan
Documents executed by such Person, and, if such default is susceptible to cure,
such default shall continue uncured to the satisfaction of the Administrative
Agent for a period of thirty (30) days after the earlier of: (x) written notice
thereof has been given by the Administrative Agent to the Borrowers or (y) a
Responsible Officer of a Borrower obtains actual knowledge thereof;

 

(d)           default shall occur in the performance of any of the covenants or
agreements of any Borrower contained in Section 3.5(b), 5.2(a), or any one of
Sections 9.1 through 9.22;

 

(e)           default shall occur in the performance of Section 8.1 and such
default shall continue uncured for three (3) Business Days after the earlier of:
(x) written notice thereof has been given by the Administrative Agent to the
Borrowers or (y) a Responsible Officer of a Borrower obtains actual knowledge
thereof;

 

(f)            other than in compliance with the explicit provisions of the Loan
Documents, any of the Loan Documents executed by the Borrowers shall: (i) cease,
in whole or in part, to be legal, valid and binding agreements enforceable
against the Borrowers, as the case may be, in accordance with the terms thereof;
(ii) in any way be terminated (other than in accordance with their terms) or
become or be declared ineffective or inoperative; or (iii) in any way whatsoever
cease to give or provide the respective first priority Liens (other than
Permitted Liens), security interest, rights, titles, interest, remedies, powers,
or privileges intended to be created thereby; in each case, other than as a
result of the Administrative Agent’s gross negligence or willful misconduct;
provided that if any of the events set forth in the foregoing clauses (i), (ii)
and (iii) occurs as a result of a change in any Applicable Law, the Borrowers
shall have fifteen (15) days from the date hereof to cure the default arising
under this Section 10.1(f) to the reasonable satisfaction of the Administrative
Agent;

 

(g)           default shall occur with respect to the payment of any
Indebtedness of the Borrowers in an amount equal to or in excess of the
Threshold Amount or any such Indebtedness shall become due before its stated
maturity by acceleration of the maturity thereof or shall become due by its
terms and in either case shall not be promptly paid or extended;

 

(h)          any Borrower or the Adviser shall: (i) apply for or consent to the
appointment of a receiver, trustee, custodian, intervenor, sequestrator,
conservator, liquidator or similar official of itself or of all or a substantial
part of its assets; (ii) file a voluntary petition in bankruptcy or admit in
writing that it is unable to pay its debts as they become due; (iii) make a
general assignment for the benefit of creditors; (iv) file a petition or answer
seeking reorganization or an arrangement with creditors or to take advantage of
any Debtor Relief Laws; (v) file an answer admitting the material allegations
of, or consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or (vi) take any
partnership, limited liability company or corporate action for the purpose of
effecting any of the foregoing;

 



-100-

 

 

(i)            an order, order for relief, judgment or decree shall be entered
by any court of competent jurisdiction or other competent authority approving a
petition seeking reorganization of any Borrower or the Adviser, or appointing a
receiver, custodian, trustee, intervenor, sequestrator, conservator, liquidator
or similar official of any Borrower or the Adviser, or of all or substantially
all of such Person’s assets, and such order, judgment or decree shall continue
undismissed or unstayed and in effect for a period of sixty (60) days;

 

(j)             any final non-appealable judgment(s) for the payment of money
equal to or in excess of the Threshold Amount in the aggregate shall be rendered
against any Borrower alone or against one or more of the Borrowers and such
judgment shall remain undischarged for a period of sixty (60) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Borrower to enforce any such judgment, unless such judgment is covered by
insurance in an amount that would cause any uninsured potential liability not to
exceed the Threshold Amount or unless it is being appealed and such Borrower has
posted a bond or cash collateral;

 

(k)           the issuance to any Borrower or a reasonable basis exists for the
issuance to any Borrower of any administrative order by any Governmental
Authority under any Environmental Law, or the issuance to any Borrower of any
injunctive order by any court under any Environmental Law, which, in the
Administrative Agent’s reasonable judgment, will result in a Material Adverse
Effect and such order remains undischarged for sixty (60) days;

 

(l)             Investors having Capital Commitments aggregating fifteen percent
(15%) or greater of the total Capital Commitments of Investors in the Borrowers
shall default in their obligation to fund any Drawdowns (on a cumulative basis)
when due and (i) with respect to any Investor other than a Specified Excluded
Investor, such failure shall not be cured within ten (10) Business Days, and
(ii) with respect to any Specified Excluded Investor, such failure is not cured
within thirty (30) days; provided that, if such Investor (x) is a Platform
Investor, (y) is classified as an Included Investor on the date such Investor
defaulted on its obligation to fund any Drawdown and (z) subsequently becomes a
Specified Excluded Investor as a result of such default, the defaulted portion
of such Drawdown shall not count towards the fifteen percent (15%) threshold
above until the thirty-first (31st) day following the date when the related
Capital Contribution is initially due pursuant to the related Drawdown; provided
further that, notwithstanding anything herein to the contrary, Permitted
Excluded Commitments shall not count towards the calculation of the fifteen
percent (15%) threshold;

 

(m)           any Borrower, the Adviser or any Affiliated Investor fails to fund
any Drawdown when due and such failure shall not be cured within five (5)
Business Days (without regard to any cure or notice periods contained in the
applicable Subscription Agreement);

 

(n)           any Borrower or its Affiliated Investors shall repudiate,
challenge, or declare unenforceable its Capital Commitment or its obligation to
make Capital Contributions to the capital of the Borrowers pursuant to a
Drawdown or shall otherwise disaffirm any material provision of the Operative
Documents or its Subscription Agreement, as applicable;

 

(o)           the Investment Advisory Agreement shall cease to be in full force
and effect or the Adviser resigns or is removed from its role thereunder and a
successor Adviser acceptable to one hundred percent (100%) of the Lenders in
their sole discretion is not appointed within ten (10) days; or

 



-101-

 

 

(p)           the Administration Agreement shall cease to be in full force and
effect or the Adviser resigns or is removed from its role as the “Administrator”
thereunder and a successor Administrator acceptable to one hundred percent
(100%) of the Lenders in their sole discretion is not appointed within ten (10)
days.

 

10.2         Remedies Upon Event of Default.

 

(a)           Remedies. If an Event of Default shall have occurred and be
continuing, then the Administrative Agent may (and shall at the direction of the
Required Lenders): (i) suspend the Commitments of the Lenders; (ii) terminate
the Commitment of the Lenders hereunder and declare the occurrence of the
Maturity Date; (iii) declare the principal of, and all interest then accrued on,
the Obligations to be forthwith due and payable (including the liability to fund
the Letter of Credit Liability pursuant to Section 2.9), whereupon the same
shall forthwith become due and payable without presentment, demand, protest,
notice of default, notice of acceleration, or of intention to accelerate or
other notice of any kind (other than notice of such declaration) all of which
the Borrowers hereby expressly waive, anything contained herein or in any other
Loan Document to the contrary notwithstanding; (iv) in compliance with Section
10.2(b), exercise any right, privilege, or power set forth in Sections 5.2 and
5.3 and the Collateral Documents, including, but not limited to, the initiation
of Drawdowns of the Unused Capital Commitments; (v) suspend the obligation of
the Lenders to maintain LIBOR Rate Loans and (vi) without notice of default or
demand, pursue and enforce any of the Administrative Agent’s or the Lenders’
rights and remedies under the Loan Documents, or otherwise provided under or
pursuant to any Applicable Law or agreement; provided that if any Event of
Default specified in Sections 10.1(h) or 10.1(i) shall occur, the obligation of
each Lender to make Loans and any obligation of the Letter of Credit Issuer to
issue Letters of Credit shall automatically terminate and the principal of, and
all interest on, the Obligations shall thereupon become due and payable
concurrently therewith, without any further action by the Administrative Agent
or the Lenders, or any of them, and without presentment, demand, protest, notice
of default, notice of acceleration, or of intention to accelerate or other
notice of any kind, all of which each of the Borrowers hereby expressly waives.
Notwithstanding anything to the contrary contained in this Credit Agreement or
any other Loan Document, in no event shall the Administrative Agent (or any
Secured Party) be permitted to require an Investor to fund its Capital
Contribution other than to the applicable Collateral Account.

 

(b)           Actions with Respect to the Collateral. The Administrative Agent,
on behalf of the Secured Parties, is hereby authorized, in the name of the
Secured Parties or the name of any Borrower, at any time or from time to time
during the existence and continuance of an Event of Default and, except as
provided in Section 10.2(d), only after a Trigger Event has occurred, to:
(i) initiate one or more Drawdowns in order to pay the Obligations then due and
owing, (ii) notify the Investors to make all payments in connection with any
Drawdown directly to the Administrative Agent on behalf of the Secured Parties
or to an account other than the Collateral Accounts (provided, that, no ERISA
Investor shall be required to fund its Capital Contributions other than to the
applicable Collateral Account), (iii) take or bring in any Borrower’s name, or
that of the Secured Parties, all steps, actions, suits, or proceedings deemed by
the Administrative Agent necessary or desirable to effect possession or
collection of payments of the Capital Commitments, (iv) complete any contract or
agreement of any Borrower in any way related to payment of any of the Capital
Commitments, (v) make allowances or adjustments related to the Capital
Commitments, (vi) compromise any claims related to the Capital Commitments,
(vii) issue credit in its own name or the name of any Borrower; or
(viii) exercise any other right, privilege, power, or remedy provided to any
Borrower under its respective Constituent Documents and the Subscription
Agreements with respect to the Capital Commitments. Regardless of any provision
hereof, in the absence of gross negligence or willful misconduct by the
Administrative Agent or the Secured Parties, neither the Administrative Agent
nor the Secured Parties shall be liable for failure to collect or for failure to
exercise diligence in the collection, possession, or any transaction concerning,
all or part of the Drawdowns or the Capital Commitment or sums due or paid
thereon, nor shall they be under any obligation whatsoever to anyone by virtue
of the security interests and Liens relating to the Capital Commitment, subject
to the Internal Revenue Code. The Administrative Agent shall give the Borrowers
notice of actions taken pursuant to this Section 10.2(b) concurrently with, or
promptly after, the taking of such action, but its failure to give such notice
shall not affect the validity of such action, nor shall such failure give rise
to defenses to the Borrowers’ obligations hereunder. Notwithstanding the
foregoing or anything else in this Credit Agreement or any other Loan Document
to the contrary, upon the occurrence and during the continuance of an Event of
Default that can be cured by issuing a Drawdown, so long as no other Event of
Default shall have occurred and be continuing, prior to the Administrative Agent
initiating any Drawdown, the Administrative Agent shall give the Borrowers two
(2) Business Days’ written notice of its intention to exercise such remedy,
provided that no such notice is required to the extent the Event of Default
arises from the failure of the Borrowers to issue Drawdowns or make a payment
following a Drawdown, in each case, that is required to be made herein. If the
Borrowers shall issue a Drawdown in an amount sufficient to cure such Event of
Default at any time prior to or within such two (2) Business Day period, the
Administrative Agent shall be prohibited from initiating any Drawdown until the
fifteenth (15th) Business Day following such two (2) Business Day period (the
“Standstill Period”). For the avoidance of doubt, the Standstill Period shall
run concurrently with the twenty (20) Business Day cure period provided for in
clause (a) of the definition of “Trigger Event” and the Standstill Period shall
not restrict the Administrative Agent’s or any Secured Party’s rights to
exercise any other remedies set forth in any Loan Document.

 



-102-

 

 

(c)            Drawdowns by Borrowers. Upon the occurrence of a Specified
Default, the Administrative Agent shall give written notice of the same to the
Borrowers (a “Specified Event Notice”) and the Borrowers shall issue, within
five (5) Business Days after such Specified Event Notice, Drawdowns in the
aggregate amount required to cure such Specified Default. After a Trigger Event
has occurred, the Borrowers shall be authorized to issue Drawdowns only with the
consent of the Administrative Agent in its sole discretion.

 

(d)           Rights upon Bankruptcy Events of Default. Notwithstanding anything
to the contrary herein or in any other Loan Document, upon the occurrence of an
Event of Default under Section 10.1(h) or Section 10.1(i), the Administrative
Agent shall have the right to: (i) issue Drawdowns pursuant to the collateral
assignment of rights under the Security Agreements, such Drawdowns may be
executed by the Administrative Agent as assignee and subscription agent under
the Security Agreement; and (ii) exercise any other remedies available under the
Loan Documents, including, without limitation, with respect to the Investors
under the Security Agreements. For the avoidance of doubt, the Standstill Period
shall not apply to any of the Administrative Agent’s or any Secured Party’s
rights to exercise any remedies set forth in the Credit Agreement or any other
Loan Document at any time following an Event of Default under Section 10.1(h) or
Section 10.1(i).

 



-103-

 

 

10.3         Lender Offset. If an Event of Default shall have occurred and be
continuing, each Lender, the Letter of Credit Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Letter of Credit Issuer or any such Affiliate to
or for the credit or the account of the Borrowers against any and all of the
obligations of the Borrowers now or hereafter existing under this Credit
Agreement or any other Loan Document to such Lender, the Letter of Credit Issuer
or any of their respective Affiliates, irrespective of whether or not such
Lender, the Letter of Credit Issuer or any such Affiliate shall have made any
demand under this Credit Agreement or any other Loan Document and although such
obligations of the Borrowers may be contingent or unmatured or are owed to a
branch or office of such Lender, the Letter of Credit Issuer or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.4(c) and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Letter of Credit
Issuer and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Letter of Credit Issuer and their
respective Affiliates under this Section 10.3 are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Letter of
Credit Issuer or their respective Affiliates may have. Each Lender and the
Letter of Credit Issuer agrees to notify the Borrowers and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

10.4         Performance by the Administrative Agent. Upon the occurrence and
during the continuance of an Event of Default, should any Borrower fail to
perform any covenant, duty, or agreement contained herein or in any of the Loan
Documents relating to the Collateral, and such failure continues beyond any
applicable cure period, the Administrative Agent may, but shall not be obligated
to, perform or attempt to perform such covenant, duty, or agreement on behalf of
such Person. In such event, the Borrowers shall, at the request of the
Administrative Agent, promptly pay any amount expended by the Administrative
Agent in such performance or attempted performance to the Administrative Agent
at its designated Agency Services Address, together with interest thereon at the
Default Rate from the date of such expenditure until paid. Notwithstanding the
foregoing, it is expressly understood that neither the Administrative Agent nor
the Lenders assume any liability or responsibility for the performance of any
duties of the Borrowers, or any related Person hereunder or under any of the
Loan Documents or other control over the management and affairs of any Borrower,
or any related Person, nor by any such action shall the Administrative Agent or
the Lenders be deemed to create a partnership arrangement with any Borrower, or
any related Person.

 

10.5         Good Faith Duty to Cooperate. In the event that the Administrative
Agent or Required Lenders elect to commence the exercise of remedies pursuant to
Section 10.2 or 10.3 as a result of the occurrence of any Event of Default, the
Borrowers agree to cooperate in good faith with the Administrative Agent to
enable the Administrative Agent to issue Drawdown Notices and enforce the
payment thereof by the Investors, including but not limited to providing contact
information for each Investor within two (2) Business Days of request.

 



-104-

 

 

11.              AGENCY PROVISIONS.

 

11.1         Appointment and Authorization of Agents.

 

(a)           Authority. Each Lender (including any Person that is an assignee,
participant, secured party or other transferee with respect to the interest of
such Lender in any Principal Obligation or otherwise under this Credit
Agreement) (collectively with such Lender, a “Lender Party”) hereby irrevocably
appoints, designates and authorizes each Agent to take such action on its behalf
under the provisions of this Credit Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms hereof and of the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Loan Documents, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein and therein, nor shall any Agent have or been deemed to have any
fiduciary relationship with any Lender Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any of the other Loan Documents or otherwise exist
against any Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly set forth herein, the provisions of
this Section 11 are solely for the benefit of the Administrative Agent and the
Lenders and none of the Borrowers, any Investor, or any Affiliate of the
foregoing (each, a “Borrower Party”) shall have any rights as a third-party
beneficiary of the provisions hereof (except for the provisions that explicitly
relate to the Borrowers in Section 11.10).

 

(b)           Release of Collateral.    The Secured Parties irrevocably
authorize the Administrative Agent (without any further consent of the Secured
Parties), at the Administrative Agent’s option and in its sole discretion, to
release any security interest in or Lien on any Collateral granted to or held by
the Administrative Agent: (i) upon termination of this Credit Agreement and the
other Loan Documents, termination of the Commitments and all Letters of Credit
and payment in full of all of the Obligations (other than contingent obligations
for which no claim has yet been made), including all fees and indemnified costs
and expenses that are then due and payable pursuant to the terms of the Loan
Documents; and (ii) if approved by the Lenders pursuant to the terms of Section
12.1. Upon the request of the Administrative Agent, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 11.1(b).

 

11.2         Delegation of Duties. Each Agent may execute any of its duties
hereunder or under the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of legal counsel, accountants,
and other professionals selected by such Agent concerning all matters pertaining
to such duties. No Agent shall be responsible to any Lender for the negligence
or misconduct of any agents or attorneys-in-fact selected by it with reasonable
care, nor shall it be liable for any action taken or suffered in good faith by
it in accordance with the advice of such Persons. The exculpatory provisions of
this Section 11 shall apply to any such sub-agent of such Agent.

 



-105-

 

 

11.3         Exculpatory Provisions. No Agent nor any of its affiliates, nor any
of their respective officers, directors, employees, agents or attorneys-in-fact
(each such person, an “Agent-Related Person”), shall be liable for any action
taken or omitted to be taken by it under or in connection herewith or in
connection with any of the other Loan Documents (except for its own gross
negligence or willful misconduct) or be responsible in any manner to any Lender
Party for any recitals, statements, representations or warranties made by any of
the Borrower Parties contained herein or in any of the other Loan Documents or
in any certificate, report, document, financial statement or other written or
oral statement referred to or provided for in, or received by such Agent under
or in connection herewith or in connection with the other Loan Documents, or
enforceability or sufficiency therefor of any of the other Loan Documents, or
for any failure of the Borrower Party to perform its obligations hereunder or
thereunder. In each case in the absence of gross negligence or willful
misconduct, no Agent-Related Person shall be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Credit Agreement, or any of the other Loan Documents or for
any representations, warranties, recitals or statements made herein or therein
or made by the Borrower Party in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Agent-Related Person to the Lenders or by or on behalf of the Borrower Parties
to the Agent-Related Person or any Lender or be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or the use of the Letters of Credit or of the existence or
possible existence of any Potential Default or Event of Default or to inspect
the properties, books or records of the Borrower Parties. The Agents are not
trustees for the Lenders and owe no fiduciary duty to the Lenders. Each Lender
Party recognizes and agrees that the Administrative Agent shall not be required
to determine independently whether the conditions described in Sections 6.2(a)
or 6.2(b) have been satisfied and, when the Administrative Agent disburses funds
to Borrowers or the Letter of Credit Issuer causes Letters of Credit to be
issued or accepts any Qualified Borrower Guaranties, it may rely fully upon
statements contained in the relevant requests by a Borrower Party.

 

11.4         Reliance on Communications. The Agents shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, consent, certificate, affidavit, letter, email, cablegram, telegram,
telecopy, telex or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to any of the Borrower
Parties, independent accountants and other experts selected by the Agents with
reasonable care). Each Agent may deem and treat each Lender as the owner of its
interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with Administrative Agent
in accordance with Section 12.11(c). Each Agent shall be fully justified in
failing or refusing to take any action under this Credit Agreement or under any
of the other Loan Documents unless it shall first receive such advice or
concurrence of the Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, hereunder or under any of the other Loan Documents in
accordance with a request of the Required Lenders (or to the extent specifically
required, all of the Lenders) and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).

 



-106-

 

 

11.5         Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Potential Default or Event of Default hereunder
unless such Agent has received notice from a Lender or a Borrower Party
referring to the Loan Document, describing such Potential Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice,
and the Administrative Agent shall take such action with respect to such
Potential Default or Event of Default as shall be reasonably directed by the
Required Lenders and as is permitted by the Loan Documents.

 

11.6         Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent-Related Person has made any representations or
warranties to it and that no act by any Agent-Related Person hereafter taken,
including any review of the affairs of any Borrower Party, shall be deemed to
constitute any representation or warranty by the Agent-Related Person to any
Lender. Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent-Related Person or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
Parties and made its own decision to make its Loans hereunder and enter into
this Credit Agreement. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Credit Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrower Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of any Borrower Party which may come
into the possession of any Agent-Related Person.

 

11.7         Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify, upon demand, each
Agent-Related Person (to the extent not reimbursed by a Borrower Party and
without limiting any obligation of the Borrower Parties to do so), ratably in
accordance with the applicable Lender’s respective Lender’s Pro Rata Share, and
hold harmless each Agent-Related Person from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following payment in full of the
Obligations) be imposed on, incurred by or asserted against it in its capacity
as such in any way relating to or arising out of this Credit Agreement or the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by it under or in connection with any of the foregoing; provided that
no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Person’s gross negligence or
willful misconduct, or related to another Lender; provided, further, that no
action taken in accordance with the directions of the Required Lenders or all
Lenders, as applicable, shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 11.7. Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent and the Letter
of Credit Issuer upon demand for its ratable share of any costs or out-of-pocket
expenses (including attorney costs) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Credit
Agreement, any other Loan Document, or any document contemplated by or referred
to herein, to the extent that such Agent is not reimbursed for such expenses by
or on behalf of the Borrower Parties. The agreements in this Section 11.7 shall
survive the termination of the Commitments, payment of all of the Obligations
hereunder and under the other Loan Documents or any documents contemplated by or
referred to herein or therein, as well as the resignation or replacement of any
Agent.

 



-107-

 

 

11.8         Agents in Their Individual Capacity. Each Agent (and any successor
acting as an Agent) and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in,
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with any Borrower Party (or any of their
Subsidiaries or Affiliates) as though such Agent were not an Agent or a Lender
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding the Borrower Parties or their Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that such Agent shall be under no
obligation to provide such information to them. With respect to the Loans made
and Letters of Credit issued and all obligations owing to it, an Agent acting in
its individual capacity shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

11.9         Successor Agents.

 

(a)            Resignation of Administrative Agent.

 

(i)             The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Letter of Credit Issuer and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrowers and subject to the consent of the
Borrowers (provided no Event of Default has occurred and is continuing at the
time of such resignation), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Letter of Credit Issuer, appoint
a successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 



-108-

 

 

(ii)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrowers and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(iii)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the Letter of Credit Issuer
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Letter
of Credit Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 11 and Section 12.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(iv)          Any resignation by State Street as Administrative Agent pursuant
to this Section 11.9 shall also constitute its resignation as Letter of Credit
Issuer. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Letter of Credit Issuer,
(b) the retiring Letter of Credit Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.

 



-109-

 

 

(v)           Any resignation by State Street as Administrative Agent pursuant
to this Section 11.9 shall also constitute its resignation as Swingline Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder: (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swingline Lender; and
(b) the retiring Swingline Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The retiring Swingline
Lender’s rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring Swingline Lender.

 

(b)           Resignation of Other Agents. Any other Agent may, at any time,
resign upon written notice to the Lenders and the Borrowers. If no successor
agent is appointed prior to the effective date of the resignation of the
applicable Agent, then the retiring Agent may appoint, after consulting with the
Lenders and the Borrowers, a successor Agent from any of the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and shall assume the duties and
obligations of such retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations as Agent under this Credit Agreement and the
other Loan Documents. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 11.9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Credit
Agreement.

 

11.10       Reliance by the Borrowers. The Borrowers shall be entitled to rely
upon, and to act or refrain from acting on the basis of, any notice, statement,
certificate, waiver or other document or instrument delivered by the
Administrative Agent to the Borrowers, so long as the Administrative Agent is
purporting to act in its respective capacity as the Administrative Agent
pursuant to this Credit Agreement, and the Borrowers shall not be responsible or
liable to any Lender (or to any Participant or to any Assignee), or as a result
of any action or failure to act (including actions or omissions which would
otherwise constitute defaults hereunder) which is based upon such reliance upon
Administrative Agent. The Borrowers shall be entitled to treat the
Administrative Agent as the properly authorized Administrative Agent pursuant to
this Credit Agreement until the Borrowers shall have received notice of
resignation, and the Borrowers shall not be obligated to recognize any successor
Administrative Agent until the Borrowers shall have received written
notification satisfactory to them of the appointment of such successor.

 

11.11       Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit Liability
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower Parties) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 



-110-

 

 

(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Liability and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Secured Parties (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Secured Parties and their respective
agents and counsel and all other amounts due the Secured Parties hereunder)
allowed in such judicial proceeding; and

 

(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Party, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize the
Administrative Agent to vote in respect of the claim of any Secured Party in any
such proceeding.

 

12.             MISCELLANEOUS.

 

12.1         Amendments. Neither this Credit Agreement (including the exhibits
hereto) nor any other Loan Document to which any Borrower is a party, nor any of
the terms hereof or thereof, may be amended, waived, discharged or terminated,
unless such amendment, waiver, discharge, or termination is in writing and
signed by the Administrative Agent (based upon the approval of the Required
Lenders), or the Required Lenders, on the one hand, and such Borrower on the
other hand; and, if the rights or duties of an Agent are affected thereby, by
such Agent; provided that no such amendment, waiver, discharge, or termination
shall, without the consent of:

 

(a)            each Lender affected thereby:

 

(i)             reduce or increase the amount or alter the term of the
Commitment of such Lender, alter the provisions relating to any fees (or any
other payments) payable to such Lender, or accelerate the obligations of such
Lender to advance its portion of any Borrowing, as contemplated in Section 2.5
or issue or participate in any Letter of Credit, as contemplated in Section 2.9;

 

(ii)            extend the time for payment for the principal of or interest on
the Obligations, or fees or costs, or reduce the principal amount of the
Obligations (except as a result of the application of payments or prepayments),
or reduce the rate of interest borne by the Obligations (other than as a result
of waiving the applicability of the Default Rate), or otherwise affect the terms
of payment of the principal of or any interest on the Obligations or fees or
costs hereunder;

 



-111-

 

 

(iii)          release any Liens granted under the Collateral Documents, except
as otherwise contemplated herein or therein, and except in connection with the
transfer of interests in the Borrowers permitted hereunder or in any other Loan
Document;

 

(iv)           [Reserved]; and

 

(b)           all Lenders:

 

(i)             except as otherwise provided by Section 9.5 or 9.10, permit the
cancellation, excuse or reduction of the Unused Capital Commitment or Capital
Commitment of any Included Investor;

 

(ii)           amend the definition of “Available Commitment”, “Eligible
Institution”, “Exclusion Event”, “Included Investor”, “Maturity Date”,
“Principal Obligations”, or the definition of any of the defined terms used
therein;

 

(iii)           change the percentages specified in the definition of Required
Lenders herein or any other provision hereof specifying the number or percentage
of the Lenders which are required to amend, waive or modify any rights hereunder
or otherwise make any determination or grant any consent hereunder;

 

(iv)          except in a transaction permitted by this Credit Agreement,
consent to the assignment or transfer by any Borrower of any of its rights and
obligations under (or in respect of) the Loan Documents; or

 

(v)           amend the terms of Section 3.5(b) or this Section 12.1.

 

The Administrative Agent agrees that it will notify the Lenders of any proposed
modification or amendment to any Loan Document, and deliver drafts of any such
proposed modification or amendment to the Lenders, prior to the effectiveness of
such proposed modification or amendment. Notwithstanding the above: (A) no
provisions of Section 11 may be amended or modified without the consent of the
Administrative Agent; (B) no provisions of Section 2.9 may be amended or
modified without the consent of the Letter of Credit Issuer; (C) no provisions
of Section 2.6 may be amended or modified without the consent of the Swingline
Lender; and (D) Section 8 and Section 9 specify the requirements for waivers of
the Affirmative Covenants and Negative Covenants listed therein, and any
amendment to a provision of Section 8 or Section 9 shall require the consent of
the Lenders or the Administrative Agent that are specified therein as required
for a waiver thereof. Any amendment, waiver or consent not specifically
addressed in this Section 12.1 or otherwise shall be subject to the approval of
the Required Lenders.

 



-112-

 

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code of the United States supersede the unanimous
consent provisions set forth herein; (2) the Required Lenders may consent to
allow a Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding; and (3) the Administrative Agent may, in its sole
discretion, agree to the modification or waiver of any of the other terms of
this Credit Agreement or any other Loan Document or consent to any action or
failure to act by any Borrower, if such modification, waiver, or consent is of
an administrative nature.

 

If the Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by the
Administrative Agent, as the case may be, such Lender shall be deemed to have
denied its consent to the request.

 

12.2         Sharing of Offsets. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Section 4 or Section 12.5) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of obligations owing them; provided that:

 

(i)             if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

 

(ii)            the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Credit Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Sections 2.9(h) and 4.9 or (C) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans and Letters of Credit to any assignee or participant, other
than to the Borrowers or any of their Subsidiaries (as to which the provisions
of this paragraph shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.

 



-113-

 



 

12.3       Sharing of Collateral. To the extent permitted by Applicable Law,
each Lender and the Administrative Agent, in its capacity as a Lender, agrees
that if it shall, through the receipt of any proceeds from a Drawdown or the
exercise of any remedies under any Collateral Documents, receive or be entitled
to receive payment of a portion of the aggregate amount of principal, interest
and fees due to it under this Credit Agreement which constitutes a greater
proportion of the aggregate amount of principal, interest and fees then due to
such Lender under this Credit Agreement than the proportion received by any
other Lender in respect of the aggregate amount of principal, interest and fees
due with respect to any Obligations to such Lender under this Credit Agreement,
then such Lender or the Administrative Agent, in its capacity as a Lender, as
the case may be, shall purchase participations in the Obligations under this
Credit Agreement held by such other Lenders so that all such recoveries of
principal, interest and fees with respect to this Credit Agreement, the Notes
and the Obligations thereunder held by the Lenders shall be pro rata according
to each Lender’s Commitment (determined as of the date hereof and regardless of
any change in any Lender’s Commitment caused by such Lender’s receipt of a
proportionately greater or lesser payment hereunder). Each Lender hereby
authorizes and directs the Administrative Agent to coordinate and implement the
sharing of collateral contemplated by this Section 12.3 prior to the
distribution of proceeds from Drawdowns or proceeds from the exercise of
remedies under the Collateral Documents prior to making any distributions of
such proceeds to each Lender or the Administrative Agent, in their respective
capacity as the Lenders.

 

12.4       Waiver. No failure to exercise, and no delay in exercising, on the
part of the Administrative Agent or the Lenders, any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents and the Lenders hereunder
and under the Loan Documents shall be in addition to all other rights provided
by Applicable Law. No modification or waiver of any provision of this Credit
Agreement, the Notes or any of the other Loan Documents, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Subject to the terms of this Credit Agreement (including, without limitation,
Section 12.1), the Administrative Agent acting on behalf of all Lenders, and the
Borrowers may from time to time enter into agreements amending or changing any
provision of this Credit Agreement or the rights of the Lenders or the Borrowers
hereunder, or may grant waivers or consents to a departure from the due
performance of the obligations of the Borrowers hereunder, any such agreement,
waiver or consent made with such written consent of the Administrative Agent
being effective to bind all the Lenders, except as provided in Section 12.1. A
waiver on any one or more occasions shall not be construed as a bar to or waiver
of any right or remedy on any future occasion.

 



-114-

 

 

12.5         Payment of Expenses; Indemnity.

 

(a)           Cost and Expenses. The Borrowers, jointly and severally, shall pay
promptly and in all events within forty-five (45) days after the receipt of
written notice from the Administrative Agent (i) all reasonable and invoiced
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, including the Administrative Agent’s special counsel,
Cadwalader, Wickersham & Taft LLP), in connection with the preparation,
negotiation, execution, delivery, syndication and administration of this Credit
Agreement and the other Loan Documents and any amendments, modifications,
addition of Investors, amendments to any Borrower’s Constituent Document,
joinder of Borrowers, or waivers of the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated);
provided that the Borrowers will not be liable for the fees and expenses of more
than one separate firm of attorneys and local or regulatory counsel in each
applicable jurisdiction (whether such firm represents one or more of the
foregoing), except in the event that the foregoing shall have been advised by
counsel that there are actual or perceived conflicts of interest, in which event
the Borrowers will be required to pay for one additional counsel for each
affected party, (ii) all reasonable and invoiced out-of-pocket expenses incurred
by the Letter of Credit Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all invoiced out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Letter of Credit Issuer (including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Letter of Credit Issuer) in connection with the enforcement or
protection of its rights (A) in connection with this Credit Agreement and the
other Loan Documents, including its rights under this Section 12.5, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification by the Borrowers. The Borrowers shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the Letter
of Credit Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims (including, without limitation, any Environmental Claims),
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrowers), other
than such Indemnitee and its Related Parties, arising out of, in connection
with, or as a result of (i) the execution or delivery of this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby (including, without limitation, the Credit Facility), (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Letter of Credit Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual presence or Release of Hazardous Materials on or from any
property owned or operated by any Borrower or any Subsidiary thereof, or any
Environmental Claim related in any way to any Borrower or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, or (v) any
claim (including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Credit Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Borrower or any Subsidiary thereof against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Subsidiary has obtained
a final and non-appealable judgment in its favor on such claim as determined by
a court of competent jurisdiction. This Section 12.5(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damage,
liabilities and related expenses arising from any non-Tax claim.

 



-115-

 

 

(c)         Reimbursement by the Lenders. To the extent that the Borrowers for
any reason fail to indefeasibly pay any amount required under Section 12.5(a) or
Section 12.5(b) to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Letter of Credit Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Letter of Credit Issuer or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Principal Obligations at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Letter of
Credit Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent),
Letter of Credit Issuer in connection with such capacity.

 

(d)         Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, the Borrowers shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Credit
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

 

(e)         Payments. All amounts due under this Section 12.5 shall be payable
promptly after demand therefor.

 

(f)         Survival. Each party’s obligations under this Section 12.5 shall
survive the termination of the Loan Documents and payment of the Obligations
hereunder.

 

12.6      Notice.

 



-116-

 

 

(a)        Notices Generally. Any notice, demand, request or other communication
which any party hereto may be required or may desire to give hereunder shall be
in writing (except where telephonic instructions or notices are expressly
authorized herein to be given) and shall be deemed to be effective: (i) if by
hand delivery, telecopy or other facsimile transmission, on the day and at the
time on which delivered to such party at the address or fax numbers specified
below; (ii) if by mail, on the day which it is received after being deposited,
postage prepaid, in the United States registered or certified mail, return
receipt requested, addressed to such party at the address specified below; or
(iii) if by FedEx or other reputable express mail service, on the next Business
Day following the delivery to such express mail service, addressed to such party
at the address set forth below; (iv) if by telephone, on the day and at the time
communication with one of the individuals named below occurs during a call to
the telephone number or numbers indicated for such party below; or (v) if by
email, as provided in Section 12.6(b).

 

If to the Borrowers:

 

At the address specified with respect thereto on Schedule I, provided, however,
that notices to be delivered to any Borrower may be sent to the attention of the
Initial Borrower, and notices from any Borrower may be delivered by the Initial
Borrower, and, in furtherance of the foregoing, each other Borrower hereby
appoints the Initial Borrower as its duly appointed agent and attorney-in-fact
to act in its stead for such purposes under the Loan Documents, and agrees that
it shall be liable for, and bound by, any and all actions of the Initial
Borrower so made or taken:

 

With a copy to (which shall not constitute notice hereunder):

 

Cleary Gottlieb Steen & Hamilton LLP One Liberty Plaza New York, NY 10006
Attention: Amy R. Shapiro Telephone: (212) 225-2076 Fax: (212) 225-3999 Email:
ashapiro@cgsh.com

 

If to State Street, as Administrative Agent, Letter of Credit Issuer or Lender:

 

State Street Bank and Trust Company One Lincoln Street-SFC 0310 Boston, MA 02210
Attention: Alison Doherty / Peter Connolly  Telephone: (617) 664-3910 / (617)
662-8588  Fax: (617) 988-6677 Email: FundFinance-Syndications@StateStreet.com /
LoanOps-LSUWorkflow@StateStreet.com

 



-117-

 

 

With a copy to (which shall not constitute notice hereunder):

 

Cadwalader, Wickersham & Taft LLP 227 West Trade Street Charlotte, North
Carolina 28202 Attention: Holly Loftis Telephone: (704) 348-5125 Facsimile:
(704) 348-5200 Email: Holly.Loftis@cwt.com

 

If to any other Lender:

 

At the address and numbers set forth below the signature of such Lender on the
signature page hereof or on the Assignment and Assumption or Joinder Agreement
of such Lender.

 

Any party hereto may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this Section 12.6.
With respect to any notice received by the Administrative Agent from the
Borrowers or any Investor not otherwise addressed herein, the Administrative
Agent shall notify the Lenders promptly of the receipt of such notice, and shall
provide copies thereof to the Lenders.

 

(b)         Electronic Communication. Notices and other communications to the
Lenders and the Letter of Credit Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to Section 2 if such Lender or the Letter of Credit Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving such notices by electronic communication. Any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

12.7       Governing Law. This Credit Agreement and any other Loan Document
(except, at to any other Loan Document, as expressly set forth therein), and any
claim, controversy or dispute arising under or related to or in connection
therewith, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties will be governed by the laws
of the State of New York without regard to any conflicts of law principles other
than Section 5-1401 of the New York General Obligations Law.

 



-118-

 

 

12.8       Choice of Forum; Consent to Service of Process and Jurisdiction;
Waiver of Trial by Jury. Any suit, action or proceeding against any party hereto
with respect to this Credit Agreement, the Notes or the other Loan Documents or
any judgment entered by any court in respect thereof, may be brought in the
courts of the State of New York, or in the United States Courts, in each case,
located in the Borough of Manhattan in New York City, pursuant to Section 5-1402
of the New York General Obligations Law, and each party hereto hereby submits to
the non-exclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding. Each party hereto hereby irrevocably consents to the
service of process in any suit, action or proceeding in said court by the
mailing thereof by the Lender by registered or certified mail, postage prepaid,
to such party’s address set forth in Section 12.6. Each party hereto hereby
irrevocably waives any objections which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Credit Agreement or the Notes brought in the courts of the State of New
York, or in the United States Courts, in each case located in the Borough of
Manhattan in New York City, and hereby further irrevocably waives any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS CREDIT
AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, WHICH WAIVER IS
INFORMED AND VOLUNTARY.

 

12.9       Invalid Provisions. If any provision of this Credit Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Credit Agreement, such provision shall be fully
severable and this Credit Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Credit Agreement, and the remaining provisions of this Credit Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Credit
Agreement, unless such continued effectiveness of this Credit Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents, then the terms, conditions and provisions of this Credit Agreement
shall prevail.

 

12.10     Entirety. The Loan Documents embody the entire agreement between the
parties and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof and thereof.

 



-119-

 

 

12.11       Successors and Assigns; Participations.

 

(a)           Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 12.11(b), (ii) by way of participation in accordance with
the provisions of Section 12.11(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 12.11(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 12.11(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that, in each case,
any such assignment shall be subject to the following conditions:

 

(i)             Minimum Amounts.

 

(A)             in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender, no minimum
amount need be assigned; and;

 

(B)              in any case not described in Section 12.11(b)(i)(A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding hereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of such “Trade
Date”) shall not be less than $5,000,000, unless each of the Administrative
Agent and, so long as no Specified Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided that the Borrowers shall be deemed to have given their
consent ten (10) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrowers in a written notice to the
Administrative Agent received prior to such tenth (10th) Business Day.

 

(ii)            Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned.

 

(iii)           Required Consents. No consent shall be required for any
assignment except to the extent required by Section 12.11(b)(i)(B) and, in
addition:

 



-120-

 

 

(A)            the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Specified Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender or an Affiliate of a Lender that is an Eligible Assignee;
provided, that the Borrowers shall be deemed to have consented to any such
assignment unless they shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)             the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment or an Affiliate
of such Lender;

 

(C)             the consent of the Letter of Credit Issuer (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment; and

 

(D)             the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The Assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire if requested by the Administrative Agent.

 

(v)      No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any Borrower’s Subsidiaries or Affiliates or (B) to any
Defaulting Lender or any of its Affiliates, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the Assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Letter of Credit Issuer and each other Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full share of all Loans and participations in Letters of Credit
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Credit Agreement until
such compliance occurs.

 



-121-

 

 

(viii)   Consequences of Assignment. Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 12.11(c), from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Credit Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 4 and Section 12.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.11(d).

 

(c)            Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices, a copy of each Assignment and Assumption and each Lender Joinder
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amounts of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)            Participations. Any Lender may at any time, with the consent of,
and notice to, the Borrowers and the Administrative Agent, sell participations
to any Person (other than a natural Person or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Letter of Credit Issuer and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Credit Agreement. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.5(c) with respect to any payments made by such Lender to its
Participant(s).

 



-122-

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver or modification
described in Section 12.1 that directly affects such Participant and could not
be affected by a vote of the Required Lenders. The Borrowers agree that each
Participant shall be entitled to the benefits of Section 4 (subject to the
requirements and limitations therein, including the requirements of Section
4.1(g) (it being understood that the documentation required under Section 4.1(g)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Section
12.11(b); provided that such Participant (A) agrees to be subject to the
provisions of Section 4.8 as if it were an assignee under Section 12.11(b) and
(B) shall not be entitled to receive any greater payment under Sections 4.1 and
4.4, with respect to such participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 4.8(b) with
respect to any Participant. To the extent permitted by Applicable Law, each
Participant also shall be entitled to the benefits of Section 10.3 as though it
were a Lender; provided that such Participant agrees to be subject to Section
12.2 as though it were a Lender.

 

(e)           Participant Register. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Obligations (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 



-123-

 

 

(g)           Addition of Lenders. With the prior written consent of the
Administrative Agent, the Letter of Credit Issuer and the Swingline Lender in
their sole discretion, at the request of the Borrowers, a new lender may join
the Credit Facility as a Lender by delivering a Lender Joinder Agreement to the
Administrative Agent, and such new Lender shall assume all rights and
obligations of a Lender under this Credit Agreement and the other Loan
Documents; provided that:

 

(i)            the Commitment of the new Lender shall be in addition to the
Commitment of the existing Lenders in effect on the date of such new Lender’s
entry into the Credit Facility and the Maximum Commitment shall be increased in
a corresponding amount but in any event not in excess of the amount set forth in
Section 2.15 without the consent of all Lenders;

 

(ii)           the Commitment of the new Lender shall be in a minimum amount of
$10,000,000, or such lesser amount agreed to by the Borrowers and the
Administrative Agent;

 

(iii)          such new Lender shall deliver to the Borrowers and the
Administrative Agent certification as to exemption from deduction or withholding
of Taxes in accordance with Section 4.1(g); and

 

(iv)          the parties shall execute and deliver to the Administrative Agent
a Lender Joinder Agreement, any amendment hereto determined necessary or
appropriate by the Administrative Agent in connection with such Lender Joinder
Agreement, the Borrowers shall execute such new Notes as the Administrative
Agent or any Lender may request, and the new Lender shall deliver payment of a
processing and recordation fee of $3,500 to the Administrative Agent, which
amount the Administrative Agent may waive in its sole discretion.

 

(h)           Disclosure of Information. Any Lender may furnish any information
concerning any Borrower in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 12.17.

 

12.12       Defaulting Lenders.

 

(a)            Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Credit Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:

 

(i)             Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Credit Agreement shall be excluded as set forth in the definition of Required
Lenders.

 



-124-

 

 

 

(ii)             Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 10 or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 12.2 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Letter of Credit Issuer; third, to Cash
Collateralize the Fronting Exposure of the Letter of Credit Issuer with respect
to such Defaulting Lender in accordance with Section 4.9; fourth, as the
Borrowers may request (so long as no Potential Default or Event of Default
exists), to the funding of any Loan or funded participation in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Credit Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Credit Agreement and (B) Cash Collateralize the Letter
of Credit Issuer’s future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Credit
Agreement, in accordance with Section 4.9; sixth, to the payment of any amounts
owing to the Lenders, the Letter of Credit Issuer as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Letter of Credit
Issuer against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; seventh, so long as no
Potential Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or funded participations in Letters of
Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 6.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and funded participations in Letters of Credit owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or funded participations in Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
the Letter of Credit Liability are held by the Lenders pro rata in accordance
with their Commitments without giving effect to Section 12.12(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 12.12(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)            Certain Fees.

 

(A)            Each Defaulting Lender shall be entitled to receive interest and
Letter of Credit fees for any period during which such Lender is a Defaulting
Lender only to extent allocable to the sum of (1) the outstanding principal
amount of the Loans funded by it, and (2) its Pro Rata Share of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 4.9.

 

(B)            Each Defaulting Lender shall be entitled to receive Letter of
Credit fees pursuant to Section 2.14 for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 4.9.

 



-125-

 

 

(C)            With respect to any Letter of Credit fee not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers
shall (1) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in the Letter of Credit Liability that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to the Letter of Credit Issuer the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Letter of Credit Issuer’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

 

(iv)            Reallocation of Participations to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in the Letter of Credit
Liability shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 6.2 are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Principal Obligations of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. Subject to Section 12.22, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)             Cash Collateral. If the reallocation described in clause (iv)
above cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Letter of Credit Issuer’s Fronting Exposure in accordance with
the procedures set forth in Section 4.9.

 

(b)           Defaulting Lender Cure. If the Borrowers, the Administrative Agent
and the Letter of Credit Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with their Commitments (without giving effect
to Section 12.12(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 



-126-

 

 

(c)           New Letters of Credit. So long as any Lender is a Defaulting
Lender, the Letter of Credit Issuer shall not be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto. 

 

12.13       All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Credit Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

 

12.14       Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Credit Agreement.

 

12.15       Survival. All representations and warranties made by the Borrowers
herein shall survive delivery of the Notes, the making of the Loans and the
issuance of the Letters of Credit.

 

12.16       Full Recourse. The payment and performance of the Obligations shall
be fully recourse to the Borrowers and their properties and assets.
Notwithstanding anything in this Credit Agreement and the Loan Documents to the
contrary, the Obligations shall not be recourse to any Investor, the Adviser
(provided that, for the avoidance of doubt, nothing in this Section 12.16 is in
any way intended to limit or reduce any Investor’s obligations to fund its
Capital Commitment under the related Constituent Document) or any of their
Affiliates (other than the Borrowers) or any of their respective past, present
or future direct or indirect members, partners, shareholders, officers,
directors, agents or employees (the “Non-Recourse Parties”) and the Agents and
Lenders shall not have the right to pursue any claim or action (including
arbitration proceedings) against the Non-Recourse Parties.

 



-127-

 

 

12.17       Availability of Records; Confidentiality. (a) Each party hereto
acknowledges and agrees that this Credit Agreement, all Loan Documents,
Borrowing Base Certificates, and all other documents, certificates, opinions,
letters of credit, reports, and other material information of every nature or
description, and all transactions contemplated hereunder and thereunder
(collectively, “Transaction Information”) are confidential; provided, it is
acknowledged and agreed that the Administrative Agent may provide to the
Lenders, and that the Administrative Agent and each Lender may provide to any
Affiliate of a Lender that is an Eligible Assignee or Participant or Assignee
or, with the consent of the Borrowers (not to be unreasonably withheld or
delayed), proposed Participant or Assignee and each of their respective
officers, directors, employees, advisors, auditors, counsel, rating agencies and
agents or any other Person as deemed necessary or appropriate in any Lender’s
reasonable judgment, provided such party is advised of the confidential nature
of such information, Transaction Information (including originals or copies of
this Credit Agreement and other Loan Documents), and may communicate all oral
information, at any time submitted by or on behalf of any Borrower Party or
received by the Administrative Agent or a Lender in connection with the Loans,
the Letter of Credit Liability, the Commitments or any Borrower Party; provided
further that, prior to any such delivery or communication, the Lender, Affiliate
of a Lender, Participant, or Assignee, or proposed Participant or Assignee or
such other Person, as the case may be, shall agree to preserve the
confidentiality of all data and information which constitutes Transaction
Information or Confidential Information and be subject to obligations of
confidentiality and restricted use with respect to the Confidential Information
that are at least as stringent as the terms of this Section 12.17 and each
Lender, Participant or Assignee or proposed Participant or Assignee shall
provide access to this Confidential Information only to such limited number of
representatives who have a bona fide need to know such information; (b) the
Administrative Agent and the Lenders (i) acknowledge and agree that (x) the
identities of the Investors, the amounts of their respective Capital Commitments
and details regarding their investments in the Borrowers (collectively, the
“Investor Information”) have been and will be delivered on a confidential basis;
and (y) information with respect to Investments has been and will be delivered
on a confidential basis; (ii) acknowledge and agree that such Investor
Information and information with respect to Investments are Confidential
Information; and (iii) agree that such Investor Information and information with
respect to Investments shall be subject to the provisions of this Section 12.17;
and (c) anything herein to the contrary notwithstanding, the provisions of this
Section 12.17 shall not preclude or restrict any such party from disclosing any
Transaction Information or Confidential Information: (i) to their respective
accountants, lawyers and regulators, (ii) to the Investors (iii) with the prior
written consent of, with respect to Transaction Information, all parties hereto,
and with respect to Confidential Information, the Borrowers; (iv) upon the order
of or pursuant to the rules and regulations of any Governmental Authority having
jurisdiction over such party or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (v) in connection with any audit by an independent public
accountant of such party, provided such auditor thereto agrees to be bound by
the provisions of this Section 12.17; (vi) to examiners or auditors of any
applicable Governmental Authority which examines such party’s books and records
while conducting such examination or audit; or (vii) as otherwise specifically
required by Applicable Law, including in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges. Notwithstanding the foregoing, the parties hereto (and each of their
respective employees, representatives, or other agents) may disclose to any and
all other person, without limitation of any kind, the U.S. federal, state, and
local tax treatment and tax structure of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to them relating to such tax treatment and tax structure.

 

12.18       Customer Identification Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Borrower
that U.S. law requires each U.S. Lender and the Administrative Agent to obtain,
verify and record information that identifies each Borrower (and in certain
circumstances the beneficial owners thereof), which information includes the
name and address of each Borrower (and beneficial owner) and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify each Borrower (and beneficial owner).

 

12.19       Multiple Counterparts. This Credit Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Credit Agreement
by signing any such counterpart. Delivery of an executed counterpart of a
signature page of this Credit Agreement by facsimile or in electronic (i.e.,
“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

 



-128-

 

 

12.20       Term of Agreement. This Credit Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent obligations not then due) arising hereunder or under any
other Loan Document shall have been indefeasibly and irrevocably paid and
satisfied in full, all Letters of Credit have been terminated or expired and all
Commitments have been terminated. No termination of this Credit Agreement shall
affect the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Credit Agreement which
survives such termination. For the avoidance of doubt, this Credit Agreement
shall remain in full force and effect after the Maturity Date if any Letters of
Credit remain outstanding, even if Cash Collateralized.

 

12.21       Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Credit Agreement and any other Loan
Document, the terms of this Credit Agreement shall control; provided that any
provision of the Collateral Documents which imposes additional burdens on any
Borrower or further restricts the rights of any Borrower or any of its
Affiliates or gives the Administrative Agent or Lenders additional rights shall
not be deemed to be in conflict or inconsistent with this Credit Agreement and
shall be given full force and effect.

 

12.22       Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and conversion powers of the applicable
Resolution Authority.

 



-129-

 

 

12.23       Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Financial
Contracts or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

(a)           In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.

 

(b)           As used in this Section 12.23, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 



-130-

 

 

“Financial Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

Remainder of Page Intentionally Left Blank
Signature Page(s) to Follow.

 



-131-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

  BORROWER:       OWL ROCK CAPITAL CORPORATION III           By: /s/ Bryan Cole
    Name: Bryan Cole     Title: Chief Financial Officer and Chief Accounting
Officer

 

  Acknowledged and agreed to with respect to Section 5.4 only:       ADVISER:  
    OWL ROCK DIVERSIFIED ADVISORS LLC           By: /s/ Alan Kirshenbaum    
Name: Alan Kirshenbaum     Title: Chief Operating Officer

 

SSB – Owl Rock CC III
Revolving Credit Agreement

 





 

 



  ADMINISTRATIVE AGENT AND LENDERS:       STATE STREET BANK AND TRUST COMPANY,
as Administrative Agent, Letter of Credit Issuer and a Lender           By:
/s/Dragomir Sipovic     Name: Dragomir Sipovic     Title: Vice President

 

SSB – Owl Rock CC III
Revolving Credit Agreement

 





 

 

  PNC BANK, NATIONAL ASSOCIATION, as Lender           By: /s/ Lawrence Beller  
  Name: Lawrence Beller     Title: Senior Vice
President                                                    PNC Bank, National
Association   The Tower at PNC Plaza   300 Fifth Avenue   Pittsburgh, PA 15222  
Attention: Lawrence Beller and Alex Langley  
Telephone: 215-585-6017, 412-477-5802  

Email: lawrence.beller@pnc.com;

alex.langley@pnc.com; abfadmin@pnc.com

      with copy to:           PNC Bank, National Association   340 Madison
Avenue, 11th Floor   New York, NY 10173   Attention: Yan Lipovetskiy  
Telephone: 212-527-3941   Email: yan.lipovetskiy@pnc.com

 

SSB – Owl Rock CC III
Revolving Credit Agreement

 





 